   Case 19-01190-dd             Doc 40      Filed 07/03/19 Entered 07/03/19 10:51:21               Desc Main
                                            Document      Page 1 of 51

                                            United States Bankruptcy Court
                                       District of South Carolina (Columbia)

 INRE:
                                                                                      Chapter 7
 Bruce WNeel                                                                    Case No.: 19-01190-dd

                                                 Debtor(s)         NOTICE OF MOTION FOR RELIEF
                                                                      FROM AUTOMATIC STAY
                                                                          11 U.S.C. §362(a)



TO: DEBTO R(S), TRUSTEE, AND THOSE NAMED IN THE ATTACHED MOTION

PLEASE TAKE NOTICE THAT a hearing will be held on the attached motion on:

Date: August 15, 2019
Time: 10:00 AM
P lace: J. Bratton Davis United States Bankruptcy Courthouse, 1100 Laurel Street, Columbia, SC 29201

Within fourteen (14) days after service of the attached Motion, and the Notice of Motion, the Movant's
Certification of Facts, (and a blank Certification of Facts form, applicable only to motions for relief from the
automatic stay and for service on pro se parties only), any party objecting to the relief sought shall:

(I) File with the clerk a written objection to the 11 U.S.C. §362 Motion;

(2) File with the clerk a Certification of Facts;

(3) Serve on the movant items I and 2 above at the address shown below; and

( 4) File a certificate of such service with the clerk.

If you fail to comply with this procedure, you may be denied the opportunity to appear and be heard on this
proceeding before the court.
                   07/03/2019
Date of Service:      r
                                                              /s/Louise M. Johnson

                                                             Ronald C. Scott (District Court ID 3768)
                                                             Reginald P. Corley (District Court I.D. 7832)
                                                             Louise M. Johnson (District Court I.D. 7509)
                                                             Angelia J. Grant (District Court I.D. 11276)
                                                             Tasha B. Thompson (District Court I.D. 10216)
                                                             Allison E. Heffernan (District Court I.D. 12603)
                                                             H. Guyton Murrell (District Court I.D. 6153)
                                                             Scott and Corley, P.A.
                                                             2712 Middleburg Dr., Suite 200 (29204)
                                                             P ost Office Box 2065
                                                             Columbia, SC 29202
                                                             (803) 252-3340
   Case 19-01190-dd           Doc 40        Filed 07/03/19 Entered 07/03/19 10:51:21             Desc Main
                                            Document      Page 2 of 51


                                        United States Bankruptcy Court
                                     District of South Carolina (Columbia)

 INRE:
                                                                               Chapter 7
 Bruce WNeel                                                             Case No.: 19-01190-dd

                                                Debtor(s)             MOTION FOR RELIEF
                                                                     FROM AUTOMATIC STAY
                                                                        11 U.S.C. §362(a)



          Nationstar Mortgage LLC d/b/a Mr. Cooper ("Movant"), a secured creditor of Bruce W Neel

("Debtor(s)"), hereby moves this Court for relief from the Automatic Stay of 11 U.S.C §362(a), by termination

of the stay as to Movant's collateral, on the following grounds:

    1. Debtor( s) filed a Petition for Relief under Chapter 13 of the Bankruptcy Code on March 1, 2019.

However, the case converted to Chapter 7 on April 25, 2019.

    2. The Trustee of the Debtor(s)' estate may claim an interest in the property which is the subject of this

action.

    3. As of June 11, 2019, Debtor was contractually delinquent in the total amount of $36,237.06. As of June

11, 2019, the loan payoff amount was $391,809.72. Movant believes Debtor does not have any equity in the

subject property. Debtor's Statement oflntentions indicates that Debtor intends to retain the subject property by

way of approval for a Loan Modification. Debtor was denied for a Loan Modification on May 12, 2019. The

Denial Letter is attached to this Motion.

    4. Movant has a valid security interest in the property described in that certain mortgage dated October 31,

2007 and recorded November 5, 2007, in the office of the RMC/ROD for Richland County in Book 1373 at Page

1582 in the original principal sum of $350,000.00. A copy of the Note, Mortgage, and applicable Assignment(s)

are attached to the Movant's Certification of Facts.

    5. The interest of Movant with respect to the mortgaged premises continues to worsen and is not

adequately protected while a large indebtedness remains upon this account.

    6. Movant requests an award of attorney's fee and costs pursuant to the terms of the note and mortgage.
   Case 19-01190-dd          Doc 40      Filed 07/03/19 Entered 07/03/19 10:51:21                 Desc Main
                                         Document      Page 3 of 51

    7. The Movant agrees to waive any claim that may arise under 11 U.S.C. § 503(b) or§ 507(b) as a result of

this Motion. The Movant further agrees that any funds realized from the foreclosure sale, in excess of all liens,

costs, and expenses, will be paid to the Trustee.

    8. Attached to the Certification of Facts are redacted copies of any documents that support the claim, such

as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,

mortgages, and security agreements in support of right to seek lift of the automatic stay, and foreclose, if

necessary.

        WHEREFORE, Movant prays:

    1. The stay pursuant to 11 U.S.C. §362(d) be modified to permit Movant to pursue any state court remedies

under its mortgage on the above-mentioned property, including sending any required notice;

   2. The Court awards attorney's fees and costs for this Motion; and

   3. The Court orders such other relief as may be just and proper.



                                                           /s/Louise M. Johnson
                                                          Ronald C. Scott (District Court ID 3768)
                                                          Reginald P. Corley (District Court I.D. 7832)
                                                          Louise M. Johnson (District Court I.D. 7509)
                                                          Angelia J. Grant (District Court I.D. 11276)
                                                          Tasha B. Thompson (District Court I.D. 10216)
                                                          Allison E. Heffernan (District Court I.D. 12603)
                                                          H. Guyton Murrell (District Court I.D. 6153)
                                                          Scott and Corley, P.A.
                                                          2712 Middleburg Dr., Suite 200 (29204)
                                                          P ost Office Box 2065
                                                          Columbia, SC 29202
                                                          (803) 252-3340

   Date: 07/03/2019
      Case 19-01190-dd                  Doc 40        Filed 07/03/19 Entered 07/03/19 10:51:21                                Desc Main
                                                      Document      Page 4 of 51


                                                           United States Bankruptcy Court
                                                        District of South Carolina (Columbia)


     INRE:
                                                                                                         Chapter 7
     BruceWNeel                                                                                    Case No.: 19-01190-dd

                                                                                              CERTIFICATION OF FACTS


          In the above-entitled proceeding, in which relief is sought by Nationstar Mortgage LLC d/b/a Mr. Cooper from the automatic
stay in accordance with 11 U.S.C Section 362, I do hereby certify to the best ofmy knowledge the following:

1.           Nature ofMovant's Interest:
             Secured

2.           Brief Description of Security Interest, copy attached {if applicable):
             Note, Mortgage, and applicable Assignment(s)

3.           Description of Property Encumbered by Stay {Include serial number, lot and block number, etc.):
             13 Ascot Glen Ct, Irmo, SC 29063, Richland County - TMS# 4116-06-05

4.           Basis for Relief {property not necessary for reorganization, debtor has no eguity, property not property of
             estate, etc.: include applicable subsection of Section 362):
             11 U.S.C. §362(d)l and/or (d)2

5.           Prior Adjudication of Other Courts, copy attached, {Decree of foreclosure, Order of possession, Levy of
             execution, etc., if applicable): NIA           ·

6.           Valuation of Property {Appraisal, Blue Book, etc.):
             Fair Market Value                      $550,000.00
             Senior Liens                           =$=0-=0~0_ _ _ __
             Movant's Lien                          $391,809.72        Payoff as ofJune 11, 2019
             Other Subordinate Liens                $529,573.00
             Net Equity                             "'"$0=·=00"-------
             Source/Basis of Value                  Debtor's Schedules

7.           Amount of debtor's estimated equity {using figures from paragraph 6, supra):
             $0.00

8.           Month and Year in Which First Direct Post-petition Payment Came Due to Movant {if applicable):
             NIA - Chapter 7

9.           {a) For Movant/Lienholder {if applicable): List or attach a list of all post-petition payments received directly from debtor{s),
             clearly showing date received, amount, and month and year for which each such payment was applied:
             NIA - Chapter 7                .

             {b) For Objecting Party {if applicable): List or attach a list of all post-petition payments included in the Movant's list from {a)
             above which objecting party disputes as having been made. Attach written proof of such payment{s) or a statement as to why
             such proof is not available at the time of filing this objection:
      Case 19-01190-dd            Doc 40        Filed 07/03/19 Entered 07/03/19 10:51:21                          Desc Main
                                                Document      Page 5 of 51


10.        Month and Year in Which Post-petition Account ofDebtor(s) is Due as ofthe Date ofthis Motion:
           NIA Chapter 7


                                                                    /s/Louise M. Johnson
                                                                   Ronald C. Scott (District Court ID 3768)
                                                                   Reginald P. Corley (District Court I.D. 7832)
                                                                   Louise M. Johnson (District Court I.D. 7509)
                                                                   Angelia J. Grant (District Court I.D. 11276)
                                                                   Tasha B. Thompson (District Court I.D. 10216)
                                                                   Allison E. Heffernan (District Court I.D. 12603)
                                                                   H. Guyton Murrell (District Court I.D. 6153)
                                                                   Scott and Corley, P.A.
                                                                   2712 Middleburg Dr., Suite 200 (29204)
                                                                   Post Office Box 2065
                                                                   Columbia, SC 29202
                                                                   (803) 252-3340
      r

          Date: 07/03/2019
   Case 19-01190-dd         Doc 40      Filed 07/03/19 Entered 07/03/19 10:51:21                Desc Main
                                        Document      Page 6 of 51


                                       United States Bankruptcy Court
                                    District of South Carolina (Columbia)

 INRE:
                                                                                Chapter 7
 Bruce WNeel                                                              Case No.: 19-01190-dd

                                             Debtor(s)             CERTIFICATE OF SERVICE



        I, the undersigned employee of Scott and Corley, P.A., do hereby certify a copy of the Notice of Motion,

Motion for Relief from Automatic Stay, Certification of Facts, and Certificate of Service was mailed to the

parties listed below:

Bruce WNeel
13 Ascot Glen Ct.
Irmo, SC 29063

Daniel A. Stone
Stone Law Firm, LLC
PO Box 3884
Irmo, SC 29063

Robert F. Anderson
P.O. Box 76
Columbia, SC 29202-0076

                                                                  /s/Frank Dixon

                                                                Frank Dixon Bankruptcy P aralegal
                                                                SCOTT AND CORLEY, P.A.
                                                                P.O. Box 2065
                                                                Columbia, SC 29202


CplumWa, South Carolina
Date: 07/03/2019
      Case 19-01190-dd                                                          Doc 40             Filed 07/03/19 Entered 07/03/19 10:51:21                                                                                        Desc Main
                                                                                                   Document      Page 7 of 51




              Name


              Name




                                    Unpaid Balance

                                   Interest Amount
                                     Interest Rate
                                       Per Diem
                                    Escrow Advance
                                  Corporate Advance
                                          NSF
                                   Total Suspense•
                                    'lndid..sallPrH'etitknuidl'ost-l'etfti<:nSu,.pe""'

                                         TOTAL
                                                                                                           IFChapmtJ,willinmmPostPetioonSu,.pe""'




                                            MFR Dates Amount                                                                                                         National Settlement A reement•

                         Contractu,,I Due lhte ;rs per LSAMS                             . -1/1f201S . .                                            ls this loan undertha N ~ I Sattlemflrt A,:reem~?


                 Currertt Post Plttitlon Due d1te as per Post Lecf&er
                                                                                                                                                           •A11 lo1ns 1cqulred from Bank of America effective bnuuy l,2013.
       Cont~aVPost PetfUon Payment Amount Due (P&l ind Escrow)


                                             Other Information                                                                                                          RI ht to Foredosure Language•
                                 Property Treatment                                                        riaht to foreclose laf\lUili8 in the Mot km for Rel!ef
                                    Property Status
                          Motion for Dismissal Filing Date
                                  Pending Discharge
                                                                                                               All Motions for Relief from StayshllU lndud• • Jtatementthat nts forth the basis for asertln&thatthe 1ppllcable party huthe rl&httoforedosa.
                                    Trustee Pay All
                                loss Mitigation Status
                        Interest Amount at the Time of Fning


,f any and all ~J.-ulabl'c' denial letters am required in CA
..quued. IF for Fland MO, breakdown for Corp Advam:e-s and Escrow Ad,arn:~ art< required
l payment history Is ne,;ded fo-r one v11.11r prior to the contractual due date.


    Payment Address                                          All payments and mail
   Nationstar Mortgage LlC                                   should be addressed as
        PO BoX" 619094                                      ATTN: Bankruptcy Dept
    Dallas, 1X 75261-9741
   rrespondence Address
   Nationstar Mortgage LLC
        PO Box 630267
      Irving, Texas 75063




                                                                                                Escrow Advances
Case 19-01190-dd              Doc 40           Filed 07/03/19 Entered 07/03/19 10:51:21                                                 Desc Main
                                               Document      Page 8 of 51




   f

                                                                                 Loan Number:
                  INTEREST-ONLY PERIOD ADJUSTABLE RATE NOTE
                     (One-Year LIBOR Index (As Publfshed In The Wall Street Journal)
                                Ratrt Caps -10 Year Interest Only Period)
                THIS NOTE CONTAINS ).>)WVlSIONS ALLOWING FOR A CHANGE IN MY .FIXED
                INTEREST RATE TO AN ADJUSTABLE INTEREST nATE AND FOR CHANGES IN MY
                MONTHLY PAYM~NT. '.rHIS NOTE LlMlTS THE AMOUNT MY ADJUSTABLE
                INTEREST RATE CAN CHANGE AT ANY ONE TlME AND TI-IE MAXIMUM RATE I
                MUSTPAY.
        OCTOBER 31, 2007                                                  Irmo                                SOOTH CAROLINA.
                {Date)                                                        ICIiy}                              (St~t-0)

                         l3 ASCOT GLEN CT., I~mo, South Ca~olina 29063
                                                             (Pro~rty Mdross)

       1. BORROWER'S PROMISE TO PAV
             In rot11r11 for n Joan thatlliave received, I promise lo pay U,S, $ 350,000. 00                (!his omount Is
       called "P.rlnclpal"), plus lnlerest, to tho ordol' of famdcr. Lendor Js SOUTH CAROLINA BANK M'JD
        'J:RUST, N. A. , A NATIONAL BANK
       I wJll mnl<e alt paymunts undor tb!s Nole in the form of cash, check or 1noney order.
             I undo rs land lhat Lender may transfer !his Nole. Lender or anyone who takes this Nola by (ransfor and who Is
       enU!led lo receive payments under Ibis Noto Is called th~ "Note Holder."

       2.    INTERf:ST
             Inleros( wlll ba chargod on unpaid prlnclpal until (he full amount of Principal l1as been paid. l wlll pay inlore.st
       al a yearly rale of         6 • 12 5 %. Tho Interest rate I wlll pay may change In accordance wl!h Sccl!on 4 of tl1ls
       Note.
             Tho lntorost ralo required by thls Scc!lon 2 and Section 4 of this Note ls the rate l wlll pay both boforo and af<or
       any default des<:rlbed 1n Section 7(8) of !his Note.

       3,     PAYMENTS
              (A) TJnu:i and Pince of Paymcn(s
             l wlll mol<c a payment on Ure ls t tley of every month, beginning on DECEMBER 1                                     ,
        20 0 7            • Before the Flrst Prluclpa1 And lntercsl Payment Due Dale as dcscrlbod In Soc:!lon 4 of lh!s Nole,
       my paymcllt wlll consist only of!ho interest due on tho unpaid prlnclpal balance oflhls Nole, 1'horcaflor, 1wlll pay
       principal and Interest by making a payment ovary mo11tJ1 as provldod bnlow.
             I wilt make my n1onU1ly payments of principal and Jntercsl boglnulng on th FlrstPtlnclpal and InlercstPeymont
       Due Data as descrlbedJn Secllon 4 oflhls Noto. Iwlll nrnko !hoso J)aymonrs ovcrymonth un!ll Illavopald all of the
       prlnclpal and Interest and any othor charges described below !hat I may owo under !his Noto. Eacli monlllly poymonl
       will ba applied as oflts schc<lllled duo dale, and If lho payment inctudos bo1!1 principal and ln!erest, It wUI bo nppllod
       10 interest before Prlnclpal. If, on NOVEMBER 1, 2 03 7                    , I still owe amounts under lh!s Note, I wlll
       pay tlmso amounls ln full on that date, which is called !ho "Maturity Dato,"
             Iwlllmakemymonthlypaymcnfsat                520 GERVAIS ST., SUITE 310, COLUMBlA,
       SOUTH      CAROLINA 29201
                                                                         01·   al a dlfferont place If roqulrQd by lho Noto Holder.


       Borrower Inl!lats: ~ - - -
       MULTISTATE INTEREST-ONLY PERIOD ADJUSTABLE RATE NOTE                                         OocM11glo ( ! f f ~ 6/JQ M(}.1362
       ONE-YEAR I.IBOR INDEX • 10 YR, INTl:REsr ONL VPERIOD                                           ·        www.doomnaro,:com
       Single Fatnlly • Fuhnfa Mstl MODIFJEO INSTRUMENT
       Form 3536 08/05   (rev, 09/06)                         P~go 1 ,;if 0
Case 19-01190-dd              Doc 40           Filed 07/03/19 Entered 07/03/19 10:51:21                                             Desc Main
                                               Document      Page 9 of 51




  t
              (B) Amount of My Inltlat Monthly Pay.me11(s
             Each of my Initial monU1Iy payments wlll be ln the amount of U.S. $ l, 7 8 6 • 415                   until the first
       Change Dalo, After lhe first Change Date, my monthly payment wlll be ln an amounl sufficient to pay accrued
       ln!erest, at U1e rate determined as described Jn Socllon 4 of' Uils Note until !he Flrs! l'dnclpal and Interest Paymnnt
       Due Date. On that date and thoreaflor, my month~ payment wlll be In an amount sufficient to ropay the principal
       and jnterest at Ille tate dotormlnad as described In Secllon 4 of thls Nole In subsfanlially equal Installments by tllo
       Maturity Dato. Tho Nole Holder will notify me prlor to tho dale of changes In monll1ly 1iayment.
             (C) Monthly Payment Changes
             Clianges in my monthly paymllnl will reflect changes ln the unpaid p.rlnclpal of my loan and Ju rho lnlcrcsl rate
       that I must pay. Tho Note Holder wlll determine my new Merest rate anti tho changed amount of my monthly
       payment in accordance wllh Section 4 or 5 of this Note,

       4,     ADJUSTABLE INTEREST RATE AND MON'fHLY PAYMENT CHANGES
               (A) Change :Oates
              The i11!llal fixed Jn(erost rate I will pay wlll change to an a<lJustable ln!crllSl rate on tho :l.st day of
        NOVEMBER, 2012                           , and the nqjuslable intornst rate I wUI pay may change on !hut day overy 12th
       month !heraafiar, Tl!a date on which my lnlllal fixed ln!ercsl rote changes lo an a<lJustab!e Interest rnte, ond each date
        on which my aqJuslnble Interest ralo could i;hango, ls called a "Chru1ge Date."
              (B} Tito Index
              Jleglnnlng wllh tho fil•.st Change_Da(e, my aq!us!abfo interest rate will be based on an Jn<lox. Tho "Index• ls tho
       average ofinterbank offernd rates for onn-ycat· U.S. dollar-donomlna!ed deposits Jn tho London market (''Lll30R"),
       as published ln 'f/10 Wall Street Journal. The most recent Index flguro a.vallablo as of !ho date 45 days before each
       Change Dalo is calfod Hie "Current Indox. 11
             Jf !ho Index ls no longc1· av.illablo, the Note Holder wlll choose a new lndex Iha! ls based upon comparable
       lnformaUon. Tho Note Holder wllt glve me notice of this choice.
              (C) Calculallon of Changes
             :Before each Cliange Date, lhe Noto Holder wHl calculate my now ln!orest rate by adding 'l'WO AND
        250/1000                                                                       porconlago polnls (         2,250 %)
       to !ha Current lndex. The Noto Holder wlll lhen round !he result of lhls adtli!ion to Ole nearest ono-olglllh of ono
       percenlagll point (0.125%). Subjoct lo the llmlls slated lh Section 4(0) below, this rounded amount wlll bo my new
       lntorcsl rate unUl tho .next Chango Dale,
             '£ho Nole Holder wm then detefmlne 1110 amount of my monthly payment. Fot· payment atljustmenls occurring
       before the Flrsf Prlncl_pal and Interest Payment Due Date, !he amount of my monlhl,y payment wlll he suf!Iclenl lo .
      rep11y all otcrucd interest each month on Ille unpaid prlnclpal balance al tho now Interest rate. If I mako a voluntary
      payment ofprlnclpal before the First l>rlnclpa! and Interest Payment Due Date, my payment amount for subsequent
      paymenls wJll be reduced lo tho amount ncc~~ary to repay all accrued interest on the reduced prlnclpal balance al tho
      currenl lnternsl ra!<i. For payment n<!Juslmenfs occurring on or aftor the Firs( P!'lnclpal and Interi,sl Payment Due
      Date, !he amount of'my monthly paymentwll! be sufficient to repay unpaid pl'!nc!pal and Interest lhat I am oxpeclc!I
      to owe ln full on the MalurHy Dale at the current 1nlercst rate in substanllally equal paymenls.
             {D) Limits on lotorcst Rate Changes
             Tlio lntemst rate lam required lo pay al Ute first Change Dale wlll not be grealet· than            11, 125 %
      01· loss lhan         2 • .250 %, Tlwrcafter, my a<Uus!ablo ln!crcsl rate wlH never bo Increased or decrease(l on any
      shiglo Change Date by more than · TWO AND Oo O/ 1 o OO                                                                     ·
      percentage points froni 1he rl\le oflnlorestI have been JJayJng fo1· Ille 1ircccdlng 12 months. My lnferesl rnlo wJll 11evc1·
      !Jo grealel' than.          11.125 %.
             (E) Efl'ectlvo Dato of Clianges
           • My nuw Jntcrcsl rate wlll bccomo offecllvo on c<1ch Chango Dalo. I wll! pny lho amo1ml of my now monthly
      payment beginning 011 !ho firs( monthly payment dale aftor tho ClmngcDalo until the amount of my monthly paymcint
      changes ngnlll.


      Borrowc1• In!tlals:   ~
      MULTISTATE !NTl!R!:ST,ONLV PERIOD ADJUSTABLE RATE NOTla                                    DooMaytceu'~"l      80/J61o.t382
      ONE-YEAR LIBOR INDEX, 10 YR. INiERES'f ONLY PERIOD                                                    www.docm;ioic,com
      Single F~mlly • Fannin Mae MODIFIED INSTRUMENT
      Form 3635 06/05 (rov. 09/06)                    Page 2 or 6
Case 19-01190-dd                Doc 40           Filed 07/03/19 Entered 07/03/19 10:51:21                                         Desc Main
                                                Document      Page 10 of 51




  .,
                (F) Notice of Changes
               Defore the effective dale of any changeJn my interest rate and/or montllly payment, tho Noto Holder wlll deliver
         or mall to me a notice ofsuch change, Tho nol!ce wlll lnclude Jnformafion required by Jaw (o be given lo mo and also
         the IIUo and telephone numbe1· of a person who wlll answer any quesllon I may havo rcgnrdlng !ho notice.
               (G) Date of First Ptlncipal and Interest Payment ·
               Tho da(e of my flrst payment consisting of both principal and ln!eresl on this Nole (!he "First Principal ond
         Interest Payment Due Dain") shall ho that dafe wl1!ch ls Ute 10th. am1lversar1; date of the flr$t payment duo dale, as
         reflected ln Secllon 3(A) of tho Noto,

         5.    BORROWER'S RIGHr TO PREPAY
               I have IJ10 rlghl to muko paymenls of Principal a( any lime before !hey arc due. A paymellt of Prlnclpol only
         is known as a "Propaymont." WJ1on I make a Propaymonl, I wJll tell tho Note Holder jn writing that I nm doing so.
         I may not designate a payment as a Prepayment Jfl have not made all tho monthly payments duo under lhu Nole, ·
               l may make a ful! Prepayment or parUal Prepayments wl111out paying a Prepayment cl1argo. Tho Note Holdor
         will use my Prepayments to reduce tho amount of Princlp;u that I owe under this Note. Howover, U1e Note Holder
         may apply my Prepayment to the accrued and unpaid Interest on tho Prepayment amount, beforo applylng my
         PrepaJmenl lo reduce !he l'rlnclpal amount of the Nole, If! make a pnr!lal Prepayment, lherewlll be 110 cliangos in
         lhe due data of my monthly payment unless Hm Nole Holder agrees in -writing to those changes. lf the partial
         Propl\)'ment ls made durlng !ho porlod when my monthly pl\)'mcnls consJst only oflnfere.~t, the amount of tho mon!hly
         payment wlll decrease for !ho remaindor of !he term wl1on my payments consist only of foteres!. Jf the partlal
         Pcepl\)'mcn! ls made durlng (he porlod whon my pl\)'men!s consist of pdnclpal and interest, my parllal :Prepayment
         may reduce the amount of my monthly paynu.mls after lhc first Change Dale following my par!lal Propaymont.
         Howover, any rcducllon due to my partial :Prepayment may he offse{ hy an lnloresl ralo increase.

         6.    LOAN CHARGES
               lf a law, wl1iclt applies to lhls loan and which sets maximum loan chargell, is flnnlly ln!crpreted so !hat llte
         intorest or other Joan chru·gos collecled or lo be collcclod Jn connecUon wllh lhls loan oxcoed the perml((ed limits,
         lhen: (a) any sucltloan charge shall be reduced by the amoun( nccessnry lo reduco tho charge to the patmitted limit;
         and (b) any imms already collec!ed from me that exceeded pennit!ed Hmlls will be refunded to me. The Note Holdor
         may choose lo make this refund by reduclng the Pl'lnclpal Xowe under this Note or hy 1na!dng a direct payment lo
         me. lf a refund reduces l'rlnclpal, the reduction will be lrealcd as a partial Prepayment,

         7,    130RROWER1S FAILURE TO PAY AS REQUIRED
                (A) Lato Cha.t:ge.s for Ovorduo Payments
               Ifll1e Note Holder llas not received !he full amount of any monlhly payment hy tl1e end of 15 calendar
         days after the date it is duo, I will pay a late charge to fhe Noto Holder. The amount of t}u;i chnrgo wlll be
                    5. 000 % ofmy overdue paymentoflntcresl, during nm pmiod w)1cn my pl\)'mont ls lnter~t only, and
         of principal and interest thereafter. I will pay !his Ialo clrnrge promp!ly but only onco on each late payment.
               (l3) Defmtlt
               Ifl do nol pay me full amount of each monthly pay.men! on the dato Jt ls due, I wlll be in defouU.
               (C) Notice of Default
               lfl am in default, !he Noto Holde1· may send me a wrmen notice !elllng mo that Jfl do no( pay !he overdue
       . amount by a certain dale, the Nole Holder may require me lo pay lrnmcdlalely !he full amount of Prlnclpal that has
         not been pnld an<l all Ille interest that I owe on lhnt nmount. That dale must be at foast 30 days aficr the dale on which
         the no!lco is malled to me or delivered by olhor means.
               (D) No Waiver ;By Noto Holdor
               Evoil lf, _al Rtlmo wl1on l am Jn default, !ho Nole Holder doas no[ require me to pay lmmedlalely Jn full as
         dnscrlhed o~ovo, !ho Note Hohler wlll sUU have !ho right to do so lf I am In default a! a lalor !Imo.



        Borrower !nlllals:   k
        MUL'flS'!'Ail: IN'fERESi-ONl.Y Pi:RIOD ADJUSTABLE RATI: NO'll                             /JoaMag/a ~         QM-04M$Q2
        ONE-YfAR LIBOR INDEX· 10 YR. INTERESi ONl.Y PERIOD                                               ·   w,•;w,docmaglc,com
        Sfnglo Femtl:J. • tannfe Mae MODIFIED INSTRUMF.NT
        Form 3636 oa/05 (rev. 09/06)                        Pago 3 of 6
Case 19-01190-dd              Doc 40           Filed 07/03/19 Entered 07/03/19 10:51:21                                                Desc Main
                                              Document      Page 11 of 51




             (E) Payment of Noto Ho1dor1s Costs and Exponsos
             If !ho Noto Hotder has requlrod mo !o pay frnmedlaloly in full as described above, the Nole Holder wlll have
       !he rlght to be paid back by mo for all of Its costs and expenses ln enforcing fhls Nole to tho extent not prohibited by
       applicable Iaw, Those expensos !ncludo, for example, reasonable a(!ornoys 1 foes.

       8.    GIVING OF NOTICES
             Unl\lSS applicable law requires a different method, any no!lco !hat n\ust be given lo mo under Ibis Nole wlll be
      gtvon bydellverlng ii or by malling ii by first class ma1l lo meal lhe Property Address above or at a dlfforcn! addn1ss
      lf l give the Nole Holder a nollce of my different address.
             Unt~ Ute Nole Holder requires a different melhod, any nollce !hat mus! bu given fa Ille Note Holder under this
      Note wll! be glven by mulHng ii by first class mail to !he Nole Holder at the addross slated ht Section 3(A) above or
      at a different address :If! am glvan a nollce of that different address.

       9.   OBLIGATIONS Oft PERSONS UNDER THIS NOTE
            lf more than one pel'son signs tlils Noto, each person ls fully and personally obligated lo keep all ofll10 promlsQs
      mado lo this Note, including the promise to 1iay the full nmounl owed. Ally person who is a guarantor1 surely or
      undorser of this Note ls also obllg.itod lo do these lhings, Any 11orson who lnkcs over these obllgaUons, htcluding
      tho obllgallons of a guarantor, surely or emforser offhls Noto, ls also obHgaled to keep all of tho promises made 1n
      !his Noto. The Nole Holder may onforco !ls l'lghts under thls Noto against each person lndivldually 01· ngalnst all of
      us logethor. This mMns !hat any ono of us may be required to pay all of the amounls owed unde1· !his Note,

      10, WAIVERS
           I nnd any other person who has obligations under this Nole waive lhe. rights of l:r!.'-Sentii10nt and Nollco of
      Dishonor, "Presonfment" means llto rlght to require !lie Nole Holder lo demand payment of amounts due, "Notlce
      of Dlshonor11 means the dght to requiro llte Nole Holder to give notice to other persons that amounts duo have not
      been paid.

      11, UNIFORM SECURED NO'fE
            This Nole ls a 11n!form instrument wlll1 limllcd varlaUons ln somejurlsd!clions. fo addition to tho pl'Olcc!lons
      given lo the Noto Holder under Oils Nole, n Mortgi1ge, Deed of Trust, or Socurlty Deed (!he "Sccurlly Instrumont"},
      dalod Ille same date as !his Noto, prolecls the Noto Holder from posslblo lossM that might result'ff l do not keep tho
      promises tltat I make ln this Note. That Security Inslrnment doscrlbcs liow and under what cnmlilions I may bo
      required lo make lmmadlate paymo11t in full of all amounts I owe under thls Note. Somo of those condil!ons road as
      follows:

           (A) Unlil my inillat .flxed lnlClrest rale changes to an adjuslablo lnteresl rate undor tho terms slated ln Sec!lon
      4 above, Uniform Covenant 18 of !ho Security Instrument slmll read as follows:

                      Transfel' of tho Pxopcriy or a )Jeneficlal foforcst in l3orrowci-. As used In lh!s SecUon
                18, 11foterest ln Uto Property" moans any legal 01· beneficial Interest .In 1110 Property, lncludlng,
                bul. not llm!ted to, lhoso bonoflclal lnlel'es!s transferred in a bond for deed, con!ract for deed,
                instalhnent sales contract 01· escrow agreement, the Intent of which ls flte transfer of tlllo by
                Borrower at a future di1lo {o a purclrnsor,
                      If all or any par! of tlto Propor!y or any Interest in !ho Properly Js sold or transferred (oi- if
                Borrower is JlOl a Jlaiul'ill person and a benoflclal interest in Borrowur ls sold or transfcncd)
                wltlmut Londer•~ prior wdttcn consent, Lender may m1ulre immcd!a(e paymontln full of all stnrnr
                securod by this Security Jnslmment. However, lh!s option shall llot ho exercised by Lcndo1• lf
                such oxerclso fa prol1lblt~d by Applicable Law.                                  ·



      Dorrowcr Inltlals:   ~
      MULTlSTATE INTERESN)NLY P~moo AOJUS'J'ABLF. RA'(E NOTE                                      IJocMnglc C/]1',tm.t.m eoo,tNM3/J2
      ONE-YEAR L!BOR INDEX-10 YR, INTEREST ONLY PERIOD                                                        www,docmaglo.com
      Singlo family· ran111e Mae MODIFIED !NSTRllMP.NT
      Porm 3630 06/05 (rov. 09/0$}                     Paga 4 of 6
Case 19-01190-dd             Doc 40           Filed 07/03/19 Entered 07/03/19 10:51:21                                          Desc Main
                                             Document      Page 12 of 51




                      If lender exorcises this otilton, Lender shall give Borrower noltco of accoforallon. TJ10
                no!lce shall provide a period of not less than 30 days from !he date tho noUco ls given lit
                accordance With Sec!lon 15 wlthln which Borrower must pay all sums secured by thls Securl!y
                rnslruman!, JfBorrower fails lo pay these sums prior lo the expiration or this period, Lender may
                Invoke any remedies permitted hy thls Securl!y Ins(rumont wltltout further nollce or demand on
                Borrower.

            (B) Whon my lnlllal fixed lnferes! rnte chm1ges lo an adjustable Interest ra!o under !ho !orms slated In SecUon
       4 above, Unlform Covenant l8 of lhe Security Inslrumenl described in Sadlon 11 {A) above shall then cease to be ln
       effect, and Unlform Covenant 18 of !he Securlty lnslrumont shall lnsleud read as follows:
                       'friiosfcr of(ho Proporlyor a Bcncflclal ln!ctcst In Borrower. As uscd·Jn this Secl!on
                 18, "Interest in the Property• means any legal or boneficlal Infcrcsr In tho Properly, including,
                 but not llml!ed lo, those beneflc!at lntemls ll'ansfoned ln a bond for dead, conh·acl for deed,
                ins!allmon! $ales contract or escrow agreemen!, the iulont of which is tho transfer of tl!le by
                Borrower at a foturc date lo a purchaser.
                       If all or nny part of the Properly or any Interest in the Property Js sold or transferred (or Jf
                Borrower Is not n nalural'person and a heneflcfal ln!orosl in Borrower ls sold or transferred)
                wl!l1outLender1s prlorwrl!ten consent, l.endorinayroqulrelmmediale payment In full of all sums
                secured by this Seclldty Instrument. However, this option stial{ not ba oxQrclscd by Lender if
                such exercise is proJilbllcd by AppUcable Law, Lender nlso shall not exurclso lllls oplion If: (a)
                Borrower causes to IJe sul,m!l!ed lo Lendor foformailon required by Lender to evruua!o the
                intended lransfereo as lf a new loatt wero being mado to the transfereQ; and (b) Lender reasonably
                determines Iha! Lender's security wlll not be lmpaired by the loan assumption nnd Iha! !ho risk
                of a breach of any covenant or agronmcnl Jn !his Socurlty Iustrumont is acceptable lo Lendor,
                       To tho oxtont ponnllled by Applicable Lnw, Lender may charge a reasonable fco as a
                condition lo Lender's consent to the loan assumption, Lender also may require tho lransforeo to
                sign on ussumpUon ngrcemont that is acceptable to Lender and that obligates !ho frnnsforao to keep
                all the promises and agrocmonts mado Jn lhe No!o and in !his SecurHy lnslrmm.m!. Borrower wlll
                continue lo bo obligated under the Note and !&Is Security Instrument unless Lender releases
                Borrower in wrifing.
                      If Lender exercises the option to requh'o Jmmedla!e payment in full, Lender shall give
                Borrower uollco of accelorallon, 'fho no!lce shall provlde a perlod ofuot less than 30 days from
                the da!o lhe noHco ls given In accordance wilh Seclion 16 wilhln which J3omiwor must pay aU
                sums secured by !his Securlly Instrument. lf Borrower falls lo pay these sums pl'lor to lhe
                cxplrallon of this pcrlocl, Loncle1· may invoke any remedies pom1ll(cd by this Sacllrl(Y Ins[rmuent
                wlthont furlhor no!lco or demaml on Borrower.




      Borrower I n i t i a l s : ~ - - -
      MU!.'flS'fATE INTliRES'f•ONLY PERIOD ADJUSTA8LE RATE NOTI:.                               l)oc/llagic; ~ BCIJ-049-1382
      ONE-Yl:AR l.lllOR INDEX· 10 YR. INTEREST ONLY PERIOD                                                 www.docmag!c,co111
      Smgle F~m1l:{ - Fannie Mao MODIFIED INSYRUMENT
      Form 3535 06/0S ("W, Ot!/O~)                          PPge ~ of a
Case 19-01190-dd              Doc 40         Filed 07/03/19 Entered 07/03/19 10:51:21                               Desc Main
                                            Document      Page 13 of 51




      WlTNE.SS THE HAND(S) AND SEM..(S) OF THE UNDERSIGNED.




      ~~
      ,
      BRUCE W, NEEL
                                                      (Seal)
                                                 -:Sorrower
                                                                   - - - - - - - - - - - (Seal)
                                                                                       •llorrowar



                                                                   _ _ _ _ _ _ _ _ _ _ _ _ (Seal)
      - - - - · - - - - - ~ - - (Seal)                                                   -Borrowel'
                             -Bo1·rowe1·



          _ _ _ _ _ _ _ _ _ _ _ _ (Seal)                           - - - - - - - - - ~ - - - - (Soal)
                                                 •:Bonower                                              -Borrower




          MULTISTATE JNTEREST-ONLY PERIOD ADJUSTABLE RATE NO'(!:.                 Docrllil{Jla ef/lW1!f.ml eoa 61M362
          ONE-YEAR L!BOR INDEX• 10 YR. IN'fEREST ONLY PERIOD                                  www,t10<111111oro.oom
          Slng1!) Famlly • Fannie Mae MODIFJEO INSTRUMENi
          fO!lll 3535 06/0,$ (t'<!V, 09/06)               Paga 6 of 6
Case 19-01190-dd                 Doc 40            Filed 07/03/19 Entered 07/03/19 10:51:21                 Desc Main
                                                  Document      Page 14 of 51




        ~   .. .,
                                                          ALLONGE
                                                                               •
             LOANI:
             Jlorrower($)l   BRUCE W, NEEL




             Pro_perly Addm.s1 13 ASCOT GLEN CT,, Irmo, South Carolina 2901$3


             Prlnclpal nolonct: 350,000, 00
             LotinD~te: OCTOBE:R 31 1 2007

                                                       PAY TO TUE OJIDlfR OF

                                                     COUNTRYWIDE BANK, FSB
                                                          Without R~cour&o
             SUBJllCT TO Tflli RllPRESENTATIONS J\l'W WARRAN'UES CONTAINED lN 'l'IIE CONTINUOUS DUY-SllLL
             AGRilBMENTllU'.tWllllN SOUTH CAROLINA BANK AND TRUST, N,A., A NATIONAL BANK
                   .                                                                   AND
             COUNTRYWIDE BANK, FSB




               Chad H~rmon



                         l'AV JO ll!H)ROlll Of
                          V/!1lklW~
                         cou;ll!ltWM I'»::{, f~
Case 19-01190-dd             Doc 40             Filed 07/03/19 Entered 07/03/19 10:51:21                                               Desc Main
                                               Document      Page 15 of 51




                                                                                       'lhlt Is II de 'wo Md ~rroot copy of lh9 o~gi11al
   ,.
                                                                                        ei;n\ f:: r~i ·an,




                                                                    N,.l\,




                                                                         20()               •
         - - - - - - - ~ - [$pa~Mwo11Mllt.i•~r"/!4~11niiall~t&J - ~ - - - - - - -

                                                          MORTGAGE
         MIN1

         PEFJNITtONS
         Words 11$ed Ill l'llulHplbmUoM ()f lhlsdot:\llll~DI :uade0rtedbslowflnl1 olher word~ tote defll1ed Ill ~cUoM 3, 11,•
         13, 111, ~ and 21, CernlnJ'Ule, resardln8 lho 11$81\411fWQrd1 \L~ In I~ dotumenl ar11at1~ 11rovlde<l lo Sv.~1lon Ie.
         (A) llS«urlty l'mtnPl1e111tt niwu lhls doturneilt, which~ do1ed            <)C'.l'O~Blt 3 '1, ?.007              , together
         with all Rldllr§ t~ 11!b OOCl!lllcn\.
         {B} "Don-ower'     w      llRUCl:l l1, NEBb

                                                                                                                                   I

         l!orr1>wtr 1$ llt\l IMrtg,gor \llliler th!~ Seourl<y lrls(ftlme111.
         (C) 11 MJrnS» ls Mcdg;igo Bloctrolllc l{QJll.s!rnUon 6ys1cm;, Inc, Mims is II separate tnrpb~Uou lhat b r.tllng
         ~loly~ nn11w.lllo11 fortonder 1111\1 Lendor's ~ut~orsMd ~ssl&11s, MBRS Is 11111 morlganee tl!l.d~ 11!1$ Se011rl\)'
         Jnslrumenl, MERS 1No1118Jllzl.'l! and oxl.nlng under lhnhWJ ofD!llawaro, Md ha:; r.tt ntlorcss and le!ephun~ n1101bcr
         ol'P,O, Jlox 20?0, Elllfll, MC 4850[,.2020, lcl, {888) 678-MERS.
         (0) "11:ntlcr" IJ .SOU;l.'lt Ct\ROX,l:IJA llJ.\~IK AND ~P.'OS'l' 1 N. A,
         I.eud~i /H im.'.l'XON.l\11 UANK                                                                                 organtzoo
         ffnd ""tsllu[l untlcr llt11 lawi: or BO'O:i'H ~R•tin:tA
         L~nder'i:iddr~ls 020 GERVAIS si•, 1 SI.J:(•.l'e 310, COWMB:CA 1 St)lJl'fl
         011.'R.OkX»A :u120:I.
         (Jl) ''Nole" n1eam Ille promlssoJy nolll Afgnc1J !ly!fottower and datc<.I 0C'l'O'BllR 31, 200?
         1h~1-lo~alaln lhatn~riowet owe,, tom!~ '.t'HR8li: UUNDRlilD '!n.F'J:'l !I'H0US11ND AND
         00/:1.00                                          Pollm(U,S,$ .,150,000,00                     . lplUfl\\l~rel,
         Borrower mi~ ptnmls~~ lo w th!~ 1M1l Jn scin~t :Par!udlc Fl\,YJnell!s nnd lo -p~y thu debt Jn full nnt bl~ than
         NOVEMBER l, 203?                           •
         (f) Gl'toJt~rly" lnilllM the properly ll1al is doscribed bP.l.uw \ll\tlnr lhu h~~dlng "fr.m.sfcrof Rights In thu Property,"
         (C} ''LoM'" nttalll IJiqdcbt {l~ldenced by lho Noto, plus lolcr~I, aey proJl<tYlll~nl chugM Md lt1lo ctisrgesduelllldilr
         1M Nolu, Dlld all $lll»S tlu11 under ll\lS ~0CPFII)' Tn11ru111eu1, pliu lol¢Il"'jf,




                                                                                                                                             I
                                                                                                                                            11·
         Case 19-01190-dd                     Doc 40              Filed 07/03/19 Entered 07/03/19 10:51:21                                                    Desc Main
                                                                 Document      Page 16 of 51




                                                  -
                         (H) "Rldm11 m~am nll Rldnrs lo tbls Sccudt¥ Illsll'll111t.nt thaf nre r:<eml!od byl3orrovm. The foltowlng Rlifor,sorll
                         \o bo cxaculcd by Borrower fchaclt box 1U a_pplltalileJ:

                              Ix! Adjustabfo Rote Rider                      Ix] PJattnctl Unit Dovc1opment R!dtr
                              D Balloon Ride.r                               n 'Blweekly Paym~nt Rider
                              O 1-Ha11n1y Rider                              0 SewmJ Homo Rider
                              n. Condominium Rldnr .                         O Olhar(s) [spaclfy! ·



                        (1) 11AJ1pl!cnblo Law" means nlr conlroJllog ~pplicablo fe1forol, sla(e andlocius1a1ntes, regu1nUous, Qro!nilllcesulld
                        adllli»l~tfllllve fill6S and orders (tlrnt have lhl\ offeel or tnw} as w11U as oil appllcabla lln~t, non-nppmtlalJlejudlclol
                        l>Jlln!OJIS,
                          O} "Comm.unity A$Soclailol\ ))uM, J!£1;s, nml A.llsessntenls' 1 me1tns all <lites, faes, assossn11Jnt$m11l ollmt lllmrges
                          lhat nrl/ Imposed 1,1n Bom1wer or lhu Prnperly by a tondoJllinl(UU assoclatlon, homonymars assoclatfou or similar
                         organ!intlon,
                          (I{) 11.Eletlr:oillo11unds 'l'ransftlt" means aay ll'ansl\:r offunds, ()(hor thun a transaction originated by che~k, dml,
                         or ~mlla.r paper I.ns\l.'tlment. whkh ~ lllillated lhronglr 11n !!lec!runlc ferm!Jtal, fclophonlc Jns!mmanl, computer, or
                        · magnetic laJl(l so us to imlor, lnstruc11 or nulhorlru ti flruindaJ ln~llfutlon to tfobll or <:tcdlt nn t1cr.01111t. Such !!?rm
                         lnc!udos, bul is 110! llm!lad ta, polnt-of•sate tromfers; 11utomnfcd tellet mAchl11e ltansacllons, (cansfers inltlallld by
                         telephone, wiru trnnsfurs, l\llU uutomatmf cle:uingltouMi lransfurs,
                         {L) ''Escrow ltemt0 means lhose items that aiij described ln Sei:lloti 3,
                          (M). J1Mtsccllontnus Prnconds4 1 me.1n~ nny com]XlnsuHun, sottlmncnl, award of d~mages, llr proc~nds paid by mor
                          lltird pat!J {oOter llian fnsmw.1cl} proceeds yald umkr thti coverages tlescr.l!Jo!l In Sec!lon li} for: (0 tlnmaJje to. or
                          daslcucll!m of, lne Ftoperly; OJ} cumlemo~tlon ur other laklOJJ uf nU or nny patl of the Ptopnrty; {m} cunvayam:e in
                         l!tm !)f coridl)llmnllon; or (ty) mlsto11reSenla!iollS of", or omissions :is io, 01e'\'al11~ wnl/or conrllllM of !110 Pro_111,t!y,
                          (N) 11.Motlgagolusunum:11 mta1is l.n~ur1111c~ _pri!(~llng Lenderagaln~! tli~ noI1paym~111 of, or dofault on, the Loan,
                          (O) 0 1.'crlodle Poymtmt1' nicons the rcgularfy sclicdu!nd nu1riu11t duci for ((} prJnclpnl end lnrotfill lUldel' tho Note,
                          plus (llJ MY nmounf.~ under Seetloll 3 of tilts Settuit,Y .IJ!stru!lt\lll\,                                               ·
                          (P} 11IillSlW 1 means the Real Es(ato $e1tlonm1t Procedur~ Ad {12 U.S.C, §2601 ei Se(J,) 111~ !Is ilnJl!eruet!llng
                          regulatlon, Rcgula!loJl X (24 C.F.R. Par! (WOO), as thoy mlghl lln omondod from time {o llrn~, or ony,aildl!lona1 or
                         suce<>ssor foglslaUon or rt1iulollon thnl governs tl1n somo subjent multer, As used iu (hls S~curl(y fosw1111~n1,
                         1
                           'UESl'A'' rerl/rs tQ iill roquln1m1,J.nls 1111d ro~lrkllons llmt aro Jmposoo h regard lo I\ "feller.illy rclate1.hnortga&o loan"
                         ovon Jffau tna11 t!oes not ~uullfy l\S .\ "fuiJcral[y related morlgage loon" 1111tler RESPA.
                         (Q) 1'Suc<:M$Ot' h1 Xnfomt of.8(ll't0Wcr11 mr.all!l any piiJly H1~f has taken tltie \o'llio Proporty1 wl1e.lhe1• ot111it Uml
                         pruty l1ns assumed Bortower's obllgatlons '\lUuer Ille Noto Mti/or !his 6ec1rrlty Inst1'umenf,                                .
                        iRANSPER OF RIGHTS IN 1HE PROPl:fffV ·
                        Tl~Swlrity )'J1slmment ~CUM lo Lt.ndel'l {Q lhe lllJ}apmmt 1if thel0Ul.l, \md all m1ev1id~, cxle1isloM und modlllcal!ons
                        ofllJt Note: Md (IO tho 11erforntllJC(i ofBo.rrowcr s rove.uaut, iml 1lgr"<l~man!.~ umler this SectJJ!ty Im!rumenl and Um Nole.
                        Fort~ pll(fl!Wl, 11orrowtr-dnns ltmby1uorlgage, gl'ill1lant1 wnvoyto MllRS (solctyasnom!nccfor uinilcrmid umOet's
                        ~utce'.~<1t$ lllUl assip,lli) ruirl lo the $ltccl!S.<;ors snd nM!gns of MERS llHi follow!ui destnbcd properly lnMod In fh13
                                                      COUNT!{                                 ur                      R1CULAND
                                         (Typ~ ofRt,<lr<!l11gJu41dlct!olll                                f!,Ta1uc orRe«mlfnJJJu1l!dl~tlonl




~ - - - , ~ - • - - - - - - •    - -     • - -        - -      A~     ~                                 --·   -· - - - - - - · - - - - - - - - - -
Case 19-01190-dd             Doc 40            Filed 07/03/19 Entered 07/03/19 10:51:21                                                    Desc Main
                                              Document      Page 17 of 51




         SEE LEGAµ DESCRIPTlON ATTACHED HERETO rum MADE A PART HEREOF AS
         BXHlBI'l'       11 A11 ,




         which currently ha311Je addms of                                 13 ASCOT GLEN CT.
                                                                                           {Soi:erJ

                                     Irmo                             , South Carollllll              2.9063      ("rroyHly Address"):
                                     JCf[yJ                                                           IZlpCodrj

               1'0 l-iiWE AND TO }lOLD thls property un10 MliHS (sololy as r.omtneo for Lender and L~nder's succetmt~
         and nsslans) Md to lhe mcussors nnd asslg11s or MERS, forewr, lligelhcr with all th11 lmprowmeqls liQW ol'11~re1ucer
         erected on fh(l proverly, 11nd all ensomcnls, nppurtenMces, nnd flxlurro 110w <>t lloraaflor n part of tllo property. Alt
         rc9lucenv:m\s Md ido!\lon~ $hall alsv Im cQverod by lhls Security Ins!ruml!llt, All Qf(h~ rorogolng ls tctbrrod to In
         lhi~ Socruily I'm!rumont as the 11.Pr<iµ~rly. n !lorrow~r mlilmlands und ~grees lhat MERS Jio!dt Mly lcgnl tltle IO the
         lnforosls grantee! by Borrow11rln this $ccurlly Tnslrument, bul, if necessary IP comply wllh law orni.llorn, MilRS (as
         nominee for Lendor and Lel\1.for's succMsou and I\S$\,gt1s) lta3 the 11gli!: to CX\1:rdse any or 1111 or lbtm fo!~t~sfs,
         luclu<llng, !Jul not llrulted to, Ille rlghl to foredose Md sell the !'l'(Jy~iiy; Md to lako ru1y acU011 reqllll'Bd otu:nder
         Including, butw'lt llntltcd to, releasing nud ca11ccll11g1hlsScwrlty l11Slt'1J111en!.
               llORROWER COVliNANTS llult l'lom;1\'t~r is lawM\y s~lsNl ot the l',stafu her.iby co11v.eyed an.u lrns ll.10 rlgb!
         to gmnl nml i:onveJ lhll Properly nm! Ilia! tho Prqperty is uncncumboted, llXtept for encumbr.ums or rewra,
         Ilonowcr warmnls and wlll defend oenern!!y !ho illfo lo 1ho l!rnpnrty agalns1 all clahli9 nttd rlM1onos, su'fuect lo llllJ
         0J1cllnlbrn11¢es or ~cord•.
               '1'.HrSSl:lCORl'rY lNSTRUMtlNT comblnes unlfbrm cov11n~111sfor nn!lonal mo Md non-unlfarm co,·enanls wllb ·
         Urul!ed VMinllons by JotJsdlc!lon lo cot1S1lfule a unlfor1n secutlly Insfrwuent coverlug rent property.     •
              UNIFORM COVENANTS, llorrowcr and Lendt))' ,ovMallt and agreo ns follows:
              l, PnymontofPrlnclpol, J11terest,nscrowltmns,Pre11a.ymr.nt<Jhru·ges, rtndL1lf(ICharg~s. 1Jwownr:;l1a1l
         pay whe11 tTHo tho prfJlclpal of, l\tld Merest on, lho llout evldencell by !he Note \UHi t1ny prepeyJ11ent ~h\ltges aml lalo
         d1arg~~ due under th~ N1>to, llor10wer shall nlso pay fimd~ for Bscww ttam5 pursuant 1o Socrlon 8, Poyments (!uu
        ·under the Nole ruid thl. Seculi(y fos(rumcnt shQU bn lllaue ln tJ.S. currnnl'.J, ffowovor, If any theck or olhct
        J11stru111ent rccolvecl by Lemler as pnymi,nl 11nd()r the Noto or lhls S~cudty fo..s(mn,e11i ls ,e,11m~d to L('.lldDl'llnpnld,
        LMder ntf{Y requke U1al any 01· all s11bsequent J>a;{Ji'.Qll\s tlue uni!l!t t110 Noto i!llu !lUs Sacut!ty rnstnummt !xi ma~~ In
        onu ormoroo£tlt1:J'ollowi11g fom1s, asi,okc!cd by Lundur: (a) c~sh; QJ) mon(\y onlor; {c)~ur!iflcrt d1cck, ban.\ eh~ck,
        tre;1surcr1s cheek orcl\Shlot's i;hnck, Jlr¢v!dod nny MkTi ch~ck fa «rawll upon anJnsli!ullon whose dr.posl\s aro ln.1urr.d
         by !I l~\lernl llfsl!nt.1, instrnment:ilt\)', or nllUty; t.Jr (<I) Electronic Funds Trnnsfur,
                Paymen!s llre ueom~~ received by Londorwf1ijn r~colved nt 1111! locallon xkslgnatnd In lho Noto or nt ~uch other
        loCt\!lon ns may be de.~Jgmllod by Londor!n nccordan~o wllh 1110 nofli:e provlstons Jn Socllan l rr. ltn(for muy rel\lm
        :1ny 1m9mont nt pat Ila\ )laym~ntli lbe p11ymont Ol' par!lat 11ey111ems are J.nsnfflcl~nt lo !iring the Loin cur.rant, Lender
        may ACCeJll any pnym~111·or parll~I Pll,.Ylllenl ln$ttlf.lc1e.ri.t lo lidng lhi Loan wrrent, wlllwul walv~t of af\y tights
        l!ctl)und(lt er praju~ico lo ll:1 rlg~!s (p tofu~e ~11tl1 puyrnunt or J!Urllal paymon~ ln llw fulmo, but tcndur ts not
        obllgatud to appt1 sutl1 payments a\'U1c tln\e such p:i.ymenls mo nc<;i)p[cd. Jf 1:atu :Pulodlc :Pn,ymenl l~ opplled as of
        11.S ~diedulod duo dntc, thQllJ.l)noct 1Jl){lclJ101 pay Interns! <in 1111np11Hc<l fonds, L~ndcm!\}' lwlt! such una11p1lotl funds
        untll liOW)wor mokilS p:wmont I• hrlng tha Lon11 curronf. ltllorromir doos not ,Jr, so wllblJI n reasoU11b\o pctlo~ or
        !!me. l'..tntler $haH ~lthor \1,!lPl:/ ~11th fonds or t~lurn tl1on'l to llortow~r. 1r11ol applkil elll'U~r. such fonds \1lU bo
        appl!ed Iii tliu ottt.stanillng prin~_pal balanco \luder tho Note hmnetl!ately prior to lbredosure. NJ,) offset o(clahn
Case 19-01190-dd            Doc 40            Filed 07/03/19 Entered 07/03/19 10:51:21                                                     Desc Main
                                             Document      Page 18 of 51




         wlllclt Borrower might h;we now or in U10 fulur~ agalnstL1l1ldmihan relteve Bonow~1· froo1 runl<Jng paym~nl~ due
         -un.~er me Nol~ and !ltls Securlls Tnstrun1ent or potfonnlng !no covcMnt~ nnd ngrn~ntents ,m:1m::d by this Security
          Irufwmonf.
                  B, Applicaliun of Payments ur Proc~. Extllpt as olh\lcw!s1> dmrl.lJed In thls Se~t!on t, ml payinenls
          a~c~pt~\t am{ ll-pplM hy Lertdor snail ba appllod Jn tho Mlowlng order of prlorlty: (a) !.ntomst duo mtd<lr the 1'foto;
           (b) principal duo undor lhe No!oi (c) nniounfs duo umfor SccUon 3. Suc11 pcymonts shall be npplfotl (!) cacft t>ododlc
          l'ayn1imt ln il1e wler fo wl1M1 lt beCllOto due. Any ~mafolng \IJ1101mts shull•lJe aypU1iu Orsi lu lijt~ cliarges, second
          lo au,y oilier amoon!s du~ \lnd~r 1hb Seturlly ln.~lrornent, and 11ion lo roduce lho princ.lp~l bafam:e of 1)1~ Noto,
                 Tf Lender recelw:.'l a payO\ont from llorro?ler for a dellllquent Petlod!c Pt1ymenf wllloh lnetudtrs fl $1lfficlont
         amount co pay any late charge due, fh~ p.lJ'nt~nt may ll1> applied to th~ tlellnquenl payment und !Ji~ lnle Qnarse, Ir
         more tlmu one Periodic 'Payment ls <int~l'3ltoing, Lender mey 11pply ao,r pnymenl rctolved from llorrowor tCI tlil)
         1epzy1nent ot !ho Porlodic Paymen(s If, l!nd to tho extenl that, each paymtnt t.'ln be patd in Ml, To tJie extent Illa!
         lllJY e1'cess exlstrnflet the paymanlls applied lo the full payment of ono OJ' moro Perlodlc Paymen!s, such ex!X!ss may
         be applied lo 011.y Jato chargM due,, Volun!AtY prc1myiu~nt1 shn1l no appUcd fir~! to aay prepaymcut r.ltr1rges ond 111~11
         l\S des~rlbfld ill (he Noto.                                                                .
                 Any appUc-al!on of Jl!!Jmenls, lns!lrdnce promds, or Mtscellanllous '.Pwceeds lo p!!nclpal dtto muler lho Noto
         slwlhml oxfond or p-0$lpone Uio due.dali'.l, Qr chungo 1bolltnQunt, nftlle: X1crlodlc '{laymcnb,                        ·
                 3. l11.u1dsfor F,.sernw Items. llorrow~r shnlf pny to L~ndor on fhe day Periodic PcyJl)(lllls m~ dull under l.hn
         Note, unUI Ille Nure ls pald in full, n~nm (!ha •iiumls") to provido tor p;iyiuon! ofamo11ncy d11e for: (a) tams 11111!
         ~smmen!s imd ulher Items which cM llllllln )lrlorlty om this Sccudty JIJStfUment as 11. llen or encnm'bmuce un 11m
         PI01mrlyi (b) leasehold paym(\n(S or gtounil tents on !he l.'rcpeny, lf nny; {c) promlums f11, any nnd nll fosurMce
         r(lljuircd by Lendor uudor SecUotl 5/ nut! (cl} Morlgago T.nsurMte prt1111lum:;t lt any1 or nny sutn:l p~bl(, by Hotrowor
         IQ Lentler In Jleu or llte payment ofMortg~gll lnh11rante premiums !n accordance wlfl1. the 1irovM<Jt1~ of S~tllon 10,
         Tlta.e 1lems nro ca11nd "8mnw ltcms.'' Ai orlgln:i!\on oralllny lfmo rlllrlug Ibo lortll of lho LoM, Londel' may requlr11
         I.bat Commun!iy Assoofothm Dues, '.Fees, ontl Amssme~!s,lfa111, be-escrowed by Borrower, and such dueg, feesauo
         ussrnme11ls 11lmJl Ii~ un JJmow lton1, llonowor slmll proiupt1y furnL~lt to Lemfor nll notk~5 of amount~ tr, lio pald
         under !hi.~ Sccllon, llwowor shrd[ pny Lmtdcr lhQ Jlttmls for ~..Sr.row l!nms unle~$ lP.ndor waives ))omiwer1s
         n'blt&atinn \o pf!Y the Funds :for any or 111! EscrQW !toms, lendw !lll\Y waNoJiorruwer'.s obllga1ron to pay to tonaer
         Funds tor uny or all ~crow n~ms ~t any Um~. Any such w.alver mey only bo in wrlUug, 1n the event ofsuclm:iiver,
         notrower shall pzy dlr~tly, wlian Md whero payable, me amounts due for any :Bscro-w Jtems for w!1Jch payment or
         Funds J1M be¢1l wal.vcl\ by l,$mlor nJtd, Jflondo't ro~ulre$, $!Jolt fumtsl1 (u Lender rec~l111S (!Yld1mcl11z sucll pnynuml
        wlU1ln :mol1 t!nw pe)iml as Lemler mzy regulru, l3orruwer's obl!gatlon tr; m~l<e such payments Rnd to -provl!le.molp!S
         sliaH for ull purpose~ ho dcenrncl {Q lir; it covenant amlagrcemcnt c<infnlnnd lu !his Security fos\nlmcnl, ~ ll1e pbtllSu
         "r.ovc11a11I @d 11grccment4 ls 11~d !n $cc!lon $, lf Borrower ls ob/lga!ed lo pey Escrow Hems dlmlly, pll.(Sf!Hnt !o
         11 waiver, 111111 Borrower faH:-; lo pay 1ho muount rtne turnn Escrow Jtcm, t.mdct m_ny cX1Jn:Jsn J~ rlghl~ untlll.l' Secllon
         O~ntl pay sucn nmounl lll!d Borrower sl1all lheu ho obl!P,afctl umfot Sor.Uon 9 lo repay to 1.011,tor nny suclt ll.lMllut.
        Lem!ml'H\Y revoke !1n.1 vr.uvcr as to auy ot an llsr.row lle1ils Rl a1\Y 11mu by 11. 11 oUco glven ln 1m;or1fm1crmllh Srcllon
         l5 lllltl, upon $11Ch ruvocaUun, DotrQWer shall pay to JJlO(lor all Funds, tmd In ~tch runounfs, Ilia! arQ lhen1equltqd
         under this Secllon S.
                 Ltuder mny, at any llrlhl, colleel and hold Funrls in an amount (n) ~uffictont to Fcn»H Lender/a ap11lY tlie 'Funck
        al lh~ tlmai}l{lclftcd underl!FA')PA, nntl (h) not to ex~eei! thti maxlm1w amount a lomler crui C«JUke under lnlSPA,
         Lender shall es!lrnnte Ibo amount (lfJ/umls due OJ\ ilia basis of cm,ent dam nud r'lasunuufo esllm_atos ofl\Jqientli(ures
        urntture J.imow Items or otlrnnvlse Jn m:cordanco wJ(h Applfcalllo Law.                            ·
                'l'ho Funds i;holl lie 11olll }n n11 111~lllutlo11 whoso dcposlls aro lnsurod by a fertori1l ngency, l1!5lrumo1H~IUy, or
        cnUW, (including Lend~i-. lf Lendor ls .iii foslllullon wl1osc·d~r,vsl!) Aro s1J fosttrcd) Qr 1n MY Fedural.Honio Loan
        l3ru1k, Limtfot shall 11pply the Funds hi Pi\Y the E.$cr•w J(eros uo lotet flHu1 Tho llmo ~.111.ld(M u11da.t l\ESPA, Letlder
        11l1allnol cliargu l3orrowat fot lwhltni and ilpp\ylng Ibo Funus, annuru!y analyzing lhe e.~trow atcounl, orveri.fylni
         tho llsuow l!(nlt~, itnl~s L11ndar pays Jfomlwm· Jn!crrul 011 lho Fnnd.~ and Appllcnhl(l Law JlCtml!S Lender lo runko
        11uch.n r.hatgo, 1Jnl~1 nn ngreoMcn! Is 1lllldo inwdlJng or AJlpl!~bl.c Lt.w rcqulrn,1 lulere.~I lo he ~rtld on !ho F111tds,
        I.tmfor sliall nnl bo roqut~ed to pay Bor(owor any tnrorQ,1 ~, ~nlugs no 11m Funds. Borrnwcr Mt! l.llndnt eon ngrcc


         };lounwut r11!1!al11 ~ -                          ___ --~ ___ -·--
Case 19-01190-dd                Doc 40           Filed 07/03/19 Entered 07/03/19 10:51:21                                                         Desc Main
                                                Document      Page 19 of 51




             /11 wrlflng, Iiowevm:, !hat Merest shaU be paid on the Funds, Lender slrnll glve to Borrower, without cbarge, an
            annual MC-Ounllng uf l~e Funds ns wqnlrel.1 b,y ~ESPA.
                    r.r tlrnrn ts 11.~urIJlus ofl?un(ls held In osr.row, as dd!Md undedU!SPA, Lender s!tnll nccounl 10 Borrower for
             lhellx~ £\mdsln-attorJancuwllh n&SPA. mllereJsashortage or Funds l1efdb1 a1crow, as deflned underRJ.iSPA,
             L<mdor sliall .noll(y ~orrowernsrequlrod hy misM, aud.Bomiwmlmll pay to tender <lie amount riei:ossazyto ml!ke
            up U10 sliorlogo JI\ 11.tcordan~e wllh RE:l'~A. butln no n\oro Iha» t2 ntonlh(y paynienls, If Ibero l<; 111foficloncy of
            Funds held in ~ei:ow, as dufm~tl under IlESPA, Lemlur sltall notify BorrowJJrasrequlr~d (iy RESPA, 1utdnocrowm'
            shall pay lo Lor.dcr tho runount nooossary to mako lip tlio deficl~ncy In ucto,dance with 'RUSPA, but In no more ll1e.11
            13 monU1!y pn.yn.J.on!s,
                    Upon paymenl 111 full of.1ll~ums sec!Jl'etl by lllls Security Inslrumenf, Lemler sllall promptly t~ruml to Borrower
            nny Funds held bjlAmtcr,
                    4, Chnr,scst Lleus, Douower shall ~ay all laxes, nssesmumts, cl1tu'g~s, fines, aud lnipositfons attrlbuwbfo to
            !no Property ,vhlcll i:an u!!aln 11riorily cwar lhl~ &turliy lnstwn~nl, leasehold pllymonls or grountl reuis (ln Ifie
            Properly, if ml}', nnd Cotnmuntty Assoclatlon nue.s, Fees, and ASSO$$lll!l11/s, lfnny. To Iha oxtcnl Ula! lhMo !l~lllS
           are &crQW l10ln$1 Bouower shall pay lliam lu the manner provlded ln Section 3,                                     •
                    Bouower !hall promplly dlschnrgll roiy tlon wlikh lias prtorlly iwcr lhts Sccurl1yJnslr11molll urnc~ l3orrower:
            (11) agrees lrrwrl<!ng to iho pfl;y)11ont oft ha obJ!gntion somttod by lh<: !ton in nml!l1llor oecopt:iblo to Louder, but only
           so long 0$ Bomnver Is port'ormlng suclt ngiwncm; (l.i) comesls die 11.M 111 good Mth lly, ot dcfMds against
           uitfor~mcntof!lm ffen In, legal p.roceed[ugsYihlclt htLen~er'.soplnlon 1Jparate to prevc,1t lheenforcoll!ento.f lho 1Ii11
           whl\1t tliose protl!odlngs are pund/ug, !mt o»lJ until sud1 ~nm:edlilgs Ul'!I 1:onduded; or (c) simutes from lh!l hufdijr
           (If the Hen rut ngrecmont satlsfactoty lo lunder subor<lfnallug lho lien to !his Sor.udty Jnslr!lm<llll, if L.;:nder
           detamthle$ lhat any parl of the P,op01ty iS snljjetl lo I\ Ucn w,h!ch <'.an atL1!n ptlorlty over Ibis Scr.urt(Y Jnstrument,
           Let1tfer may glve Borrower a uo!{ce idenl!fylng Uio flen, WHhtn 10 d(l}'s oflhc dute on wblch !'hat n111lc11 Ill given,
           Bomiwor ilrn.11 sallsfy !Tio Ucn o; 1alm one or moi'e-Of the MUOllS set forlltnbo110 !n lhls SecUon 4,
                   Le11dn. may rnl)ulre nom:iwarto pay a omHllllu char[$e for a ml l!.'ltu!t.J rax 'V~rificutlon und/ur rn_porl!ng scrvlre
           mad by '.um1ler !n connectlon wllb this Loan.
                   5. Pro.11ru-ts lnsttt'!lncil, Bormwlll' slm\\ kMp llm lrupro\/Mtoll!s now c~l5Ung or luircnftcr orecfod on lhe
           Property l11Sured against l\l$S oy .lll'e, hatards lnclmfod w!U1ln lhlf temi "ex!-Omfod rowr(lto," and any oUter I1aza.cds
           lncllldlng, llul not lltot!cd lo, ❖arlhqun1mi mu! Iloulls, far wbldi. L1mdur rcqulcos lnsuron<:o, This Snsmoni:t: NhaU liu
           mall1talttod In the o.momlls (Including dedur.ltblo lovrjs) nnd for lhn Jledods tI1ot Lender reri.ulros. What tondm'
           t,:(Jt!lros JMSUMt lll ih& prot.edir.g $ente11~s can chnnge during ~ !ern1~ftlte .LoM, 'l'he lllmranee emletptovl!llo_g
           lheinsutallcll shall Tm.chosen by Bon:owmu~ed to Li,nder'srlght lo d!snpprovc Bouowcr•~cbolce, which rlghlslHJJt
          •not be.11xornlsed unre~onnoly. Lander mC\}' rcqu!rnBorrowor lo pfiY, hH:onnor.11011 wllh lllfs t.oa11, olllmr: (ll) nono-
           lhno chiU'ge tor flood .zone dnlomt!rmllon, cerlll'JcatfQn mtll trncT<lng se,v!c~Sl or M -a one-time churJ;(e:for flootlzone
          t1.t11mllnaUon {lllll i;etlinc;,,Uon ~\JTVkllli 1md ~uimquw1! char-gos uach lime rurnappl.ugs or ~imllar changes occurwhtcll
           rrosonauly inlglit affect r.uch. de[otmlnnUon or r.l.llillfanlloli, llorM'W shnll also bo rllSpomlolo for tho payM%l ot
          lll)y fees imposed by fhc Fedora\ En1ergQnr,y Maougoment Ar;eney in wnnectlon wlll1 Hie tilVleW lil' tll!J Jtood ionu
          de{IJ)JHlil11ilon rtsulllng from 11n ol~ecllo» liy .Borrn1wr.
              · lfl3orr1>wer fulls to milln!oln any of 1lio <:overage.~ d~scrlbcrl ·abovo, L<:1irlcr may ob\~ln -l~uranco tovorogll, tit
          l..cni.for's opllo>l und·B1>ft1>WM'~ expcu.\o, l,<lm\ur h under no o1,!1.gnflon Ill 1mrdu1se nny pnt1bmlnr type llr amount
          r,f l/OVcrtage, ''l'hilrcfore, such r.oYmgnslinH r.over J,1)1lder, 1,ut ntlglil or mlght nol prou,wt Ilorrovier, l3ormwer's
          equity fa 11lal'ro110rty, o, Uio co11tunls of 1hnl?tu1rnt1y, again.st miy rlsk, hawnl 1>r llnlilll(j' and might provldu gr!Jllt~r
          or lt'lSet' tof'tmige Illa/\ Wllll prnvlumly In etfoct, Bo.rrowDr adomwled_gcs IJial 1h11 tosl or lhu lnwrimto toV!migu so
          o1ilalned·.111lgbt slgn!O.cilll!ly exceed IJie to.,! oflnsul'll.tlco lh~I llarml\w(.Quld hawi ilbfoi11i.\d, Any antri\1nlsdlsl,iursed
          hy Londorundcr lhl.~ S~lton 5shall hocomn addltlunal <leht ofllortnwu secur<}d by 1/ils Silcudty r11wumen1. Tlteso
          1uuuu11ts sllall h~tr ln!erest a( Iha Nola ta!\! from lll~ tlat1;1 of .dfa};~umont imd shall be pay~clo, wi!h such llltmsl,
          upo.n notlce from t.end~r to lforrawel' requi,,s!lr,g paymont,                            .- ,
                  All insu.mnco pol!clns rcqulrnd by Londor Pnd r/li1owafs of snr.h pollclc., :.inill ba suqf<ml lo Lender's rlglll lo
          dlsapprovo sur.h pfillcll.\S, :shnll Jncludo 11 $lnnd&rd mor!P,nge olauso, and 11lmll nmuotcnder !IS morlgngee and/or ns in
        · nddl!lolml toss payco. teodor shall hnve tltn rlghl to !told tho po1kles 11ml ronewa1 ce11!1icafe~. If Lll.nder require~,
          Borrower shnll pro11\11U,y gNo fo Ltntler Rll rec~lpts orpnltl }ll'emlums nm! reJWNal JlciUces, If: .Borrower 01.t!slll!, any

         .Bnrrt>war (nllfafai   ffe;s--
Case 19-01190-dd             Doc 40            Filed 07/03/19 Entered 07/03/19 10:51:21                                                   Desc Main
                                              Document      Page 20 of 51




         form 1>fi11surt1J1ca covcfl!ga, Mt olhorwlso required liy 1or.~or, for danwge to, or dmcudlon of, !bul1ropettr, iuch
          policy shull lnclmle a standard mottgagu clause and shall name Lendtr llS morlgdgcCl ond/or us an additional toss
          pnyce,
                lit the uv~ut offoss, Borrower shall gtvu promp! nblice to the lnsutanco cnnlcr and tender, LMtlerm!\Y m\lke
          proof of loss if nol niade promptly 'by Borrower. Unll¼s Lendor and Boxrowot otltorwlso agtM In wrlllug, nny
         insurance proceeds, who!hor ot not the 1111t!l)r~l11g lnsumt1c1,1 wos required by Lendor, ~ball Ile applled !o reswratlon
          orrepalr of tbe l'to,pet\y, il' (h~ mtor.11fon or rupair .Is econ<;unf~[y feasible nmf Llmder's seturlly ls no! lessened,
         During suclt nipalr and reslnratlon porlod, Lender shall have lft~ rlghl to l1nld such lnsuron~ p,oceeds until Lander
         bas hnd an OMlnrtHnUy lo iil&9<1~! s11cl1 Pcopany io Msure the work has been cornpMetl {o Ltnder'8 satl$factlon,
         p1ovlded H1al ~ucb luspecUon shall bo widerlak~n promptly. Lenaer muy tlfshurse proceeds for the rep~lr:; ond
         mtor:Olon !rt a slngfo jl(\1/nlcnl or 111 n setlos ot~rograss paynrnn!~ os Ute work !s i:ompfot~. "Unlm nn ogrccmcnt
         Is mado In wrlllng or Appllcabto L{IW raqulras lnhmisl co bn JXJill on mil r11sumnce proceeds, Lemler sl1~l1 not he
         .requited lo P!\Y llorrowor any !n(orost or earnlngs on such pro~ecds. Fm for public uqjus(ers, or o!bar (hir<l patties,
         relllined by llortower sltnll not ho pold out o! the .!muranCl'l pracooos amt slioll 'he thn s!l1o ob11gallon of llotrower.
        Jftlui resloratltJn ornip.ili ls not economlcnlly feasible or l,end~x•s security would lm1\l$senatl, lhl> lnsµr:uica proceeds
        sh1U b~appl!~d lo llui ~tms secut11tl by lli!s SccurRy Insln1nicnl, whalher or nol lhen <lnu, wllh Ille eXCC$S, ifMy, paid
        {o Borruwor. Such tmuranca procofrlS shall Ire a11pllcd In !ho order pr<ivldad fM lo SccUcm 2.
               re BQrrowcr a\lan.donl lhn l?ropocty, lcnder may fl!o, nogoUafc and $eUle any avalfab/e lnsora11ce claM Md
        rclA!ed matlcu. lfBorrmvor•,!\)CS not xe$]lond wl!bln 30 day5 co a nolko Jrom LMde.r Umt tho lmuraJJce c<1rrler lia.s
        offmtl to settle a <:laltn, tf1en Lt!-!tdar muy n~go1!ate and settfo the claim. the 30-tfay pcrlou wlll begln when Ifie
        11otke ts gtvM. In el1her nvcnt, orif Londernc~ulru lhn :Property undir Section 22 or othcrw1se, Bomrv1er here'hy
        assign~ to Lender (a) :Bnrtowor's rlglils to nny fasunmce proc~ds In on tul)Olllll 1101 lo oxcr.etl lh<l on101mrs unpaid
        uncfor 1110 Noto or !ht, Security I11$tromen!, mm (h) llllY ollwr ofB•:nrowet'~ tinhw (other !ban !he rfglil to any .r~cmd
        of\llleam~tl premiums paid by Dor.tower) undar all JnSUl'allw pollc!~s covorlnll lho Properly, insofar as sucli rlghts
        ure npplkab!e to the cov~rnge of !h{I Propetly, Lend~r lllt\1 use Irle Jnsurancil yrotneds ~llhet In r-011air or ~!oi'il tho
        Properly or to P!\Y amounts unpaid inuler the Note Qr !hls Securlty J11$tru1uent, wlletliet or uof !hell tlu~.
               ll. Ocrn_pancy. J3ortowor sbRll occupy, cstnbllsl1, and uso tllo Property ns llorrowor's 1irJndpat r~sttlence.
        Wllhln 00 ~ays 11fler flm exacu!lon oftl1ls Sor.utlty lnslrumenl and $h~H t-onllmro 10 occuiw !Ito Property as Borrower's
        prlncl~!ll residence tor al leas! one y~IU' nfter the date or oce\\pan<:.y, 1111!~ Lw<ler o!herw/se ugrea$ in w;ltlng, which
        c<inscmt sboll nol 'bo imrc:1.sona1ilyw!tf1!1old, or unlm cxtonuatlng tltCIIJltSfMC~s ex.Isl which aro beyontl Borro\'1ru'.s
        tolltrl)l,
                'I, P,esc1'Vallor1, Mlllntenanco.and l1rv1ac:tlon !Jf 1110 P1·uplirty(fmpectlou~, 130rtWr'$t $hall nor destroy,
         llumugc odmpnlr Ou, '.Pro~erly, nllow Jl1u l?rop~rly lo de!crloraru or commit was!(: on 1l10 f>rOpQrty. Whethar or not
        llorrovm is 1'<lS!d(ng In !ho Propntty, !lorrowcr shall mnlntaln Iha l'ropccly In or<lor to prevent 1hr: t'u,perty from
        dct~Jo;nllng or dncreoslng In valun duu lo Us condlllon. U»fos.s It lo dcle.rmh1td putsuanl to'St-cUon ti thn! .f(lpnlr or
        r~sroxaUon ls not economically foMiblu, Bormvm shull proinpOy l'.ilJlttir 1110 Property If tlaml.lged to nvo!d f11rtltor
         tlete.rlorn!lon !'Jr damage, tflnsurouce or condeoma!fon proceeds am paid ln connection wllh damag6 t~, o, ll111ial1fa!J
        of, Iha P.ropor~, llonowor shall bo )"1)$pOJlsllil~ for 1~11nlrlng or reslodna !he Property only Jf Lcn1dor Jias rnloased
        proc~ds for suclt pmpose.s, ltinder may dlsbut11e pril~-~~ds foi' lht.l ropi!ir$ 11nil re.wm1tlon 1n a ,5fngla \Jnymant or In
        u s1n-fo!( of ptog(<'JS paymcnls us Iha wprk :I$ compfo!cd. Irth~ ln.~urnttcc or comlemnnltillt lirOCl!l.lds llmuul sutfli:Jan)
        10 repnJror tesfote the PrrJperiy, l¼tiOW~th not rdlnve!l ofl1orrowe.r'$ obllgaHoll for!he completion of such tepalt
        or resto:r-allon,
                Lender or IIS agent m:zy make r~asonaulo ontrles upon am! ln~pecl!on~ of tho.Pmperly. lrn 11\IS tl!n~nahle causo•
        .t~ndor ml\)' inspecuhe intcrlot of the lm,Provornonls on the Propwty, Lendenha'U glve Bortower notko at Uie llmt:
        of or p1Ior to .$l1Ch nn lulcrlor luspocl!on .spi!ClfylntJ sur.h m115onablo cause.
                t). lJo~·toWilt's Loa11 Appltcatlou. Borrower shall he lo det'aull Jr, iltttlllg th~ Lnan .ippll~allon fn'OCO-$$,
        Borrowct or imyyersol\s or e111ill~ acllng lll the dkt1:llon ofB011ow~r or win1 Borrowcrts knowledge otco!l5out ga\111
        matcrltuly J'l!lsc, in!sl~adlng, o.r IJ\DCCUl'ille Jllformntlun or s!atemenls to tend~r (or failed to provido L@tfer wl!h
        ,nnt~tlal !nfonnnlhm) rn !!OJ\nacuon wltl1 the Lonn, Mi!!C(!al. teprcso11ta.t1ans lncludo, bllt oru Jl.01 Umitod to,
        ~eprosonta!lons concnrnlng J3ouowM's occuJ):incy orthe Prn11otl,Y MBorrhwor's pr!nclp~l rc.sldencc,
       Case 19-01190-dd                Doc 40             Filed 07/03/19 Entered 07/03/19 10:51:21                                                       Desc Main
                                                         Document      Page 21 of 51




                         9, l'.rntectlon of Loniler1s lntemt fa too l1rojlercy llrtd lights Under tJ!.!s Security lnstrument, Jr (a)
                   llormwor falls lo 11ertorm tltl'l covenou~ i111d a3roemcnts con!alnOO l!i lh!~ Sccurl!y 1t1$tnm1eot, (b) !hate fa?. fogi1l
                   procl)Coi11g lhatn1lgl1Ulgnlfit'lll\lly mli:ctlt.111\Ier'sliitcM! lA lhe 'Fro_porlyuntt/orrlghts 1mdur lh!s StlL'llrJty lnslrumCJl\
                     (s11cb. as n11roceed.laa In battluuptcy, probate, for condenU1aUon er forfelturo, for onto,~Gntenl ofa llen wltlcll may
                    t1Haln p.rlodo/ Mer this Seeutity Iu31ntnteni or to ~nrocte laws o, :retulaUon$), or (o) norrowcr bas abnndom1d tho
                   Ptopijrly, lhmLum1er 1uay do and p~y !or whatuver ls rimona~fo on1pproprlal8 to protect Lcniler1sfoltltos1 in lllo
                    P1011nrty ll!Hl rJgh1~ under !his Socurlty Iostmmonl, focludlng 11tolccllng Md/or 11Sties.1h1g Iha vnfoa of llm Property,
                   andsecutingand/or lQpall:ing thi l'rope:rty, Lena~l'•sacllons caninclodi,, bul are not lkult~d lo; (a} payJng nny5ums
                   secul'lld by a lrcn wWch has prlorlly om 1Itls Se<:uri~ lnsttumen!: lb) appmlng In courl; and M pay!11g rl!asonab!e
                   allot11cj<S' foosto pro(ectlls fnlcrtl.~Hn Uto Proporlyand/onlghls ,u1llerlhls SC1:llrlly Jn:J!lilmCllt, lncludltlg Usi.acured
                   posltlon 1n a bankruprcy t>toceedrng, SewrJng nm '.Property lncluiles, J,nf ls not Jiml!ed 10, ~ntorlng mo Property lo
                   make repaJro, change {o~ks, replace tJr ~oard up doors and windows, dcaln ~lerfrnm plpllS, ellmlnala blllldtng Qr
                   oihor code vtol\\ll1ms 1ir drmgcrous cond!llons, ond !lllve 11t1m1os tiirnod on or off, A.I though Londer may lakeacl!on
                   \»lderlhls Soollon.tl, Lendenloes not Jrnveto do sound ls not under any (My orobllgallon lo do ~o. lllsagteedtb~{
                  J,endet Jnc1mrno llalJU!l;y for Ml taklng m-.y 01' rubicllons l\utltorlzeil under this Sucllun 9.                        ·
                           Aey antounts tllsburs~d by Lender under !his $cclion tHhol! becOllle 11ddlti0Wll deb! ofllor<oworMcure<l by lh1s
                  S~cur!ty lns!rumonl. Tl1ese at11otmls sbntl bc~r Interest at tlu, Note rMc from t11a oa!o of dlsbur,5ement ancl $h.ill he
                   payaote, wllh snth Interest, upon noUce from L!lllder to l3orrow~r rii11uesUng payment.
                           If tl1!s Socurlly rnstro!lJont Js on a Joosohold, llO(tO\'IOt' ~hall comply with oil tho provlsfo11S of the lease.
                   Borrnwlll'shal! not surrondcr 111€1 llias111lold ootnlonn1Unlore.5ls har~Jn conveyed Oi' 1ormlna1n orcimcc{ tho g.rom1d lease,
                   Borrowur sl1all not, w!H1ou1 (bo oxpre4s wrlflell tousent of .tender, a1!llr or ID'!l~nd the ground Jeaw. If :Borrower
                   atqu!rl!S foe tl(!e lo the Propc1ty, llm l~ase!mld and Iha foo ml11 shall 110I :mijrge ,inte.~s L~rtdar ll!,>rens to (ha merger
                  ill'wdllng.
                           lO, Mo.ttgugl) Tusurniicc. lf LQlldorrel]ulretI Motf8ago fosura1u:e Ma cond!Uon t>f ;naklug \n(I L<,~n, 'Borrower
                  sJJall pny (lie premiums rt!l!lllM 1Q roainlllln lho Mortgage Insurance Jn effect. If, for any ri!l1S!)Jl 1 tlto Morlgago
                  Tosuranco covcr~se r~qulrcd by Luudorcimsos to bn nvallob!efrom r11o .lllllr!81t!Jn h1s11r~r 1I1a1 ptcvJousty provldad'such
                   lnsm·..i11c~ tllid JJorrowet \YAS rcq.ulmil lo m~k<1 $~~mle\y 11oslg11atM 11aylllonts Jow~rd Ille pre111lums for Morlgag~
                  I»s1mut¢¢, Bonvwur ~hall 11ay lhu pronuunl.S tcqulretl Co <iblaln cowroso subs!!llltlally cqulvafon! to !bu Mortgage
                  J11S11rnncll pnwloii~l,y In llffecl, al ~ cos! suhsfantlally OQUl.volen! to thn eost to 'Borrowot of tho ModgaY,e lnsul'llnce
                  _prevlou$\J mtfl'i!tl, from an allernafil lilt'/rlgage lnS\Jl'e1' sulec!uu l>y Lender, rrsubstantlaUy l!(Julvalenl Morfgago
                  Tnsuranca covaragu is not tW/t\J~blu, Jlorrowur $)1all ton!lnuc to pay f\) Lnnder lit& run aunt oftho Sllparately d~stg11a(e1\
                   parmcnls thnt wcra due w11on tho lns11ronci 1;1w11rrig1J. cea~et\lo bo In nft'ont, uind~r wlll nectipl, us~ and rctoln these
                   payn1out.1 tis a .non-rllfundabfo Joss cescr.>e In ]let1 or.Morlgngtt lnsu.tl\nca. Suon Jo,.;s rese,•vo ~h~ll bo 11o;i,retundnh1e,
                  uotwi!llsr«ut!ing lhu facl lha! tltetoan Jl! ultlmllfoly11oi<l In Ml, and Ll!ndmli~l\ notlloraijuired lo pay'.Borrow~raw
                  lo\!Jwst or earnings on s1ic11 loss resoi:ve, Lemfor <:nn no longor mqulrolo5$ tMorvo paymonts If Mottgogij fnsurnn,(l
                  oovetngo (!n lho 1111111unt ilnd for the pctlod tho! i.end~.r xequlms) ]lrnvldud by mi h1aurer S<ifoc!cd by L1.1ndur .ap,oln
                  bei.:omus nvllllablo 1 Is obtti111uJ, ~1il L\lmler requires separately ae~isnat~d J>a)'lll~nls toward lhu premiunis for
                  Morlgage lnsur-.mce. If ~mfoc re41J!red Murlgal{;) lutmanco a~ n cond!ffon of nmldog Iha Loan iuul Borrow~r was
                  retJttfrcd !u nm1rn supnratolyrlMfgnntod 1mymf.lnl.~ lnw:inl th~. pton\hlms for Morrgagll lnsurnnce, llorrowor shnll pay
                  1ht yromlums requlre1l In m~lnla!J1 M'.<.irlga&re lnsurnnco !n cl'fect, or to erovhlo !I JlOlH'l'!l'nndu"ble loss re.~et\'(l, untll
                  L~nuuL"$ requkemi:lll fo1• Mortgage JnsurnMc enilsfo l!ccordnncn wl!JJ nny wdwm ag(!Xintellt bi!lw«nDorrowor flnd
                  L~ntfcr providing fw su~h 1ernumi1lon or Ulllll lormln111fpn Is rogulrlJd hi' App11talllo tnw. Nothing lit lhls S~l!on
                  10 aft~cl11 llurrower's obligation to pny !ntorosl 11t !ho rnto provlrlnd In lfrn No!(l,
                           Mortgage lllSUrancn relmourses Under (ot 11ny ~n\lty 1ba\ }lUtcl1ascs the Noto) for cerlaln losses It n1ay Incur
                  lfllor1ow1n· doe, not repay lh<l Loall u agtted, llortower Is not a parry lo {lt\! Morlgngu ·rnsurance,
                           Morlgage lnsurtrs ~valna!tl 1heir total rlsk on ull s1tcl1 !rmll'Ulltein forw from tlmr: to llmu,-tintl may entorlnlo
                  agteem~nts wHh oth~r purtlos that snare or mudl{y tho!r risk, or reduce losses, 'IhMa ngmm1unrs nro lltt t-0w5 and
                  eoi1dll!ons lhal arn sallsfac!oty fo tlm 1nor!gago ln,,;urm· mul rlic oilier party {01· 1rnrlles) lo ll1es~ ugrconwnts. Tl1csl!
                  n1{1co1nenlt may roqulre lhn motlgllgo lnsurll.l' lo il\\U\ijJ)nymunts w.1ug 1111y~0Ul'CJ.l oflimds that 1l1~ nmrfgago Insurer
                  niay have uvallable (which may l11ct11dc funds obt~lned from Morigage fasuroiicc 1iremlums).




- - - - - - - - - - - - - - - - -- . .                                         -·•-      _________________________,
Case 19-01190-dd                  Doc 40         Filed 07/03/19 Entered 07/03/19 10:51:21                                                          Desc Main
                                                Document      Page 22 of 51




                   kl a :re.ru1t of thos-G agrooments, tender, ony purcha.m of lho Nolo, onothor l11~1~r, MY rolnsucor, 1my olhar
           ondl,y, or any affifla!o of nny o;lt1e forcgoluJ.l 1 may mllive (dlre~lly Ol' h\dlrectly) 1Unou111s Hial <ledve from (or might
           be chamcterlzud as) avoct!on utDom>wGr's paytirnors fur Mortgage rnsiu-auce, In nxchango f<lt shadng er mudlfylug
           tho motlgagn ln~uro.r's risk, or .reduclng to~ses. .lf such 0greemenl ptovlde.s that an ~ffllla!e. of L~ndor lakes a ~linre
           of Iha ln.sU(eJ:1$ tlsk in exct1auge far a share of U\e premiums pll.itl iii !hll lns11m, \he irr<111gemenli$ oft\}!\ (erll\ed
           v capl!v1i t"elnslll'3J1ce, • Futl.hor:

                   (a} Any such agrcM1ei1ts will mit ttffnct th~ 1H11ounl-s that lJortower IHIS agrr.r.d to pny f-0r Mortg:isn
          l1m1raoce, or ans oilier (erm-s or Orn Lonn, Suell ugreoments wll1 JJot lncraas~ 1he wni;run! l3on-0wei: wJU owe
          for Mortgllg& lnsuraneo, -and they will uot ~otltlo Do1·rnwer to nny refund,
                   (b) Any s11c1l a&·comen.ls Will no( nJfcot ilie rlp,hls Bor.rowor 1ms • lhny • ·wl!h l'<l:/{l()ct fo tho Mol'lg:igo
          Jnsurrum1 under !he Homl!OWllur.s Protecl!on Act ofl9"9S or nny-0tltur Jaw. 'rlie~u rlg11tsmay,Jnclut'fe lherlghl
           to receive cerln1n disdMures, iQ request and obtain cnntcllaUon of tllo Morll!tlRO lnsural1to, to hQvo tlrn
          Molignge lnsurmu.so ICJ.'llllnatod a11k1maUcally, aniJ.!w to receiv1H1Mtnd ofany Mot!gage ln~ura.ncc pwnl1m1~
           Uiut w~ni u111:nn\9d ut Ille tl.ll1.I: ,:ihw.:h C111\Co1lnilan odtnnlnnttnn,
                  :n. Asslglllllollt of Misi:<!llnnnous 1lr-0c~eflM ForMturn. All Mtsce11aneous Procncds .irn Jrnroby assigned 10
          and l\Jrnll ha pllld lo Lentler.
                  I.f !lte l'ropurty Is 11:tmaged, $ttcb M.!scellan~uus Prow eds $hall fJoappUet[ lo reslontUon ompairufthe Properly,
          lf tho r~lorallon ur .~pair ls cronomkal!y foasJ&le l.lnd _L~mfo.r's 5\ls::udty Js 1101 lcsMinud, Durlng sui;ll ropalr and
          r(>Sloratlo11 roriod, t~nilcr shnU have Iha rlght lo holsl mh Mlsca1Jancous P,c,ceds tmlll Lvndor llM hnd nn
          oppMluoJty to lospccl tuel\ .ProP-Orly to ensure lho work bas beM cernple{(.,d to Lender's sa(fa.factlon, provldod Omt
          suchlnspectlon ~lmll oo uud~,taken promplly. Lender ma_ypay for !l10 .1:11palrs uutl ,~toraUon hi asioglo tflsbu~oincnt
          oi· In nmlcs of pro,grcss _pnymcnl~ ns 1h11 workjs comnletoo. Unl~ u1111grMmenl fs mado Jn wdtlng or Appltcabfo
        • Law rnqul{('.s infcrosl lo bn ~ald on such Mlscclfoncot~ Proceeds, !Antler ,;hall Mt be required lo fay Bomw1cr nny
          lntore.sl or earnings uu suclt Mlmillanuous l'roCEeds, rs Iha resloraUon OJ:' repair ls not cconomli:.dly feasible or
          Louder' ssocllflt.Y would ho lessoned, ll!o M!sccl!Mnous l>rocectf~ ~11a1! be npplkd to rho sums :;ee(lred by 1hls Security
          Ill'llhl1ll!lnt, wlmlhcr or no! !hen due, wlth !lm ~xcoss, If 1my, prod to Borrowor, Such MiswlfnneQus Prccwds ~hoH
          1m 11p11li~d In tho 1:1rtfor pro-vlded fodn Secllon 2.
                  fo llu, even1 of a total !aklnp,, <loslmcllon, or loss ln vnlue ot tl10 Pro:pe.r\Y, tllo Mlsce\laneilu~ 1',nr~ctls$lmll 1ia
          ayplled to lbu $\llllHCCUNld by !Ills Set:u.rlty Jnslrnmenl, wlwll1~r ornol lll~r. duu, wllh 01e uxcim, lf My, paid lo
         llortowor.
                 In tho ev<ml of 11 pntllal taklng, destrnctlon, ot loss In value of tho Fmpcrly in which 1hn fair mru:~~t value of
          tfte Pr1,>perly lmnicd/a!a[y bciQ.re !110 panial takh1n, d~trucl!oi1, or 11).\s jil valuu Is eqlJlll lo or greater than !h~ ro.tlllUnt
          ot Ilia ~,uns securu1l !Jy !his Security TustrtlllllllJ{ ln\med!alely beforo tho parllal !akin~, dostrt1cUon, or loss In vi!lcse,
          unless Bor.row~rand Lcndor(Jlhe11v!so agrc(! In w.dtlng, !lie sum~ so cured by fM1 Sccvrltylns!rumentshall bl) reduced
         by llm mnounl or (he M!sCill!ailCOIIS Procee{}s mulltplic<l by (uu f•llowhig ll-acl!on: (n) n,~ Mill jll)\OUnt of !be sums
         setlfretllmmedlaluly Lefore !hv par!lal taking; d~~frucllon, ur loss tn value dMdod by (b) !he falrm~kel valu1,1 of (ho
         l'topru:IJ immetl!nlilly btu'orll lhn purllol lakl.ns-, rtcsh'licl\011 1 or foss ln v111ue. Auy balance ~ltalt be paid to nnuowcr.
                 ln lite ~vent of npnrt!al tak!ng, tla.,trudlon, or loss ln ,,.uu~ of tho Properly In wJ1lch tfia ihlt' market vat® of
          !he l'r<ipprtj' imnicdtaMy bvfore the partial (aklng, dc~lruellon, or loss hi \lalu1J Is Jws (baa iliu am<,unl uf Ute ~UJ11S
         ~~ori;i\l lmmQ~lnloly befaro the pnr!lal luklng, d~slrucl!ou, or.loss ftl vnluo, 1mfoss )3onowcr 11ml L1mde1·tthomhe
         -agtee Ill wrl!lllg. lho:ML~cdlancous•f>rotl!~dssbn!l btrnp~!!cd lo tf111su111$ sccur~dlJy tnr~ Sccurl!y )JlSrct(ltlOllt\~hnther
         or 1101 !ho sums .ir~ lhon due.
                 Jfthe l'top~.rly ls Rl,>anuontd by Borrower, or Ir, n!l1Jt notice uy 1.tnd~r <o llomiwenhal llrn Opposing Patty (as
         ddJnell In !1m miXI sell(Qnco) o!fors lo muk<i \\ll ttwi!!'d to Mde a daln1 for llm1mgc,, J3orl'Owcr f;llls to CMpond to
         l.!!n!ler wllhln 30 dnys aflet l11e tfolo lhn noHcc }s glv~n, Londer ls au!harlz<id It'! colfoct and a1>p!y 1.hCl MlmiIIMwus
         Proc~I\US ilillitt to te&lotll.1101) tir re1lult l)rtl111l'ropei1¥ ot lo the sumssecmtd hy lhls s~c11.rily .tnslnimrmt, wh!>lltut
         vr 1101 tlilm due, "011posi>1g J:'atly" mean~ llio thb4 parly tlmt owt:s Dorr(JW~r Mlsc!lll11nell\1$ P.tocaetls llr llm pal'ly
         agalns! wl1om n,mower has arlght obctlon Jn rcgnrd Ill Mfsi:l!llnncous :ProcMds,
                 nortowor shall be .In dof.1ull if My rtctlan or procccd!ug, whclhtr t.fyll or criminal, ls begun that, In Lond~i:•11
        J1t<lgma11t, eould.mu1! lnforfel(ur11.:lf!ho l'ropotty or l.)thar m~lf.rlo!Jmpaltntonl (It l.,ondcr's Interest In lh~ Properly
         or right$ un.dat flt!s Sucurlly 1m{rument• .Bot'towr.rCM cur~i;u,~f1 nifofapl{ Mel, U'acco1crA.!ioll J,as orcurr~d, rillllsmlo

         :RofflllVCt   rnl!lab1   ~
Case 19-01190-dd                 Doc 40         Filed 07/03/19 Entered 07/03/19 10:51:21                                                       Desc Main
                                               Document      Page 23 of 51




         os provldnd In Sccllon 19, by cau.~lng thll nc!lon or proceeding to Im dlsmlssed wtlh a ru1hlg lb~t. In Londet's
         Ju1lg01en(, produdo1 fol'folluro of !hu Projlecty or oUtGr 111/J!erlal !mprJ.rmunl of Ll!IJ.dcr1s in(l).l'llst tn lite Pf(lperly or
         rlghts UJl~or llils Security I~lnuntrnr. '1'ho proceeds of any awartl or claim for d'am~ges that ar~ allrJ[m~fite lo th>:
         -Jrup~lrmun\ 11tLcmlor1s inlare.~t fn lfle 11coporzy nro horeby tiSSlgnod 11ml sliafl bo pald to Lender.
               All Mtscell\U1eou$ \?roi;~eus lnat are nl)l \lppllud lo r~toraUDn or repa.iroftho Proporty:illall ho applied lrt lhu
         ordm- J1rovlded for ill s~«!on 2,
               12. llorrow~r Nol lMessedJ li'orbearaoc!i lly Lunde!.' Not a Waive\', Bxteusfon of too llme fur payment or
         motllflcallnn ofamorlizaUon or lnu ~nms saC'Ol'ed by OIL~ Sccurl!y Jnsfrument grltllfed by Londcr to llorrow~r or ncy
         S!lCCe.".~or ln ruterest Qfl!orrowor sl1a1J not opet1\te to release Um l!ablll!y ofEortowor onmy Successors !n ll\tere.~I
         of l!orrowor, 11:nder sl1all no! bu required to corumellCll procecdhlgs agalost any Sucmsor In Interest ornuwiwer
         <lt (u refu~11 to ll.Xlond Urue for pnymcnl or othorwJs;j rtwdliy amor111;iuon or the. sill».~ .~emrnd by tllls Socurlly
         Jnslnm1cnl by r~11.~on or nny tlomnnd mad!! hy tho orlgl11111Bn1rownr or aoy Successors In Ju!ere.st of Borrower. Any
         fotlXlacancij 1y L1mder In t:Xerclslng ~ _rlgbt or rem~dy Including, without limltallun, L~mfor1~ o«(!plauc~ tlC
         {l(l.ymunts frum I.bird \llltsun~, en\\tlos or Successors ln lnlare.~t of'1Jorrowcr or in :nnuunls Ill$ than lhu amount U1on
         d!IO, $hafhtol bu walvo~ of t1r ptecfmfo tho exartl!so or BI\Y right i>rrl)Jlledy,            •
                lS. Johll andS&vru-al.tlRbllJty; Co-~lgnursi S11~<:fsso1·sanit~ns Bound, Borrower<:<>veJranls Md agrees
         that ll<m:ower'sob1lg111!011S nnd llabllll,y shnU bojollltanilsovcrru, Howovct, anynorrowerwho co,slg11sthls Sccurlly
         Tmtroment but docsm1t oxcenlo lhn Nole (a uco•slgnqr"): (~) ii co•~lnnl11gfllls Securltrln.s(nuiient.only lo mortgogo,
         gront 11ml l)onvey 111n co-i;Jgnar's Jnluresl fa thu !'roperl,Y 1mdar the tcrmu Qf !hi$ Sei;urlty 1nsfrumo)il; (Ii) ~ I\Ol
         pcrwn,,.t{y olll!ga(11d t11 vay tltl¼ sruna ~ucurcll by ll1!s Securliy Toslromenl! nml (c) ngreos that Lemfot a.11d !lily olliur
         Borrower cm1 ogroo to wdcnd, modify, forbm orma:konny accoirunodnllons wllh regard 10 tiilJ tctms mIbis Sncurl!y
         b1slrmnont br lhn Noto wl!l1out tho co-signer's crmse11t,
              Sultletl lll (II~ ptovtsions of Suction rn, a1(Y Su~<l-SSor ln Interns! of Borrower who M~umos '.801towor's
        vb!lg!lllons umfor lht~Sccurlly Jnsh11n1cnl In wtlUn,g, nnri ls n_pprovcd by Lendor, sliaU ilblnln all ofBorruwor111rlgllls
        and bonoflf~ undro- tills Sec111'Hy IM!rlll'lJen!. Bomiwmh1'1! not be released from :Bwowe.r's obligallous and l!ablllly
        ulldHr !ll!s Securlt;y lustmmcnt \\nlll-Ss Lunilcr oyces to such release !11 wrllln!f. Tl1c covunnll!s Md ngrcemen!s of Ulls
        Security TnsuumonL sholl h!mf (oxcopt as Jltc!Vlded ln Scotton 20) and ba11cillf tho successors and ;;sslglls ofl.onder,
               14. Lonn Clrnrges. Lendet' 1011,Y charge Bon-uw~ feeoi.for sorvlc~ _performed Jn couol'.l:!lou wlth Jlorrowcr's
        doflml!, tor the J!u.rpuw of prol~tlng Lllmfor's lnlorest Jn the l'nlpor[y and rlgbl.~ under this Security Imlrumuul, .
        lncludlng, but not Jlmllcd lo, uttomoys• fo~, prQJl~r{Y Juspccl!on nm! va!uaUon fm, !nreg.ud lo nny uthnr fons, tlte
        ab.$once ,;ifwp,ess anlliorlty in lhls Secnd\y Jrn,lrumeut 10 chari:~ a s,Pecific fee tu Donow~r shull 1101 bl) Ctlnsltu.cd
        as a p1ohibllion on lhll d1arglng o.t'such foo. Lnmlmnayllot charge foes lhnt am eiqmissly pmlilulted hy lhh Sccurliy
        tn.slrumenl or by Ap11!1Cllble :L1lw.
              lflho L•anjs~p~ooc fo It laww/1kh sets 1naxlmum Toan charges, and that law is flo.illy In!erpre!~d so lltfll (ho
        Jnlt!r\!SI or oUi~ loan <:l1arg~s tollei!tetl ~r lo Im co1Iucteli ln ~01m-ec!lon w1111 ilte toan exceed Urn pcrmmcd Jlmll\,
         Ulen: (a) any sucl1 loan cl1arge shun bo rcductd by thri amount ncc~aty to :reduce lfuHhrrrgc to lho pctmlttcd Jlmll;
        t\nd (Ii) nny sums altaady co11cdcd from llot'r()Will' whlch oxcaet1ed penull{erl limits wlll be rollmtlad to Bouowor.
        L~ndotJ1\ay cl1oose to mnki: t11ls wf\\ml by rwnclng lh~prlndpal oweo untl~r ilm No{o orbymaking adlrec1 payn1en1
        to llorrowllr, Jr a rerund r~tlnce.~ prl.udpal, rim renucUan will he treMtd us a partial 11ropaymeul wllhout nny
        prepayment <:hnrgc (wlltiher or not a prcpllynic11! thnrgc ls ptov!dt11l for under the Noro). Bot.rmvcr'sllccoptancc 11f
        ;u11 ~nch roti111tlmaue by d!re\!t 1iaJn1enl to Eortower wm constitute l\ w-alver or MY right (lf ac!lon Bonowei· mlght
        have arlsitlg out of such ovnrclmr,g<.'.
                15. Noll~cs. All notk~ glvon by 13orrmw,.r or Lender ln connutt!oll with this Scturlt,v J1mruhie11t ID!l.SI bo 111
        wtrnng. Any no lice to Uotro\Wlr in c:onn~cH011 wl\h \hi$ Sncur!ty fosl)w1ent shall bu deemed lo flave h~on glv~n lo
        :Borrower wlteu malled by 111st ~a$s nm.Hor when actually delivt>rcd lo Jlvuower'~ noliw address lf~on( by olhcr
        ui~an~. Notice fo .anyono Borrower ~ball cousl!Mo nuUcc fa ull Borrowursmiless Applicable Law ilXJ>tll$$1y reriuh'tl-S
        utl:erwl~e. 1/m 110llc<! atltlre~ sl1all Ile the 'Pro1ll)tty Ad<lr~ss \lllll'SS l1urrowcr has dcslgnolcd a ~ubsUlulu no!lw
        !'ldomss by nollc~ ta umdnr, Jlorrowat shnll promptly notify Lmdcr ot norl'l)wnr~~ chonge af nd'drms. If Londar
        s11oclflcs n,proi:~durdfor r~pmllng Bon·ower'JJ cll;mgo ofnadrm, thcnB-Ori'O\'/ill' sfinll oi1lyrtport ll\lbnugo otaddrm
        1hrn11gh thnl .~pucJfl~il proecdliro, 'l'Mrc Ul\18 ba only one dll$!gnafod ntU1;c 11ddr%S 1mdc'r !his Socurll,y lnstromonl
        af ~l\Y'OIIC tlmo. ruiy notice lP Lc11dcr sfmlf ba given by tk!l!verluy It or bym,'\llllitr !! by fl!'$! i;lass mall lo Londor'.s

        l>urrowt:r 1nllllll.,~   ~--~                                      ~..........     _ __
        SOUIH OAR6LtllA••Sl~l,t;,Jfllnllil'I Mae/f'rwctlo Moo IJNWORM INS'TllllMENT • M~ll$ DtNMrui/¢ ~ si»,'tiMJ~z
        FP!lll io41 01/01                                  f!D!j\l I) of 1•\                          W\Wl.!f0<1m,19b,c<l1tl
Case 19-01190-dd              Doc 40            Filed 07/03/19 Entered 07/03/19 10:51:21                                                       Desc Main
                                               Document      Page 24 of 51




         address ~!nied hCl'l)!n un1~ Londor ltM deslgoo.tnd ruio!lrnr nddr~ by nolkll lo Bl.lrrower, Any nolicc ht connection
         wUb 11tls Sllttlrlty lnstrnn1anl stillll nut Jio «eomad tu haw bee.n glva1l to lender unlll adualty moivcd by Lender.
         If any notiti! tel.l.u!reu h_y lhls Se~rlty )11s1rumont ls o:lso r<1q11lrcd 1111dcr Appllcnbl!i L11w, me A_pp1lcnblo Lllw
          requltelllent wlfI satls(Y th~ wrcespond!ng requiremenl under Jlilil Securtly lmt11UJ1qnl.
                16, Oovorning Luw; S1wu.abll.lli)'l Rules pf Consltut!lon. 'l'llls Sncurl!y Inslmrnent shall b/J gov/\rllcd by
         fodot~I Jriw aud !ho law of Inn Jurtsdtcuon In \'lhrdt 11.ie 11,oporly ls lo~!~d. All rlglits and obUgatlol1$ ,ontalncd .in
         !his Securily Tnstr11meut aro 6Ubjeol (o uny rcqul.remen!s an.d 1lmilallom; of A11vl!Cllblc t,m, /i.pplkablu Law might
         exvllcltly or impltc!tly <1ltow the parties to agcen by conttacl ur ll mJgbl bn :;I font, bul such silence .~hnll not bo
         eon.sttucd ll5 n prnh!Mllon ago.Inst ngrcoment by <:01llrnct, Jn lh(I 1went that any pruvfaion or dause of tills Saeutlt.Y
         l11Strume11t or the Nole co11i1lc!s wllh Applknblc l!w1, 1>'\lch <:tmlli~I shall mi olrL'lll other provMons of this Securily
         Instrument er !Im Note whlclt can b~ given clfeet wllhouc lhu confllcl!ng provlsfon,
                As u~d ln mrs Security rnsfmm~nt: {o) words of the m3scullnc. g~11dcr shall mean Md fncludc torte,11m1dlng
         ueufer word~ or words of (lie femlulne gentler; ',b) woids .ln the slngolar ~lmll nrnan lllld '11clude llnt plurol and vtce
         v~a: oml (c) th1.1 wonl "mnytt gtvw. ~olo tllmoUon wltlmut uny oblfgn!!on lo lake nuy a~Uon. •
               17, Dortowor1sCo_py. nnrrowar sl10II bD given oM copy of the Note and oftli!s Sec11rlty lmtrunrnnt.
               18. '.l'l'll»srer o.fihu Propoxl,1 IJfll. Be11ufitlttllnterts1Jn l3omiw~r. As USl!d ln lhls Sw:tfon 18, "lnlur~sl Ill
         the Property" nieaus ail,)' leg.il or bcnufidttl lntorest In the Proposty, !nduillng, but nol !lm!tc.i to, lh0,~o benel'lctat
         lnlercsl/1 lmnsfomidJn a bo11d for !1nod, ttmtraclfor tfollll, llistal\mcnl Sl'll~.s confrnc( or escrow agceonmnf, fhn lntonl
         flfwhtoh Is tlm lransfar of1!1fo by ]ormwer n! a lit1t1ro (fatll to a 1iurch~.sor.
                lf ltll ot auy pnrt of 1h~.Pro11erty ur ally Tn!(.!re~t ln th~Prorrnrty ~ sold or fr.imtened (or if Borrow~ ls Jll~ta
         na!ural ~or,;nn uml a bcnc!klal !nlct'1!.~l ln Borrower Is~!& or lmrt5farml) wl1l11m! Lender's prior wrlUon coa~~nl,
         L~ndermay require fmme<lfafc pnymcnl h1 full of all.sums secured hy 1hlsSci;11r!ty lnstrnmtlnf, Howiwer, this option
         ~hllll 1101 h 1)l(!lrcbed by J..e11der If !ucl1 exorcise 1$ prohlulted by Applicable Lnw,
                lftendur oxurclses this uptfon, Lendonhnll give Dorrownr not!to of a,ccleratlon, 'fhe nollco shilll provide n
         poriod tlf Jtot less than BO tfoys fron1 tJ1a data tho nollco ls glvon 1n ~ccordanco wl!h Sw!on 1ti Wlthln wJ1lc11 lJorrowcr
         must pay all smu.\l ~ui:1111Jtl by lh!~ Scc11rlly !i:sl.cmnunt. Ii'Boirowur falJs 10 }lay lltese sums :piforto iliu oxl)ltl\Uon ot
         th[s perloll, L!!Jldcr Ini\YJnvok1,1 ,myromodlospermtniid by tMs SecUJlly Jnstrumenl wlthout further no!lce or dumantl
         on Borrowor,
                 1g, llllr,owor's'.ruglit (I) Roinstnll.l After Ai;:eeleraUau, Ir:Borioworll'>lle[$t:crlalll'l:Oll«Jllous, Borrowotshall
         hnvc lhn right lo ltnvo nnt11rce111cnt ohhls Sceurlty In.~trunicnt d/~rnr.Hnuod ut tmy Hmc pr1ur lo !he cn,lll:$1 of: {a)
         five tloys bef<lte slllr. of·d10 Propotl.Y pursu~n! Ill Sec(lon ?,2 of lllls Sec11dty fostramenl; (b) s11ch o!hor JlOtlod ns
         Appllcabfo Law llllght ~peclfy tm: lhe t'1rntlnanon ot'Borrowcr'srlgl1t lo r1Jln.1talo; or (c) entry of11Jmfgmcnl enforcing
         thb Security 1nstrumont. 'l'hos\l condHions ar(l !hat )1orrower: (al 11~,ys LMdet a1t sums ,'vlllth \neh wmlltl lm <luo
         uudoc thli S1ic11r1ly 1n,1rumont and tbo Noto M jf ;10 acce.foraUon find oc¢urrcd, (11) t.mts any dofntdl of any ot1tor
         cov(!Jla11~ or 11gtccrno111~; (c} pl\)'$ all oxponSOs hlcm1·etl ln (JJJ.lbr¢l11~ lhill Serndly Inslru!11ent, lnclu~hlg, but nol
         lillllrcd to, 1uaso11abl\l all11moys' .11:0$, propertyfo~Jt~~llon ;inti v;ilmillon foes, and Ptl1~rfee.. lllcuned for lliu plliposu
         of protcr.llng I.unduls intcrc.sUn ilm Pmperl,Y mn1 rlglll.t untfor ibis Secuclty In~trnmonl: ~nd (d) !n'kcs web ucltun a~
         1.(lndo.r may 1-easonah!y requlre to assuro tlinl Lender1s ln{oresl Ii1 lhn Prope.rty and dgll!s tmdor l\11s Set:\lrlty
         InslC!uaenl, 111\i113orr~vm1i101iUgallnn topa,y fhoiumssix:urndl>y tlil~Socnrlly bt~hmnent, s1ia11 contfnuo unchanged,
         lond~r moyrcqnlro thntnottoworpaysuc1i T()lns!atcmcnt sums and oxponsesJJ\ onn /lr moro of th~ following fom1~,
         nmlcc!cd by r~mfor: {a) cash: (b) mnnoy order: (c) ec1 llfiuil chot.k1 lJank dieck, trc~111w1:; c11<?ckor~sl1for'G cbcek,
         provlilcd any ~1tch check ls tlcaw11 upon iut lostl<ullan wl1os<1 depo}it~ 11r1.dns11ml IJy a fetloral agency I irnltmMntnllly
         orenlity;-or {d) l!lei:rro.nicttunas T1<111~for, 'Upon r'¢1n~1~tom~nl by Docrnwer> !his Security lnst111menl am! ollllll.alions
        muml !tcrcby 6ha11 remain full.y ~ffotnve as If no ttcco1urnl!rm had nCJ:urrnd, However, tnl:.rl,gl1t lo rdnsla(e sJ1aU
        not a11ply ht too cas<! or accclerntlon undQt Section 18.
               20, Sain of NnfoJ Chnnge llfLWlll ScrYltor1 Noli cc of Gritwant~. Tim No!() ora parUal !11t<1rnsf ln tho.Nole
        {togcthorwllh this Sccurll,y lnslrllnrnol) coH he scld oih.1 or muro tlmcsw1thtntl prlor nollcu lo Borrower. A~aloni!glll
        rcsull 1n ;1 chango ln !ho cnOty (lutown ~s tho "Luau S~T\'!Ger") Illa! i:olloct~ .hctlldlc l>aymeor~ <lnu under tliu Nole
        and (his Sllcurlty Im(rul!lent aml putfunru; olhei: mur(gag~ lo.m MltVkh1g onllsatlons und~r tl1e Noll!, (ltb; Secutlw
        Ju~lrutnimt, llllrl AppUcnlJio Law, Th~ro nlsf! might l.m tmo or ntore d1onges of lliu Loan Smlc.er unrvlatci1 to -a .s-afo
        o.f tho Nole. If !here ls nchougc of tho lo~n Servicer, norrn1mwlll bo given written nr>!le¢ of tho c11:mgn whlcb wJll

         llorrow~r ftlldnl$: ~ - . ,                                                       ____
Case 19-01190-dd             Doc 40             Filed 07/03/19 Entered 07/03/19 10:51:21                                                      Desc Main
                                               Document      Page 25 of 51




         sla(e tho nam6and addrl).SS ur Iha nuw Loan Servlcijr, 1118 acrdi:ess tu wl1!cll paymunfs slioultl be llla®Md any olhor
          Jnfommllon RESJ>A .hlyu!res lu connection with a ootlce nt !rJIJIS!ar ofsru;>lclug. If ilie,Nnlll' ls sold aud t!tereallcr
          !ho Loan is serviced by a Loon Survtcllt o!her Umn tlta,11urclu!ser ofl11e Nn!e, !he mortgage loM scrvtcJng obl!gaUnn~
          lo Ilorrownr wlll remain wltli lhe .Loan Sorv1~r or be lransfet.red (o a m~sor loan Servicer and are JIOI as.,umed
         by lhe .Note jl'Jn:hasn unless otherwlso provlded by !ho Noto purchaser.
                 Neither normwlll' nor Uudor may Cnmllll'JJco,joln, or hejolned to imyJudle!al nclton (i!S either on lndMdual
         l!!lgan! or llt1.11nemliero.fael1m) !ltal ur:fse!>from Um other par-ly's acUoil.'lpurouanl lo !Ins S'lr;urll,,v [nstmm~nl t>rllml
         alloges Umt tho olhcrl)arty 1rns breached any piQVlstun fJf, or nuy duly owqd byr<iason of, this SomlIJ.ty lnslnm.ient,
         unUJ ll1lcf\'B!ln1>weror Londer1lnsJJolli'!-0d Ille other party {wll!J s11cln1otke gtven In cow_pllanro wJ!h Uta rcqu!remonfs
         ofSccUon 1~) or~urh alleged bruach ailtl afforded ll11,i.otl1wp~iy lmeto :n!lMOll\\bl;a p~rluu after tho gtv)ng otsucl1
         nollco (o tako carrocllve action. lf Appl!cnblo Law provldos a limo JlCrlod which ntust olapso before corlalo l\cllon
         tllll tin tal<en, that llruo }lerlotl wlll bA deemed fo U(l reason.1blc for putpOS/1$ of tlt[s para,gr~ph, 1M l\Otfco of
         1t~tqle1·~Uon ,md o_ppoclwil!s fo Cll!'ll given to Doitowcr purS\ll\nt lo Socllon ii and thtl nolkt.l of accefornUon ,giwn
         lo lJorrowor pursuant lo S<icnon 18 sboll ho de1lmod to snl!sfy tho not!co and opporhullty to lnko cormuvc atllon
         prnv.lmons of !Ills Socrton 20,
                 21, 'ff111.a.rdous Substunces, As used ln this Siclion 21: M PHazardOU$ Subs!rutttJS'1 are those stilis!MCOS
        defina\l a$ l\lxlc 1w hazanlous ~ulislani:es, polhl!ants, or waslM by Envlronmenta11mv and !ho fol!ow!Jlg suuslances:
         gasol!wi, karQs~e, oOior flammable er !ox!c pc!rofouni prod11ds, loxlc ~1:.S<k!dc.s nnd horblcldes, vo!nlllfi50lVent~,
         motorfols cont~l11ln3 llSbM!os or formaldehyde, an() raJ{oacUYf.l ruateriafs: (b) ''lfovlronmenlal Law" 11\eftlls fedcyal
         lawsand laws or thejurltdl~lion wltera the Properly ls local~d Ifiat rela!\l to Jmdth, saf~ly or environmonwl prot1,;ctlQn~
        (c) "lmvironmcnlal Chmnup" Imludos nny r.asr· onse ncllcm, rem11d!~l ncllon, or rermwd action, as dcilucd In
        Bnviroumental I.aw; and ld) llll "EnyJronrneiHD Condition" rn~M n coudltlon thal cnn cm1s!l, contflbul6 fo, or
        ofhervnse lrlgger an 8nv1ronmeutal Cleanup,
                 DorrowcrsimlJ notcausoor pcttnll th,rpt~{ll\te1 t~o, disposal, storago, orrelcaicofony H:iznrdousSub5rances,
        orlhrnaten lonlcasonnylfrumrdousliubshlnc~s, on odu lhnProporty. ~orroweulmll not do, nor ol(ow <IJ:IYOU!l 11/so
        to do, aJ\Ythi11g pJf~llng Ute Prop~rtj' {a) lhat ls ln vtolatlon of any llnvlroumllnlal Law, (!J) whkh' croa!r:s ao
        Env1rnm11011fal Cu11dltlt,in, ur (c) whlch, dnu lo the 11rn.,;ancll, use, or :tiJluam of a liiillat~tlM Subslance, cm!!JS l{
        ctllldill•11 that .idv1:rMly nfl"ec!s the Yo]trn of Iha Proptll'~, The pmetlfns.r two scntencM sJ1all 1!1.){ apply lo tho
        presence, ust>, oJ' storage on Ula .P,operly or small quanllU\l, or Haz.11tlou$ Su'bs/ances Iha! are ~1rcr0Uy rccognl1.e.d
        10 be approJtlilCo to norma\ rnsldentlal us~s nm! to n1aln(cnnnce of llte :Prop~ty (Including, but 1101 Uwllcd lo,
        hawdous s1m~w11c~ ln C{)lfSUntlll' pr1u!ucts).
                Bur.rower shall prornplly glW L\lmfor wrlt{lill nollco or (a) llll,Y fnves!lga!lou, claim, demand, lawsuit oi· o!lm:-
        ae!lon by aoy governmellta1 Qrrosulalosy agency vrprlva!e parly involvhiy fh(IP1ope£fy am! any Hazardous Substanw
        or Envlto/lmcnhil.Lnw ofwh!chlJanoww has ac{!1nl.kncrw1odge, (Ii} any ~\Wlro>ltlltllllul Condlllo» 1 lncludln~ bttOtot
        lftllllcd lo, a11y spilling, le~lng, dlschurgo, relea.10 or 1J1r~~t of tolMo or any Hazardous Sulistaucti, lll!d (o) ~11Y
        conuitio11 C?.used l>,Y Urn pros\!llte, uso or rl!loa:.a /Jfa HM!iil'tlous Sullslancowh!ch advors1Jly aff~.t{s 01ovlllu~ of!lte
        Ptopcrty, lf Borrowor lrilll'ns, orls notlflcd by 11ny g(wernnien!al lll'ltlJi«lnlorynufhorl\f, or onyprl\'Dt<: party, 0ml
        any remo'l'lll ot othlll' rem~dlatlon of aiw Hi\7.Mdous St1bs!@.cu nffec(iug !he Proper(,}' Js nncessary. l!ortowcr ~MIi
        prompl\y tako al! nemwiy rcmetl/111 ~Clii.1!13 fu uc~·onlanc~wlll1 nl)vlr1Jnme11ht1 law, Nu1htl1g herein ~hRll cr~a«i OI\Y
        obllgallon on Lomfor for Ill!. Envlronm,;nl\11 Cfoamip.                                                              ·
                l\lQN,UNIFORM COVENANTS. 'Botrowei' and Le)!{Tet imtl1~ covcMl'lt and a[ll:ee !IS follows:
               22. ACctllCl'tlll<ni: fun\~dfo.1, LMdei• slrnll give notle(l lo llotroWol' pdor lO nc.cetw1tlon fo.llowlllg
        llorrowe\·'i: lmacl1 or any cuvcnnnt oragreem-0nOn Otis S~c!!rlf,Y ll\$1l'!1Jl1enl (but not pl'lo.rto a<:CilfotaUQnlUtder
        Section l81111fo.1s .Applltnbl~ Law provides ctltnrwlso). •rJte 1iotlc<iSl1n11 spcdiy: (o) ilto dofu11lt; (b) !lie ucUol1
        .l'>l11ultcd tll C\itilthei d1>f1m1t: (o) tt dato, Mt loss lfinn SU cloys ))wu .«to dnto tlie nollcels gtvcn fo,.BtirtllWbl', by
        whlclt tlledofllult ~uust J>i\ ct1r~i:i1 nnd (<l) IJ«il'lh,1!11~ fo Cllk'<i tho 1kfalil.l oll o-c bcfor~ U\t) t'lnlospcdtlct11H din
        no!lce mn.)' J'fsiill 1n l}.ti:el~tatl/J11 uf th\! !,\llUS Stltund l>y thli $i!<:ut11.y In~i;nment, forecl11sur-0 by Judldnl
        protOl}!llng an(hulo l)f-(!Je l'r<lpl!.l'IY, 'the notlc~ shall 611:dwr lufb;n.n llon-01v¢c 111'tho r/,ght Lo t<tl11~1at11 nflllr
        11i:celei:atlon Md 1ho rlglit to nmx( Jn tho funit!os\111! protecdlng tllo non,oxJsten~? of II d9fh11lt or imy oflwr
        ueten$nl .llorrow\!l' tu a.1;~;:(~rallon wmlfoiedosnro, ff tho <l~fo.vlt frnot cured nn or h~toro 1lm iii!!'> specffi~u

        JJorrowcr lu!IMs: ~ -                                                             ___ --·•
        so\mTiiAROLINA•-$1ng~it f~rn11y;~TI!O Nfoc/trm1d~M~¢ UN!rORM IN!HRUMeNr • Mims PocMa9fc f:J'Ji~ SI/Q.~1P-t~61
        form 3041 01/01                                  1'11001 l ur i<\                        Vll'lW,rlrgntolJIC,c:om
Case 19-01190-dd            Doc 40            Filed 07/03/19 Entered 07/03/19 10:51:21                                                   Desc Main
                                             Document      Page 26 of 51




         fu ilm 11uilco, Lender al lls optlon miiy nqultc lmmedlaf{! pn~m~nt ln i'ull m' ru\ sums secured by tltls S\\~'llrlty
         InstrumentVtithout(urther demnnd o.nd ntnyfum.fore this Security fostl'lun~11t byjudtclal procMdlng. undel'
         s1m1l be cnlJUcd to collectnl11:."1ponsos Incurred In pl11'SU!11g the r~meil!us J.)rovidi,d In U\19 Se~Uon 2ll, lm1J1,1ding,
         but nl)t Hndted to, t'l!asoaableattox111.\Y3 1 fai~ ~nd costs vflitle evldenci,, '1Il !lf whfoh shid.l he 11ddlllollllf sums
         secured by thll; Sccurlty Instrument.
                23. nclcrue. Ur,on paymMt nf all su1tct secured by this Security fns!rtuMlll, !!Jls Secmity !oslru111Qnt !halt
         btc•m" nu11 rutd votu, Lender snail release lhls Security f.Mltument. Borsower situ![ pay roi,y recordatlon eosts,
         l/4nder may charge llorrower R£ea for refons!og tills Security J1ts!cum1ml, hilt 011ly if !ho fee Js paid lo a third party
        for ~nrvicos remforiid lllld tlle chnrglng of th6 t'co Is p~rmftfod 1111cJcr Applh:llbll\ 1flw,
                24, Ro1n~stead W11tw1-.. lforrowor waives ail rlglJ{s ofJt1.)llWSfoad ox~mpllon In \1111 Ftopatly to the i!X!elll
        lilloweJ by App!tc.1l>h1 Law.
               25. W!llvor of Appraisal .Rlgllts, 'f11€1 IRws of Smtih Carolina pnwlde Iha! Jn uny r~al e.1!ate foreclos1ue
         proc~dtt1ga dorendanl against wf1om a petsollllljudgmeol ls takc11 or asl:Qtl muy withln 30 deys ruler 010 ~ale of th~
        mllrlgagml -prnpbtly apply lo lhc i:ourt for an ord~r ot npprnl'sal. Thu Mafulory npprnlsal v11lu11 as np_provcd by 1110
        courf -woulrl bo ~nbsllluled for lhe hlgltb!d nnd tnily !lncr~a~elhe amount of:my deflr.lency owing In r.onnqcJlon wllh
        lhe lra11s11c!1'm. TO 'f'HE BXTHNT pgRMl1'l'BO BY l,AW. THl1 UNDRRSlGNRD HERE.BY WA1VIIB AND
        l<'l!UNQ'IJISHRS 1'!-m STATUTORY APPlWSAl'., lUGfl.'TS WR10H MEANS 1'8E HIGH BlP AT 'IBE
        JOl)lCIAl., FOJ.U.!CLOSURU SALE WILL nn APPLIBD 'l'O THE ))IIBT REGARDLESS Ol1 ANY A-PPRAJSE})
        VAL-OE OF T.IU! MORr<}AGED, PROPERTI:". '£his wal11~r i;hall no! apply .~o loug ;is tlm J'(opntly I\ 1.m:d as a
        rlwelllng)'llncn llS dl\Onod In §tR•S7-2oO of tho South Coto!lnn Cude of Laws,
               i?IJ, F\ltilxe Mvnoc~. ThtdlQII oflh!.s SocutJ(y 111srrumontshall seem-!! d1a oxl,tittg lndehredness undor t!to Nofc
        UF.d ®Y fuh,ttn nd1111t.Ceiimad~l.mdor lhls Sccurlly fa~JruoJQnt up lt.1150% ofthu u!lg!nal pr:lnc!pal:,irno1mt ofllll.l Nol!'
        plus Jnterost tlmreon, a\!ormiys' foils aml cautl cos!$,
Case 19-01190-dd           Doc 40           Filed 07/03/19 Entered 07/03/19 10:51:21                                      Desc Main
                                           Document      Page 27 of 51




               liY SIO'NINO 'B'ELOW1 BorroW\l~ i~l)ls ~11d ugr~os to lho torms nnd covcn.u11s ~ntalned In lhfs Sccorlty
         foslrunienl illld in llf\Y Rltler oxcc11te1I by Borrowe.- a11d recorded wlUlit




          ~.'y,_...J..._ ,Dorrowor
         B~
                             (Seal!                                                        {ScaO
                                                                    ---------~--.-=-130:tOWllt




         -------------=-•Jlorrowor                        (Seal)    -------~·--·(Seal)
                                                                                                             -Enrrl)WU




          · - - - - - - ~ - - - - : :-Dnrrowor
                                      - (Seal)




         Signed, seafod and <lalivoroil In lh~ proscnco of:
Case 19-01190-dd            Doc 40           Filed 07/03/19 Entered 07/03/19 10:51:21                                                    Desc Main
                                            Document      Page 28 of 51




         STATE OP SOUW: CAROLINA
         COtJNIT OF lUCHl'..AND

               Pl!l'MJlul!}' appeared beforomo--~~~ /&J d('A-1U~::.;.,--,::...,~-'----'-----

         (ll!S( wl!noss) aml made oaU1 tlm! I1e/$lre s,aw Ilia wlll1li1 nanmd    :BRUCE W• NEEL




                                                                                (se;;ond wllncs~}. wlmossotl tlla exe<:u!ltm lliereof,




         SWORN fl) bnfo1.\Hl~ this~ 1!ey of · OCTOilER, 2007




                                                                            P:f.~~~)
                                                                            >ry l'vWc for Soi1!li Cnrollllii


                                  (S~,1!)                                  My cornnilsslon exptJc.s:   _fr_U.t;t/r/J>
Case 19-01190-dd        Doc 40       Filed 07/03/19 Entered 07/03/19 10:51:21                          Desc Main
                                    Document      Page 29 of 51




                                                  EXHIBIT A

        All that certain piece, patoel or lot of luml, with the improvements thereon, situate, lying and
       being in tho Coooty ofRfohland, State t:">f Sot1th Carolini1, being shown and <lelineated M Lot 281
       on a plat of Asoot, Glon Phase One prepared by Bettor & Ai;sooii:itos, Jno. <lated J1.1ly 12, {99$,
       lnstrevise<l.lune 21, 2000, andrecordeu in the Ofl1ce of the ROD for Rlchiund County In Rooord
       :Sook 455, at Page 711; reference being mzde to said pfat wMo11 is incorporated l1erein by
       reference for a more complete and accurate description; all measurements belni a littll) more or
       l•SS,

       'This befog the same property colweyed !• Bruce. W. Neel and Laura L. Neel by deed of
       Sowreig1l Homes, LTD, dated Febi:uaty 14, 2002, and recoxxled it:t the Oft'foe of 1he Register of
       Deeds for R.i<illlMd Cou».ty :in Record· Book 638, Pago 2787, 1hon convoyed to Bruce W, Neel by
       deed of Laura L, Neol date-d Jnunro:y '1> 2004 and recorded in Reoord Book 894, Pag~ 2789,
       'fMS/14116,06-05
Case 19-01190-dd          Doc 40            Filed 07/03/19 Entered 07/03/19 10:51:21                                                Desc Main
                                           Document      Page 30 of 51




                                                                                      l.oM Nulroer I
                                  . FIXED/ADJUSTABLE RATE RIDER
                    (Lll30R Omi.Yaar fndex (As Published In The Ws/1 Street Joumal)~
                                Rate Caps-ren•Ycar Interest 011ly Period)

                     THlS FIXEO/AOJUST/illLE RATE RlDER ls mndc ihls                            3;1.1;1t               day uf
           OCTOBER, 2 00 7                                        , nnd i., lncorpott\fcrl Iulo nnd ~hall ha deemed lo amend
           nnd soppl11111Mllho Morlgoj(I, 0eed of'l'rusf. orSec11rltyDeed (!he rtSccnrlly IMtrnme.nl") of lfte i;ama dnra
           glven l>y lho undets1g,mI ( ~orrower") to mnt~ l3urrower's )llx~d/Adjuslable '.Rutc Noto (tho '1Nota"} lo
           SOUTH CAROLINA BilNK AND TRUST, N,A" A NA'J:lONAL l3A1'JK
                                                                                                                  ('Lender")
           of Ille ~amo tfnic ftUd covorl11g tho prop&rly clesc,Jbed In 1l1e Securlly rn,rrument and lo~t~d at1

                         l3 ASCOT GLEij CT,, Irmo, So~th c~rolina 29063
                                                              f) 1fll(,ctfy AMrnttJ

                     'l'HB NO'l'E PROVIDES FORA CHANGE lN no:rmOWER'S l1IXED INTEREST
                     RATE 'l'O AN ADJUSTABLE lN'l'l®!S'f }{ATE. TAE NOTE LIMl'l'S THE
                     AMOUNT BORROWER'S ADJUSTABLE INTEREST RA'l'E CAN CHANGE A'l'
                     .
                     ANY ONE 'l'JME AND T1ffi MAXIMUM RA.TB DOll'ROWER Musi.r PAY'
           ADDITIONAL COVENANTS, ln addiU01l to lhe cow.nan!$ an,l Rgl'~men!s 111ade In tho Soc11rl~
           Jn5lrumen1, llorrower and L<!ndor furlher COVl,llllln( and agtl)e ell fo\\ows:

           A, ADJUSTABLE RATE ANO MONTHLY PAYMENT CHANGES
                The Noto pT()V)cles for \In lnltlolflxcd lntcr~sl rato of              ~, 125 %, Tito Noto nlso provldos
           for n chango Jn lh(I lnlUal ilxcil rain lo an 01ljustablo Jnforcst rah), o~ Olllows:           .

           4. ADJUSTABLE INTEREST RATE AND MONTHLY PAYMENT CHANGES
                • (A) Change l),1tes
                   TJrn.lnlllnl fii<cd Jnltlrcst rate I wm pay wJIJ dmuj{O to nii ttdjust~b\rdntorest rolQ on tho lat
           day of' NOVBM~En, ~ 012                                    , aud tl1ntiju~1able lnle1 ~sl ratn I wlll 11ay ntey change
           on lltal <lay iwery 12th month ihetcafter. TJ1e date on wlikll rey lnhlat Jix~d m!l!res! rala changes fo an
           ttriJ11sla.bte lnt~rr.sl role, ond cnchdnfoon which my ni!Juslable liltarMI rAl~could clmnga, l,uolfed n ''Chaugll
           Dale."
                CB) T'1e Xmlox
                 Beghmhig Wllh the 0IS\ Chango Dato, my mljus!a~le ln!aresl ra!e wlll bQ baslld nn an ln~ex. Tlte
           "Jnilox» fa th~ tt\fel'lllill ()f fnforb~uk -offotl!tl role.~ for imo-ycnr U.~, dollar,denomlnat~d !lapns!ls In 0111
           ton4omnarlcet ("LlB0R"), M publl$hecl In 11m W111! Strec/ Joumal, '11te lllfll! rec~nl Indox flgu(e ivalfa\J!o
           1u oftlm dat~ 46 1leys befon~ eac11 CJ1ang() DJte Is CJl!led tl1t ''Cmtent r111tllx.V


           llortO\Wr I n i t i a l s : ~ - - - - - -
           MUL'rlSTAlE FJXEO/ADJUST/\EIY. RATE RIDffi, WS.1 O.nc.Ycni'LIBOR
           Ten.Your lnt~rMt O~ty P~tiod
           Slnglo f"nm1lv.- feool<1 M~c MODlmo INS'IRUMEl·ff
           F«m 3153 woo                                         Pa~~ 1 or 4
Case 19-01190-dd           Doc 40             Filed 07/03/19 Entered 07/03/19 10:51:21                                                   Desc Main
                                             Document      Page 31 of 51




                Jf the tndox fs no longer nvallablo, tho Net~ Hotdei wlll dl<l~v a now Jlltle>i thMt is basijd tljl()n
           <:l)mpar,Me lnfwmatlon, Tlie Nolo Holder will give mo 110Uce of this ¢l1olce,
                 {C)     Cnlcl!lntlnn of Chnng¢S
                   Before er,<:h CJ1a11g~ Date, llie Noto Roider wlll calculate my new l.ntemt rale by addillg
           'I'l'lO AND 250/l.0O0                                                  ptrconlaa~po!n~ (                  2. 250 %}
           10 thl'l Current lndex. Tho NolCI ffotdcr wm tl1e11 round fhu tcsnll or thls !ldrll!lon lll mo 1toare.~t 01111-clgh!h
           of one ~tcentaie pulnt (o.120%). Subject to the llmtis slated 1n Sec!lon 4(0) befow, this ro\Ultl~d umomll
           wlll ho my nnw !JJler~I rate ttlltll the noxt CJiange Dali),
                  Tl10No!o Holdorv.ll! lhen detern\lua lheamounl ofmymonUily payment. For pa;yment ar!Juslmerils
           oocutrl1Jgl.Jcforn Uta FJrst Prlttc1pttl aud lutarcsl l'aymenllJue Dale, Um amount of 111,ymo11U1ly payu1011t wlll
           1w sufl'fdcnl to :r<ijlll)' all accrued lnlon•.sl i:ach month pn tho unpal!l prlndyal lmlant:llut !he nr.w lntcresl r-.itu,
           II' Cmake il volltllfary p~ymcnl ofJ>rlllclpal bcforo th~ FJr.sl Principal .md Jnllll'I\Sl Payml)'Jlt Duo Dalo, my
           payment amount for subsnqn13nt {l\\ymenls wllf be rCIJuCJJd lo lhu 11mounf 110cessa.ry to repay nJI accmeil
           3ntmst on ilre tetluee!l pr!ni:lpnl balance 111 the eurrcnt Interest 11110, For payment ndjustmouts oocumog !>ll
           ot at\et lhe Fll'5t Prllltlpal and lnfete,t .\Jnymant Due Dale, tlla amotlllt of my mon!I!l.y payment wilt he
           ~uffido11t (o repny uopal~ prfncip;il and J11lmsl 11ml tam ~led wowe In .lh1I on 1110 Maturity Dale 11tthe
           current lnler0$! rate lM®Sl\mtMly eqmd pl\}'lllenrs.
                (D) Lirnlls 11n Jntmst '.Raia Changc.1                                                                 •
                The ll\[emt rate J lllll re<jnlred lo pay at the 11rtt Change lJnf{I wlll 1101 be gi'Mter tllart
                   11. 125 % orless lftan              2. :iso %. TMreafl.or, my adJU:S!ublo lnlcres! rule wlll noVl!l"
           be Increased or dwrcasen on llf\YSlngle Cll.a11$e Dale by more lb.an T~lO 1h\1D 000/1000
             •                                                  pcrcon/11go polnls from tho rn10 of J111crcsl r fiave beau
           paying for dm preccdlug l2 monllis, My lnrorcst rala will novet'lJe yrnntcr lha11       11. 125 %, ·
               (E} lm'edlve Da(e of Chnng~s
               My new Jnlcre.st ;afe will l>eco111n cffecllve on en.ell Chauge Dole. I wilt pay the nmount of my l!OW
           monthly paymMtb~glnalng 011 tlie ftr~t montl,lypayman( <Me ofler!Tm Cl1a11gu Dale uuUl tlLe,m10U11\ of my
           monthly payment chnngcs again.
                  (F} Notlca of CltllUIJll~
                 Before the 11ffcclive<lale orun_y ch<111ge 1n my Interest rate and/or monlh{y payment, 1ltc Nole Holder
          wlll dellvor or mall to mo a nollco of sucl1 dmug~. 'I1rn nolko w!ll lncl!(do Jnform~Uon ru11u!rcd by law lo
          be glvon !o me nnd ulso !lleillfo and !Qlcphono 11umlier or a peJSM wJio will imswerany question Lmzy Jmvo
          1eg.itdlng fl1e. uottce.
                  (G) Dote of.Flrst f>rlndpl.11 nml lntcrlllt J.>eymcnl
                 Tha dn!o of myfl~( pn.ymonl <:l.ll!$l~Ung ofbot1tptlnclpal and hlleresl mi dtls Nok (lh~ 1'Flr61M11clpo!
          Md fntc:resl 1-'i'lymenl Dno l)l\feQ) thnU ha lhal !late \ ildch ls•lho 1001 arui!vetoM;Y 1late of tho·fit~I P/!Ylllelll
                                                                       1

          1lue i.lnte, .c1 refleetetl in SecliM 3(A} or (h\\ Note,




          Dorrowar lnJUals1 .     &J-.._                           ~-
          MULTlSTAT£ l'IX£0/Al)JUSlA8LE AA1't: ll!OER • WSJ Ona•Yrlllr LlllOfl
          T<lirYt lterost Only P~t/od
                   lty • 1'1rm1l~ Mall MOO!f,!SD lNS1RUMEN1'
                  3 ,!/()8                                  Pa(Jo ll <if I\
Case 19-01190-dd            Doc 40          Filed 07/03/19 Entered 07/03/19 10:51:21                                           Desc Main
                                           Document      Page 32 of 51




           B. 'TRANSFE:R OF THE l>ROPERTY OR A BENEFICIAL INTEREST IN BORROWER
           1, Oom Borrower's mlllal fixed !nte,WJ! rate cliaugM la an adjusfn~fo Jntere,1t role under Iha 101mu!at11u
           ln·Sci:Uon A abovu, UtJ!form Cov~nant 18 ()fihe Sacnr!ly tmlmments1rnll (oad M follows:
                         Transf~r.i>H!to Property ot a Il~nefidnl Intcrcstfn llorrow<:r. As used in. this SC(l!lon
                18, n1n1erest In th& Prnpetty11 n1call$ oey legal or fxmef.lcl~l lntcresl In the :Property, btclwilng,
                1ml Ml lhnlled lt,i, lho,e beneflcM lnler<lSl~ 1rarnfcrrcd In a bond for deed, contract for deffi,
                lns!ullmllnl sal~ oon!tacl or ~row ogceeincml, the inHml of which !s (ho 1tn11sfor of tltln hy
                :Oon:ower lt! n foturn dpte to a purc11ascr,
                         Hall ur ;my pilrt of the !?'rop~rty or any rntor~Un th\\ Pro~rti ls sold or trnnsforrfd {or
                lfllotrowcr Is 1101 a 11r1turnt po.rson and n !Jennfl-0!Pl loW\'!lll ln :J3orrowor ls sol!! or transfoN'Cd)
                ,'lllltont Lendar's prlonvrillen coMen!, Lemler roay require lnllnod!ale liaymMtln full Qfillhums
                s11cured l!)' lfils Securl(y lnslnuneilt, How~ver, Ulis opUon•}lrnll 110! b~ oxcr<:lml lzy L~nder If
                qllCll exerdstt Js prubfblled ~y App11wble ltiw.
                         IfLondQl' ll:<orctm thls opllom Lendor snail glvo Dorrowcr noHC<l of a!Xl'lloratlon, Tlm
                11otlcll shnU provldn a portod of 1101 less 1bru1 30 1foy1J I'rom Jlla dote !lie 110tlco ls given Jo
                acoordance wflh Secl!o11 15 'Wltli.!11 whkh B¢rrowor must pay aU iuins ~ccured by 1111$ Secudly
                Inslrumcn!. lfDon1>wet falls to pay the.1esunis prlor to lhe expiration oflhls parlud, 1.onder may
                J.nvoko any romcdl~ pe1mlllcd by 1bL~ Seculity lnslmntent without fttrlher noUco or demand on
                llor.tower.
           2. When Donow;ir',<J inlllal Jlxed illterest ro!ei:lwigcs lo an a1!ju.,rable lntcrMf rate undnr the terms sl~fed
           In Sucllun A'lbov\'I, Uitlform C(l'l<JU/Ull 18 of the Ser.url(y lttstrmncn! du.scrib~d in Secl1011 Bl abnve shall
           tlnm ceasf.! (o bi.J, ln dfett, and 111\l provision~ of Uniform Covonanl 18 of tli~ Se<:urlty Jnslmment shall !Jo
           amonilod to md ~s .follows:
                        Ttan~fcr ot mo l.>rope1·t,yor a l:lenefida1 lnteml ln 13orrower, As os~1l In llils Secllon
                18, "!ulcrosl ln tho P,opP.rtyq ll!Cilll.~ nny lcgoI or hclh'lflcllll lnlcre.~I In tho F.rnporty, lncludlog,
                but nnl Ilml{ed to, tl1o&a llonoUclro lntnH.sfs lmnsfwed Jn a bond for dtad, contrucl for d~cd,
                fastallml!ll! sales ton<ract or us,;row ogrnemenh thu Intent of whlcll ls {lt1;1 lransr11r uf title by
                Jlorrowor al o fllturo dalo lo n purchaser,
                        lt'all or any pan oflhe l1fopelly nr nny lntor.,,st in !h!l Pro1ier1y Is /\Old oc !Jnnsicm.d {or
                3rl3orromrr Is not a Mlur~l 1imon and a l>un~ficlal ln!eiwl 111 l}orrower {s sold tJr trn1isl\!m1d)
                witltout Lender's prlorwrllkn consenl, Lendorniay requlr611lllJJetllale paynwnl!n full ofall sums
                securtd by (his Sccurlly fostrumonl . .Howovu, thls 0111!011 shnli nnt be exercised by l~ndcr lf
                $Mhl'l):~rclsels~ro!1JfJlted by Ari>U<'.lll>lcLaw. l..~nrl'<itnls()s!Jn\l M1 f>XO!thcthts opllon If: (a)
                "Bottower cauMis lo oo submitted lo Lemler Mbnunllon required by Loodcr to cyalunln ll10
                inlonded Ullll.'/fcreeu~ !ta now loan werJ.\ 1/1:ing mail<: lo !110 inm~lbree; 1md (b) L11mler rea1un.1l,Jy
                detennlncs thnt Londer's sccurlty1vlll not be imp:1lr1:d by !he loan MSU111ptlon il!ld tnttttbe tlsk
                Qfu bteacl1 o.f l,UlJ covonnnt <ir ~gr~enw11t In 1hls $uCllrily lnslfilt.n<ln! ls tlt<:<ip!fibla to LQndcr.
                      'tt> tlle extent ponn!U£d l>y Applicable l;iV/, Leml~r J.UffY l:l1arut'l a .reasonab1e. foe as a
                candl!lon lo L<!nder's consonl!o 1he fonn nss11ml1!Ion, Lcmfcralsu rnay rcqulmthc lrml$l'crcu lo
                slgo tniosrnmpUoll 11gren1.t1ont Umt tsncccp!ablo to Ltndaramt lhnloblJgnles tho lnin.slcrMfo keep
                all tho promis~ aiul agmmell!s n1"d~ rn U1c Noto alld 111 lht~ S~curity lmUt1llle11!, nurrowcr wUI

          )3Qr£0W(ll'            A~
                        lnlnal~; •
           MULilSTAre. FIXW/AOJlJSTAIILJ; RAii: RIDER·. WSJ 0/lB•Yeor UBOR
           'J'elJ•YcPr lnt«ost Only Per!orl
           Sing!~ tilmlfy • Fmmlli Man MOOIFfED JNSTRUMSNT
           1'01m .SW3 2100                                PPgo 3 or 4
Case 19-01190-dd             Doc 40              Filed 07/03/19 Entered 07/03/19 10:51:21                                      Desc Main
                                                Document      Page 33 of 51




                 conUnuu 10 be Qbflgaled wufor lfte .Nole am! lh!s Security Inslrnmunt unfoll-'.l Vmcl~ re1easl!S
                 Bortowor In w1l1l11g.                                                                                  .
                        If Londcr axortlSll9 tho -01itlon 10 require lmme<llntc 11uynm1t In full, 'L~ndcr shult glvo
                 Borrower Mllce of acceleration. TfLe ·1101k~ shall provide II purioa or l!ot loss than 30 days.fro in.
                 lite oate th1J. no flee i~ given In <l(:cordnnce wJfu Section IS wlthht which Bomwer mus! pay aU
                 suiM $<!Cured by 1hts 8ecur1ty lnstntment. lt .Bnrtower falfs to yay th~o sums prlo"r to Ibo
                 expii:$Uon Qf tllls period, L\lnomnay lnvoko any re1mul!¾S 1rnm1flteil by lbls Secur!ly foslrumenl
                 wl!hout furlhar noJlc~ or demand on }3prrowor.
                BY SIGNING BELOW, Don-ower I\C(Cpl$ .ind a{..l\'t:eS to the terms and Cl)VllJ13Jll, (!QJl/lUlleU tn lhls '
           Flxed/Aqjuslablo ltulo Rider.




                                                                                 - - - - ~ - - ~ - - ($0,11)
                                                                                                                 -B-Orrowe.r



           ~-~-------~eal.l                             ~Ro.rtMl~t
                                                                            - - - - - ~ - ~ - ~ - {Se.11)
                                                                                               -Ilurrowor



              _ _ _ _ _ _ _, -                               (S~al)
                                                                            - - · - - - · - - - - · · ~ (S<:~1}
                                                        ,)1orrowor                                               -'Borrower




           MULTISTATE rlX           ,>.DJUSTAlllE·RA1J,: RlllER • WSJ 011a•Yottr UUOR
           'fon:>i'a~r lnlo!lll>t     Pariotf
           Sfnglo l'utnli'f • fJI      ab MODIFIED INSTRUMENT
           form 31~$ ?./(\(i                                      f'Hg~ 4 of 4
Case 19-01190-dd          Doc 40            Filed 07/03/19 Entered 07/03/19 10:51:21                                               Desc Main
                                           Document      Page 34 of 51




                                                                         Loan .Numl:,er f'


                            PLANNEIJ UNIT DEVELOPMENT RIDER
                 TillS  PLANNBD UNlT DBV.HLOPMHNT rumm Js niade this .31st                                              day of
           OCTOBER, 2007                                      , and Js lj1t;0rp1mdvd lnlo 1U1d sbal{ be tk'ilnW.t lo lt®ind and
           5U[lplomcnl the Morlg11g~, D~d of'l'rnsl, ur Security D?ixl (lno ''Security Jr~(NHl\<ml'~ ott!m same dufu,
           gtven by ihe uoder$18Mr1 (lhe "Borroweru) fo secure Borrower'$ Note (o SOU'l'fl CAROL:CN'A
           BANK AND 'l'RUSf, N,A, 1 A NATIONAL B1UfK
           (th!! u1enqer'~ ot thn $llll!O date nnd covorlng tbo l'roporty destrlbcd ln tho S!Jwtlty Jrutmmcnl i!.IIU localaj at:

                        13 ASCOT GLt:m CT., Irmo, south Caz-olina 2\)063
                                                             [l"iopci!)' Mdre~J

           'l'Ju1 Properly Includes, bnl Is 1101 llnilte!l lo, a patCQI ot!ai1d !mp1·ow.d wllh 1l dwcll!11g, too~lharwllll nlhcr
           .sucl1 piutols uml ci:rtaln oommon nre!ln (llld fac!lll/es, 11s d\l.Sctlbed In
           COVEN~N~S, CONDXT!O~S AND RESTRICTIONS OF RBCORD
           {OiQ "Dccl1m1llon11). Tlrn Pro1>~r~ Is n part oi'a plnnned unit d~ye)opm6n( known~

          A.SCOT

           (!lie "PU})''), 'Ill~ l'rop~ly also Includes '31>rrowor's interllSt ln !h(l l1omeowners nssoclallon or equlvafont
           ontlly owning or monoglng tho common ar~.~ and f~clllllcs oflhe PUD (the •owne<S Assor.!aOon'~ i!lid tho
           uses, !Jcnellt$ and promds or Borrowar1s Interest,
               .PUO COVBN"AN1'S, ln nddl!lon lo the covMnntt nnd il!Jlt!Otno1its made In tM Securl\}' J11strumanf,
           'Borro1wr ruia IAintlor 1\nther ~uve,1a11t and 11gree as follows;
                A. PUO Obllgattons. Uorrower slmll perform nU of Borrower'$ obllgnUons under !ho PU))1s
           Cml5tihte.11!Docmnc11!.$, Tho hConstllMn! Dllc«Jnen!s" are !hit {I) DeclaraUon: (i~ atlkte.s-0f111¢orpot1,llo",
           trust lnstrumenl or uriy cqulvalent ducumonl which creates tho Owners Assoc!il!IJJll; l'!lld (ltl) al\)' by-laws or
           olher tultlS or regulations ofthn Owners A~sodal!on. Botrowor shall promptly p:iy, when duo, rul du~ and
           IISSfSlllenfs lm,Poslld pursuiUlt to lho ConsUmonl Docum~u(s,
                13, Ptopm1.y Jnsimmo~. So fong 0$ Ulo Ownun i\ssoc!aliun mdlntalns, wll1 a gcn~rally accepted
           lnsucWJc(l carrkr, n "maslcr" or "hlnn1rnl" Jlllllcy lll$1lrlng tbC! Pro~t~ wnlch Is satlsfaelol'j' In Lender Mn
           which provl~e.~ Inwr11nCQ (OYoTAfitl Jn lho amount.s (lnclndlng 1Jeduct1bw levols), fnr tho porlods, u11d analnst
           I~ by 11r11, lrnzards Jnc!udatl wl!hln the term vextendetl cov~ge, ~ and any Qth~r Jmzanls, htcl1t~lng, but
           not llmlte!l 10, oll{a1_qu.ikes IU!d :floods, for wlllch 'l..mv.for requtr~ i11&uram:o, tliem II} Lend~r wulvos ti.tu
           Jltovlsl!lll lit Ser.ll011 3 for lhu 1'erlodlc Payment lo l.ondnr <>f 1rm yoar{y premium fosln11mMLHnr pmperty
           lnsurnnce on lho Properly: .vnd (11) Borrower's obllgnllo11 uud~r Secll1111 lJ to moJnln!n prover-tr Jnsurnneo
           covcrago on t1ll! 'Fnlpcrw Js deemeil ~allsffod to (he \\X\(lllt llt:1\ the Yl!QUlteo C(lV()rago )$ rrovlded by 1110
           Owne~ Assoulatlon pulley,

           l:lotrnwer Jol!lals: ~-,......_ _
                                                                  -~-~----~~··~--~-·-
                                                                                   ..................
                                                                                               l]Qc~1C(/lr:~ O!!NIN~w
                                                                                                          WWW,tlwmnol~./!Dnt
Case 19-01190-dd          Doc 40           Filed 07/03/19 Entered 07/03/19 10:51:21                                             Desc Main
                                          Document      Page 35 of 51




                Whal Lomfer requ!rl:.9 M a condlllon of this wolv~r can dmnge durlug tho le-rm uf lh(I foan,
                Bnrrower~hnll give Lillldorprompl rn1t!ce ofany fapso ln required property .II\S1lrance (:0\1eruge provided
           f>y Ibo master or b1MkQt pollcy.            ·                                     ·
                Ju tlte event ofa dls!rlbull(m of proporty lnsucllllCij proteeds ,lrJ Jluu 0£ restornllon or Npmr r<:11lowlng
           n lo~ lo lhi: J?ropo.rty, or lo common nroas and fnoll!Ucs of tllo PUO, nny proceeds payable lo )lorrower nro
           hereby BSSl$Jtcd and sllnll ba pnlll (<l un~~r. L1.md8r shall apply tM prncoeds lo the sums s~urad by lhe
           SMur.lly T11Mrume11f, whether or-11ot !lien d~o, will1 th~ oxee.is, ifllll,Y, paid to llouower,
                C, t'ubllc tiabllity lnsurano(;}, Dorrower shall !U'k~ ~uch acUuns r,s may be reasona&fo lo Insure
           Iha{ Urn Ownefs Assoc:iallon malnlafu, a public liability lrmir.mrn policy ncCllplablo !11 form, (lmoun!, anil
           cxtont or cover~gn lo L(ndcr.
                 D. Co11dam1tatio11. The _proceed.~ 11f any llWnrd or clolm fot dnmago.~. dlw:t or i,:on.~cq11~11tlill,
           paynbfo (o Jlorrowerln e<ll!ncc!lon wJlh any llortdqmnatlon or othor tat Ing ohU or any ph.lt of l~ll JJcope1<y
           or lhn common arw, and facilities oflbe.PllD, or for nny wnveyai1~ In lieu of condeJ11natlon, ll(() heteby
           as.,;lgnctl anrl shallTJo pn!d io Under. Such pri'lceotls shall bo applied by Londer lo llm ~ms.oc!l.l'ed by Iha
           S1,'{:Urf!y Jn.~tromcnt M ptovldnd ln SocUtm ll, .

               .Ii, Lent1er1~ Prior Consent. llot'fowor$ltall!t0t, oxeept an~r notice to te1uler and with Lmtder's
           prior wrlntm come11!1 ellhot pruiiU011 or subdMdo d1tl Properly or 1:011.sent to: (i) tl\e nblUlllonm~nt nr
           tormlnallon of tho PUD, llXcepl for ntiaudo11ment or Mmhmtlo11 r~ulretl by law m!ho t~e of $\lbslantla1
           dMlmollon by flre or other ca.ualty or in <ho caso of a faking by condnnmaUou or ernlnanl domain; (II) 1111y
           nmondmenl lo ooy provision offhe °Consl((UQnt Documon!s11 ff th~ provlslor. Ji, for !110 ti.~pll>SS b~n~l-Of
           Lc!lder; (IU) hlrm!naUon of protc,<;.~lonul ma11ugun1ent nm! 11ssump!to11 ot self-man~gcmenl of tlm Ow;rnt$
           As~oclalto111 or (tv) 1n1,y nc1Jo11 which would lnwo tho ,o!fecr of t~ndorlng tho Jl«b!lc l!olillliy lllsurnnco
           cOVC1ta[lll 111ol11!t1lnll1t by the Owner.~J\1,soclaJton lllluccoptt1bl~ to Und~Y,
               f, Remodles. JfBor,oworiloes not pay 'Pl.JD ~ttes aud llMessiuenfs wlien due, then Lender may p~y
           Utem, Any an1om1ts disbursed by Lendet under tht~ pm,£raph fl slmll liecome addll.ionai debt ofllorrower
           secured by lho Securltr Imtrnmcnl, Unlm JJorrow~raml L~11ueragrue ti;) utliru· tem19 ofpaymeul1 1l1e$0
           nmoun~ 6hall be\lf lntemt from llie da!1,> of disbursement at tlto Nof~ rnlo and slrnll be pay;iblu, wllldnlerosl,
           upon nollco fulm llllld~r 1<, J3t.m-owur m.1uQst!11g payment,                                                  ·




           T.lorrowor Jn!llafar   ~ -·~--
                          UD fl!OE/t-Sloole famUy                                           OocMPIJiC~(",\ll:I ll///WiN(l~
                           dlo MJa UNIFORM INS1RUMSNT                                               1WN1,tl®mHg/1:,com
Case 19-01190-dd       Doc 40            Filed 07/03/19 Entered 07/03/19 10:51:21                                                  Desc Main
                                        Document      Page 36 of 51




               BY SIG NJ.NG llEtrJW, !.forrowor l'ltcopts !l.!ld agcces to Illa t~rim; and i:ov~Mnl~ co11tafaod fa this POI)
           Rider.



                                                        (Seal)                               (Seal)
                                                   •lforrower          ------~----.,·D""'orrowct




           -----------~   (SeRI)
                      •Borrower                                        - ~ - - - - - - - - · ·-Bortowor
                                                                                               · (Sool}




           ~ - - - - - - - - - ~ . , . , . . {Sea1)                                                                     (S(';ll)
                                                   •Borrower           -~---~----...-,•Bo'"'"'rrower




                                                                                           b~Maglt;Ml>J,!'!');l lJfX>./1./IMJQZ
                                                                                                       WWW.(/1)/)mpg/a,l;{)lrl
   Case 19-01190-dd                            Doc 40            Filed 07/03/19 Entered 07/03/19 10:51:21                           Desc Main
                                                                Document      Page 37 of 51



(Pag~ 1 of 1)
                                                                                                   Copy




                 When ReCQfded Return To:
                 Natlonstar Mortgage LLC
                 C/0 NTC Wl0 Alt. 19 North
                 Palm Harbor, FL 34683
                                                                 tol»f11i5l
                                                                 Fff:t".,00:
                                                                 l!ool.lUMll2            ·---~=-1
                                                                                 Crn)n,)t)   f0-:4S',<l~f•>AsmMW>tof !,..½-f,91,n
                                                                                            Slaf.tT•Jl!t,.w
                                                                               ~t.~/t.li'.:$0.~
                                                                 2Gi~tlMt .hMT.l·M~,11 AAN1-~&c-o,.~/Ft.O,O.




                                                    ASSIGNMENT OF MORTGAGE
                 FOR GOOD AND VALUAJJT,R CONSIDERATION, the sufficiency of which ts hereby ntknowlcdged, the
                 undersigned, l\·IOft'J'Gi\GB ELllC'l'UONfC REGISTRATION SYSTEMS, INC,, AS NOMINEE FOR
                 SOUTH CAROLJNA IIANI< AND TIWST, N.A., ITS SUCCESSOllS ANO ASSIGNS, WHOSEADDlmSS
                 IS PO nox 2026, FL1N1~ ~n, 48501, (ASSIGNOR), by these presc111s does convey, grnnt, ~,sign, trrui<rer and
                 set over the described Mortgage togothcr with ru1 inl~sl sewred thereby, ~I lien,, nnd hny rights due or lo
                 become due thereon l-0 NATIONSTAR MORTGAGE LLC, WHOSE ADDRESS IS 350 lllGHLAl'W
                 DJUVI·'., LEWJSVJJ,J,V.1 TX 75061 (469)5~9-2000.
                Said Mortgage dated 10/31/2007, ml!do by JJRUCE W. NEEL 10 MOR'fGAGJ~ ELEC1110NIC
                llliGISTIIATlON SYSTEMS, INC,, AS NOil-llNEE FOR SOUTH CAROLINA DANK.ANO TRUST, N,A,
                and recorded 11/0.5/2C-07 In the ReCIX'<ler or Reglstmr of Peeds of RICHLAND County, SouU1 CruoUna in Book
                137.l, Pag~ 1582, and/or as Occumelltlt2007099577.
                Dated thl< 22nd dny ofl\Jey ht the yeAr2013
                MORTGAGE ELECTitONIC REGISTRATION SYSTEMS, INC,, AS NOMINEE .!<Oil SOUTll
                CAllOUNA DANK ANO TU UST, N.A,, 1'1'S SUCC!lSSOllS AND ASSIGNS




                 MORG        MASSEY
                 ASST. SECRETARY




                STATEOPFI.ORIDA
                COUNTY 01' PlNEI.LAS
                '!he foregoing lnstn1rnent was ncknowledged before l1lil 011 this 22nd dny of May in th~ y~lll' 2013, by Morgnn
                Mf\Ssey ~s ASST. SECRETARY for MORTOAGB EI.ECTRONIC REGISTRATION SYSTl3MS, INC., AS
                NOMlNEB FOR SOUlH CAROLINA DANK AND TRUST, N.A., !TS SUCCESSORS AND ASSIGNS, who,
                as such ASST. SECRBl'ARY being nulhoriud to do so, executed 1M foregoing lnstrumeut for the purposes
                therein cQntruued. He{she/they is (11.-a) personally koo\\11 to me.


                                                                                                      Tonya L 'f'oJara
                                                                                                Notery Publ!t: Slala or Flollda
                                                                                                My Comml$slon ti Ef849072
                                                                                                  E.-plrss February 26, 2017


                Oocurncut Prepnrtd lly1 l',Lnnce/NTC, 2100 Alf, 19 North, Paint Harbor, FL 34683 {800)346-9152
                Reviewed nod Appro1·ed as meeting tho Soutl1 Cnroliu., Code of uw, Md Recording Stntutes by Diddle Law
                Arm, P.A., Myrlle Bel\Ch, SouU1 Ou-o!lnft.
   Case 19-01190-dd                              Doc 40            Filed 07/03/19 Entered 07/03/19 10:51:21                                               Desc Main
                                                                  Document      Page 38 of 51


Instrument NI/IJ\l:<lr 2016054580   Book/Page: R 213213521   Dale nme: 07127!201615:02:20963
                                           ,.




                                                                                               Book 2132•3521
                                                                                               <Ul6Cd458o
                      Return to:                                                                             07127/20!6 ls.~
                                                                                                                               003
                      Document Recording Services                                              Fee: $13.00

                      P.O. Box 3008
                      Tallahassee, FL 3231 5•3008

                    This Document Prepared By:
                    ·     Staoy Paredes
                    NATIONSTAR MORTGAGE LLC
                    8950 CYPRESS WATERS BLVD
                    COPPELL, TX 75019

                    Parcel ID Number: 4116-06-06
                    _ _ _ _ _ _ _ _ [Space Above This
                    Original Recording Date: November 05, 2007                                                                         Loan No
                    Original Loan Amount: $3                                                                                   Investor Loan Ne
                    New Money: $10,648.83

                                    FREDDIE MAC STANDARD MODIFICATION AGREEMENT
                    Borrower ("I"): BRUCE W. NEEL. Borrower Is the grantor/mortgagor under the first Hen mortgage, deed of
                    trust, or security deed referenced below. If more than one Borrower Is execuUng this document, each ls
                    referred to as "I." For purposes of this document words signifying the singular (such as "I") shall lncluda
                    the plural (such as "we"} and vice versa where appropriate.
                    lender or Servicer ("Lender"): NATIONSTAR MORTGAGE LLC, whose address Is 8950 CYPRESS
                    WATERS BLVD, COPPELL, TX 76019 Lender Is the beneflclaryfmortgagee under the first lien mortgage,
                    deed of trust, or security deed referenced below.
                    Date of first lien mortgage, deed of trust, or security deed ("Mortgage") and Note ("Note»): October 31,
                    2007 and recorded In Book/Uber 1373, Page 1582, Instrument No: 2007099577, recorded on November
                    05, 2007, of the Official Records of RICHLANb County, SC.
                    Properly Address ("Property"): 13 ASCOT GLEN CT, IRMO, SC 29063
                     Legal Description:
                    See lM1fblt "A" attached hereto and made a part hereof;
                    If rny representations and covenants In Section i con!lnue to be true fn all material respects, then this
                    Freddie Mac Standard Modification Agreement ("Agreement") will, as set forth in Sectlon 3, amend and
                    supplement (1) the Mortgage on the Property, and (2)'the Note secured by the Mortgage. The Mortgage
                    and Note together, as !hey may previously have been amended, are referred to as the "Loan Documents."
                    Capitalized terms used In· this Agreement and not defined have the meaning given to them in Loan
                    Documents.                                                                              ·
                    I understand that after I sign and rehJrn two copies of this Agreemept to the I,end13r1 the Lender wlll send
                    me a signed copy of this Agreement. This Agreement wlll not take effect unless Iha precondlllons set
                    forth In Section 2 have been satisfied.




                    6763b 0ll/14                                                                                                              (pago 1 of 7 pag9s
   Case 19-01190-dd                           Doc 40             Filed 07/03/19 Entered 07/03/19 10:51:21                   Desc Main
                                                                Document      Page 39 of 51



Instrument Number: 2016054580   800!</Page: R 2 !3213522   Oat~ Time: 07/27/2016 15:02:20:963




                   1. My Representations and Covenants. I certify, represent lo Lender, covenant and agree:
                      A. I am experiencing a financial hardship, and as a result, (I) I am in default under the Loan
                           Documents, and (II) I do not have sufficient Income or access lo sufflc!enl llquld assets to make
                           the monthly mortgage payments now or In the near future;
                      B. The property has not been condemned nor have I received nollce of condemnation.
                      C. There has been no Impermissible change In the ownership of the Property since I signed the Loan
                           Documents. A permissible change would be any transfer that the lender is required by law to
                           allow, such as a transfer to add or remove a family member, spouse or domesttc partner of the
                           undersigned In Iha event of a death, divorce or marriage;
                      D. I have provided documentation for all Income that I receive (and I understand that I am not
                           required to disclose. chlld support or alimony unless I chose to rely on such Income when
                           requesllng lo quallfy for the Freddie Mac Standard Modification Program ("Program"});
                      E. Under pena(ty of perjury, all documents and Information I have provided to lender In connection
                          wilh this Agreement, Including the documents and lnformaUon regarding my eligibility for lhe
                          Home Affordable Modification Program (HAMP) and Freddie Mac Standard ModfflcaUon, are true
                          and correct; and                                              ·
                      F. I have made or wlll make all payments required under a Trfal Period Plan or as directed by my
                          Lender until my Loan Documents are permanently modified In accordance with this Agreement.
                      G. In the event that I was discharged In a Chapter 7 bankruptcy proceeding subsequent to the
                          execution of the loan documents and did not reaffirm the mortgage debt under applicable law,
                          Lender agrees that I will not have personal liability on the debt pursuant to this Agreement.
                  2. Ack11owleclgements and Preconditions to Modification. l understand and acknowledge that:
                     A. If prior to the Modification Effective Date as set forth In Secllon 3 the Lender determines that any
                          of my representations In Section 1 are no longer true and correct, tha Loan Documents wlll not be
                          modified and this Agreement will terminate. In that event, the Lender will have all of the rights and
                          remedies provided by the loan Documents;
                      B. The Loan Documents wlll not be modified unless and unlll (I) I receive from the Lender a copy of
                          this Agreement signed by the Lender, and (ii) the Modification Effective Date (as defined In
                          Section 3) has occurred. I further understand and agree that the Lender WIii not be obligated or
                          bound to make any modification of the Loan Documents if I fall to meet any one of the
                          requirements under this Agreement; and                                                             .
                     C. I DO NOT MEET THE ELIGIBILITY REQUIREMENTS FOR A MODIFICATION UNDER THE
                          FEDERAL GOVERNMENT'S HOME AFFORDABLE MODIFICATION PROGRAM AND
                          THEREFORE I WILL NOT RECEIVE ANY INCENTIVE PAYMENTS FOR TIMELY PAYMENTS
                          OF MY MONTHLY PAYMENT,
                  3. The Modification. If my representations and covenants In Section 1 conlinuo to be true In all material
                     respects and all preconditions to the modification set forth In Section 2 have been met, !he Loan
                     Documents wlll automatically become rnodifled on July 1, 2016 (the "Modification Effective Dale") and
                     all unpaid lale charges that remain unpaid will be waived. I understand that ff I have failed to make
                     any payments as a preconditlon lo this modification under a trial period plan, this modification wm not
                     take etrect. The first modified payment wlll be due on July 1, 2010.
                     A. The Maturity Date will be: June 1, 2056.
                     B. The modified prlnclpal balance of my Note will Include ail amounts and arrearagas that are past
                          due past due as of the Modification Effective Date (Including unpaid and deferred Interest, fees,
                          escrow advances and other costs, but excluding unpaid late charges, collectlvely, "Unpaid
                          Amounts• less an amounts aid to the Lender but not previous! credited to m Loan. The new




                  8763b08/M                                                                                     (page 2 of 7 peges




                                                                                                                                        ,,
                                                                                                                                        .•
   Case 19-01190-dd                           Doc 40            Filed 07/03/19 Entered 07/03/19 10:51:21                                              Desc Main
                                                               Document      Page 40 of 51


lfl!lltumentNumber. 2016054500   Book/Page: R 213213523   Date Time: 07/27f201G 15:02:20·963




                            principal balance of my Note will be $359,766.80 (the "New Principal Balance"). I understand that
                            by agreeing to add the Unpaid Amounts to the outstanding principal balance, the added Unpaid
                            Amounts wlll accrue Interest based on the interest fate In effect under this Agreement. I also
                            understand that this means Interest will now accrue on the unpaid Interest that Is added to the
                            outstanding principal balance, which would not happen without this Agreement.
                         C. Interest at the rate of 3.875% will begin to accrue on the New Principal Balance as of June 1,
                            2016 and the first new monthly payment on the New Principal Balance will be due on July 1,
                            2016. My payment schedule for the modified Loan Is as follows:
                                  Years lnteresl      Interest Rate            Monthly         Monthly   Total         Payment             Numbatof
                                          Rate        Chango Dllf(I            Prill & Int Escrow        Monthly       Boglns On           Monthly
                                                                               Payment   Payment         Payment                           Pnymonts
                                                                               Amount    Alllo1tnl
                                   1-40    3.876%         June 01, 2016        $1,476.76   $543.11     $2,018.87         July 01, 2016          480
                                                                                         May adjust May adjust
                                                                                         llerlodlcallv DeriodlC1lllV

                           *The escrow payments may be adjusted periodically In accordance wl!h applicable law and
                           therefore my total monthly payment may change accordingly.
                           The above terms In this Section 3.C. shall supersede any provisions to the contrary In the Loan
                           Documents. Including but not limited to, provisions for an adjustable, step or simple Interest rate.
                           I understand that, If I have a pay option adjustable rate mortgage loan, upon modification, the
                           mfnlmum monthly payment option. the interest-only or any other payment options will no longer be
                           offered and that the monthly payments described In the above payment schedule for my modified
                           Loan wlll be the minimum payment that wlll be due each month for the remaining term of the
                           Loan. My modified Loan will not have a negative amortlzallon feature that would allow me to pay
                           less than the Interest due resulting In any unpaid Interest being added to the outstanding principal
                           balance.
                        D. I will be In default If I do not comply wlth the terms of the Loan Documents, as modified by this
                           Agreement.
                        E. If a default rate of Interest Is permitted under the Loan Documents, than In the event of default
                           under the Loan Documents, as amended, 1he Interest that will be due will be the rate set forth In
                           Section 3.C.

                         F. I agree to pay In full the Deferred Prlnclpal Balance and any other amounts still owed under the
                            Loan Documents by the earllest of: (I} the date I sell or transfer an interest In the Property, (II) the
                            date I pay the entire Interest Bearing Principal Balance, or (111) the Maturity Data.

                  4. Additional Agreements. I (the borrower) agree to the following:
                     A. That all persons who signed the Loan Documents or their authorized representatlve(s) have
                        signed this Agreement, unless (l) a borrower or co-borrower Is deceased; (II) the borrower and
                        co-borrower are divorced and the properly has been transferred to one spouse In the divorce
                        decree, the spouse who no longer has an Interest In the property need not sign this Agreement
                        {although the non-signing spouse may continue lo be held liable for the obligation under Iha Loan
                        Documents); or (Ill) the Lender has waived !his requirement In writing.
                     B. That this Agreement shall supersede the terms of any modification, forbearance, Trial Period Plan




                  S763b081M                                                                                                              (pago 3 of7 pElfJOS
                     Case 19-01190-dd                          Doc 40             Filed 07/03/19 Entered 07/03/19 10:51:21                       Desc Main
                                                                                 Document      Page 41 of 51


                  lnsl/Untent Number: 20fro54500   Book/Pa~e: R 213213524   oato Tfn:.i: 07127/'2016 15W:20.W3



                                                                                                                                                             ., ...




                                               or other agreement that I previously entered Into with Lender.
                                          C. To comply, except to the extent that they are modified by this Agreement, wflh all covenants,
                                               agreements, and requirements of Loan Documents lndudlng my agreement to make all payments
                                               of taxes, Insurance premiums, assessments, Escrow Items, Impounds, and all other payments,
                                              the amount or which may change perlodlcally over the term of my Loan.
                                          D. That this Agreement conslilu!es notice that the Lender's waiver as to payment of Escrow Items, If
                                              any, has been revoked, and I have been advised of the amount needed to fully fund my escrow
                                              account
                                          E. That the Loan Documents are composed of duly valid, binding agreements, enforceable In
                                              accordance with their terms and are hereby reaffirmed.
                                          F. That all terms and provisions of the loan Documents, except as expressly modified by this
                                              Agreement, remain In full force and effect; nothing In this Agreement shall be understood or
                                              construed to be a satisfacllon or release In whole or in part of the obligations contained In the
                                              Loan Documents; and Iha( except as otherwise specifically provided In, and as expressly modified
                                              by, this Agreement, the Lender and I will be bound by, and will comply with, all of the terms and
                                              conditions of the Loan Documents.
                                          G. That, as of the Modification Effective Date, notwithstanding any other provision of the Loan
                                              Documents, I agree as follows: If all or any part of the Property or any Interest In It is sold or.
                                              transferred without Lender's prior written consent, Lender may, at its option, require Immediate
                                              payment In full of all sums secured by Iha Mortgage. However, Lender shall not exercise this
                                              option If state or federal law, rules or regulations prohibit the exercise of such option as of the data
                                             of such sale or transfer. If Lender exercises this option, Lender shall give me notice of
                                             accaleratlon. The notice shall provide a period of not less than 30 days from the date the notice Is
                                             delivered or malled within which I must pay all sums secured by the Mortgage. If I fall to· pay
                                             these sums prior to the expiration of this period, Lender may Invoke any remedies permitted by
                                             the Mortgage without further notice or demand on me.
                                         H. That, as of the Modification Effecllve Date, I understand that the Lender v/111 only allow the transfer
                                             and assumption of tho Loan, lncludlng this Agreement, lo a transferee of my property as permitted
                                             under the Garn St. Germain Act, 12 U.S.C. Section 1701j-3. A buyer or transferee of the Property
                                             wlll not be permitted, under any other circumstance, to assume the loan. Except as noted herein,
                                             this Agreement may not be assigned to, or assumed by, a buyer or transferee of the Property.
                                         I. That, as of the Modification Effective Date, If any provision fn the Note or In any addendum or
                                             amendment to the Note allowed for lhe assessment of a penally for full or partial prepayment of
                                             the Note, such provision Is null and void.
                                         J. That, I wlll cooperate fully with lender In obtaining any title endorsement(s}, or similar title
                                             Insurance product(s), and/or subordination agreement(s) that are necessary or required by the
                                             Lender's procedures to ensure that the modified mortgage Loan ls in first lien poslflon and/or Is
                                             fully enforceable upon modification and that if, under any clrcufnstance and not withstanding
                                             anything else to the contrary In this Agreement, the lender does not receive such Ulla
                                             endornemanl(s), title Insurance product(s) and/or subordination agreament(s), then the terms of
                                             this Agreement will not become effective on the Modification Effective Date and the Agreement
                                             will be null and void.
                                         K. That I will execute such other documents as may be reasonably necessary lo either (I)
                                             consummate the terms and conditions of this Agreement: or (ii) correct the terms and conditions
                                             of this Agreement If an error Is detected after execution of this Agreement. I understand that a
                                             corrected Agreement will be provided lo me and this Agreement w!ll be void and of no legal effect




                                    FRlaDDIE IMO STANDARD MODIFtGA'rlON AOR!:EMl:NT
                                    8763b08/14                                                                                        (pago 4 of7 pegos




....••:.-:·r:·,
. ·...,
   Case 19-01190-dd                              Doc 40             Filed 07/03/19 Entered 07/03/19 10:51:21                        Desc Main
                                                                   Document      Page 42 of 51


lnstwment Nt,mter.   2010054eeo   l.'oo'<ll'age: R 2132/3525   Date Tl~: ommo10 15:02:20.003




                                upon notice of such error. If I elect not to sign any such corrective Agreement, the terms of the
                                original Loan Documents shall continue In full force and effect, such terms will not be modified by
                                this Agreement.
                          L.    Mortgage Electronic Registration Systems, Inc. {"MERS") Is a separate corporation organized and
                                existing under the laws of Delaware and has an address and telephone number of P.O. Box 2026,
                                Flint, Ml 48501~2026,a malling address of P.O. Box 2026, Fllnt, Ml 48501-2026, a street address
                                of 1901 E Voorhees Street, Suite C, Danville, IL 61834, and telephone number of (888)
                                679-MERS. In cases where the loan has been registered with MERS who has only legal Ulla to
                                the Interests granted by the borrower In the mortgage and who ts acting solely as nominee for
                               Lender and Lender's successors and assigns, MERS has the right: to exercise any or all of those
                               Interests, including, but not limited lo, Iha right to foreclose and sell the Property; and to take any
                               action required of Lender Including, but not llmlted to, releasing and canceling the mortgage loan.
                         M.    That Lender will collect and record personal Information, Including, but not limited lo, my name,
                               address, telephone number, social security number, credit score, Income, payment history,
                               government monitoring Information, and Information about account balances and activity. In
                               addition, I understand and consent lo the disclosure of my personal Information and the terms of
                               the lrlal period plan and this Agreement by Lender to (I) the U.S. Department of Iha TreastIry, (II)
                               Fannie Mae and Freddie Mac In connection with their rasponslbllftles under the Home Affordablllty
                               ancl Stability Plan; (ill) any Investor, Insurer, guarantor er servicer that owns, Insures, guarantees
                               or services my flrst lien or subordinate lien (If applicable} mortgage toan(s); (Iv) companies that
                               perform support services for the Home Affordable Modification Program and the Second Lien
                               Modlflcallon Program; and (v) any HUD certified housing counselor.
                         N.    Thal If any document related lo the Loan Documents and/or this Agreement •is lost, misplaced,
                               misstated, Inaccurately reflects the true and correct terms and conditions of the Loan as modified,
                               or is otherwise missing, I wlll comply with the Lender's request to execute, acknowledge, initial
                               and deliver to the Lender any documentation the Lender deems necessary. If the Note Is
                               rep/aced, the Lender hereby Indemnifies ma against any loss associated with a demand on lho
                               Nole. All documents !ha Lender requests of me under this Section 4.N. shall be referred to as
                               "Documants. 11 I agree to deliver the Documents within ten (10) days after I receive the Lender's
                               written request for such replacement.
                         0.    That the mortgage Insurance premiums on my Loan, if applicable, may Increase as a result of tho
                               capitollzatlon which will result In a higher total monthly payment. Furthermore, the date on which I
                               may request cancellation of mortgage Insurance may change as a result of the New Principal
                               Balance.                                                          ·

                         P. This Agreement modifies an obl!gation secured by an existing security Instrument recorded In
                            RICHLAND County, SC, upon which ail recordatlon taxes have been paid. As of the date of this
                            agreement, the unpaid principal balance of the orlglnal obligallon secured by the existing security
                            Instrument Is $349,117.97. The principal balance secured by the existing security instrument ·as a
                            result of this Agreement is $359,766.80, which amount represents the excess of the unpaid
                            principal balance of lhls original obligation.

                         Q. In the event of any acllon(s) arising out of or relating to this Agreement or In connection with any
                               foreclosure actioti(s} dismissed as               a
                                                                       result of entering Into this Agreement, If permitted by
                               appllcabte law, I will remain liable for and bear my own attorney fees and costs Incurred In
                               connection with any such acllon(s).




                 FREDDIE MAC STANDARD MODIFICATION AGRl!l!ME!NT
                 W63b00/14                                                                                             (pog11 5 ol 1 pages.
    Case 19-01190-dd                                         Doc 40        Filed 07/03/19 Entered 07/03/19 10:51:21                    Desc Main
                                                                          Document      Page 43 of 51


lnstMneflt Number. 2016054580              Book/Page; R2132/3526    Date lime: 07r27/20l6 1:;:02:20:963




                          In Witness Whereof, the Lender and I have executed this Agr.eement.




                             _ _ _ _ _ _ _ _ [Space Below This Line For Acknowledgments) _ _ _ _ _ _ _ __

                          State of South Carolina

                          County of            R_\ u\,\c~j
                        On this 6\-i-.. day of ---"~=-.::x,:........._ _ _ _, 20....Lle_ before me, a Notary Public personalty
                        appeared BRUGE w. NEEL who               vlded satisfactory evidence of his/her Identification to be the person
                        whose name Is subscribed to this Instrument, and he/she acknowledged that he/she executed the
                    ... for.~ olng instru1                        ,(Y)                  ·
               (                      .·                                        ~
                   ··•.(;;;:alu~:::cta,_r~.3,,.---=~.:.......::c.....:.::~-

                            j     ~               _q_\_            ' • {Y\\ \..QJV
                          (Printed N
                          -•',f) . .\: \             (\
                             r--,.,   ~\c:J,._0-,                          County, South Carolina

            , _~Y.:C?JH~~\~:f{~n-explres :                         o\::) \ Q..\.{i
       ,J:}Jilj:,'.;ll~:
          p'.;·{'.;'> ;         (l~    1-''\,:1 .. ,_,,...,,: .

        '\\:,.~~ .t':?'   t1,1. •....... ~: ~
                          • - t
                            ·.·
                                    .., ~·:. •
                                      ,; .




                          &703h 08/14                                                                                      (pego 8 ol 7 p,!gtJS
     Case 19-01190-dd                          Doc 40             Filed 07/03/19 Entered 07/03/19 10:51:21                                        Desc Main
                                                                 Document      Page 44 of 51


loslrument Number: 2016C54580   Bool<JPaGe: R 2132/3527   Date Time: 07127n016 lfr02:20963
                                        ,.




                   NATIONSTAR MORTGAGE LLC

                   By:
                  Name:          ~tacy Pa rodes
                                                                   ~~                                     _ _ _(Seal)-Lender

                  Title: Assistant Secretary

                   Date o endeJ~J~t~~L,




                            _....._,c_i,..,'--""=---+..L""-'=U-¥<Q----...-1Notary Public (name/lille of officer) on this day
                              y:::,~:::..,,,...,.....,w.:~c5d..<\-::..+:=.i..J:::...c,J~--..,.,.----:--' the Assistant Secretary of Na!lons!ar
                                   nown to me r pr ,e lo me on the oath of _ _ _ _---,,,--__ or through
                  -~--------,---(description of Identity card or other document)) to be the
                  person whose name Is subscribed to the foregoing Instrument and acknowledged lo me that he executed
                  the same for the pllrposes and consideration therein expressed.

                   Given under my hand and seal of office this                      I,S-fli..- day of__,,.__~1--------rc~•.,...,A.D., '1..b\(..o


                   My Commission expires ;                 \Q   \4 \ \3-::




                   l'flEOOIE MAO &TANOAltO 1/IODIFICATIOtf AGREEMENT
                                                                                                                                     (PB{/IJ 7 Of7 psgos
                   87e3b08/M
    Case 19-01190-dd                            Doc 40              Filed 07/03/19 Entered 07/03/19 10:51:21      Desc Main
                                                                   Document      Page 45 of 51


ln&lrument Number: 201605';~     13ool</Paga: R 213213528   Date lime: 07/27/2016 15-02:2000:l


              '   '




                                                                                    Exhibit "A"
                      Loan Number:
                      Properly Address: 13 ASCOT GLEN CT, IRMO, SC 29063
                      Legal Descrfpllon:
                      ALL THAT CERTAIN PIECE, PARCEL OR LOT OF LAND, WITH THE IMPROVEMENTS THEREON,
                      SITUATE, LYING AND BEING IN THF. COUNTY OF RICHLAND, STATE OF SOUTH CAROLINA,
                      BEING SHOWN AND DELINEATED J\S LOT 281 ON A PLAT OF ASCOT GLEN PHASE ONE
                      PREPARED BY BELTER AND ASSOCIATES, INC, DATED JULY 12, 1998, LAST REVISED JUNE
                      21, 2000, AND RECORDED IN THE OFFICE OF THE ROD FOR RICHLAND COUNTY IN RECORD
                      BOOK 455, AT PAGE 711; REFERENCE BEING MADE TO SAID PLAT WHICH I$ INCORPORATED
                      HEREIN BY REFERENCE FOR A MORE COMPLETE ANO ACCURATE DESCRIPTION; ALL
                      MEASUREMENTS BEING A LITTLE MORE OR LESS,
                                                    Derivation Clat1se:
                      The instrument constituting the source of BRUCE W. NEEL's interest in the
                      foregoing desc:dbed Property was a Deed, from LAURA L. NEEL, Grantor, to BRUCE:
                      W. NEEL, Grantee, recorded on 01/07/2004 at Book 894 1 Page 2789 under
                      Instrument No. N/A in the Register's Office of RICHLAND County, SC.




                      Exhibit/I legal Dewlpllon Attachment 1!f12                                               Pago 1of1
          Case 19-01190-dd                    Doc 40         Filed 07/03/19 Entered 07/03/19 10:51:21                                      Desc Main
(Page 1 of 6)                                               Document      Page 46 of 51
                                                                                                                                                               Copy

            mr.
                                     rs
                                                                                         05/12/2019                OUR INFO
                                                                                                                   ONLINE
        C                                   8950 Cypress Waters Blvd.
                                            Coppell, TX '75019
                                                                                                                   www.m1·coope1~com
        CHANGING Tiff FACE Of HOM€ LOANS
                                                                                                                   YOUR CLIENT'S INFO
                                                                                                                   DEBTOR(S)
                                                                                                                   BRUCE NEEL
                                                                                                                   CASE NUMBER
                                                                                                                   1901190
         STONE LI\.W FIHM LLC                                                                                      lOAN NtJMBE8
         POBOX3884                                                                                                -523
         IRMO SC 290(;:]                                                                                           PROPERTY ADDRESS
                                                                                                                   13 Ascot Glen Ct
                                                                                                                   Irmo, SC 29063




        Dear STONE LAW FIRM LLC:

        Our records indicate that you rep~esi.'nt Bruce Neel (hereinafter "your client:') in the above-referenced Bankruptcy proceeding.

       The enclosed lettEff [s intended for your client. vVe have sent this letter to you because ofth~~ attorney/client relationship and the
       above--reforenced loan is presumably a subject of your legal representation. Therefore, we consider service of the attached Jett.er
       as service to your client.

       At your earliest convenience, plea:,e review the attached and forward to your client.

       If you or your client- have any questions. your client(s) Dedicat.ed Loan Specialist is John Phillips and can be reached at
       (8136)<H6--2,rn2 or via mail at the address l_isted above. Our hours ()f operation are Monday through Thursday 7 am to 8 pm (CT).
       Friday 7 am to '7 pm (CT) and Saturday 8 am to 12 pm (CT)-

       Sincerely,

       .Mr. Cooper

       Enclosum(s)




       Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mo1 tgage LLC is doing business as Nationstar Mo1 tgage LLC dib/a Mr.
       Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.                                           t!)
                                                                                                                                                  EQlJAl HOUSING
                                                                                                                                                  OPPORTIJNITY
          Case 19-01190-dd                    Doc 40           Filed 07/03/19 Entered 07/03/19 10:51:21                                       Desc Main
(Page 2 of 6)                                                 Document      Page 47 of 51
                                                                                                                                                                   Copy

            mr.
                                      r·•
                                                                                           05/12/2019                OUR!NFO
                                                                                                                     ONLINE
                                            8950 Cypress Waters Blvd.                                                www .Jlll·cooper.co1n
                                            Coppell, TX '75019
        CHANGING THE FACE Of HOM~ LOANS
                                                                                                                     YOUR!NFO
                                                                                                                     DEBTOR(S)
                                                                                                                     BRUCE NEEL
                                                                                                                     CASE NUMBER
                                                                                                                     1901190
        BHUCENEEL                                                                                                    LOAN NUMBER
        l~lASCOTGLENCT                                                                                             11111523
        IHMO, SC 29063                                                                                               PROPERTY ADDRESS
                                                                                                                     13 ASCOT GLEN CT
                                                                                                                     IRMO, SC 29063




        Dear BRUCE NEEL:

       We have reviewed your application for mortgage assistance. Please find a summary of the programs for which you were evaluated
       below, based on the eligibility requirements of Freddie Mac, the owner/guarantm/trustee of the mortgaire loan. Freddie Mac
       requires us to review your application for the options available to you in a certain order. This means that if you are approved for
       an option higher in the order, you may not qualify for opt.ions that are lower do1Am on the list.

       I'lease note that we have reviewed you for options that would allow you to keep the property and for options that would mean that
       you would not keep the property. Although you may have requested a specific loss mitigation option, we have evaluated you for all
       other available options to ensure you have sufficient. inH.1rmation to make an informed decision.

            • Flex Modification - Declined
            • Short Sale - Conditionally Approved
            • Deed In Lieu - - Conditionally Approved
       Detailed information about the a:vaJlable loss mitigation programs and our analysis ofyour eligibility are provided below. You may
       find you are approved, or conditionally approved, for several different options. If you are eligible for more than one option, you
       may only accept one offm: Please note the rhiadlines to rnspond Lo each offer because if you do not rnspond in time, we will treat
       that as arejoction of the offor. To appeal a modification denial,you must appeal by tho specified deadline.

       Please be sure to read the instructions related to each option carefully. Please note that, unless specified otherwise. the
       instructions in each section relate only to the option discussed in that section.

       I. Retention Option: Hottinti.on options allow a borrower to continue to make payments and remain in the property.

                A. Modification: A modification changes the terms of the loan to eure past-due a.mounts and usually providt,s for morn
                affordable payments.

       Modification Program Review

       You were evaluated for 11101·1:gage payment a..ssist:ance based on the eligibility rnquirements of Freddie Mae, but were declined for
       the following program(s).

            • Flex Modification -- Declined


       M1. Cooprn is a brand name for Nationsta1 MortgarN LLC. Nationstar Mortgage LLC is doing business as Nationstar Mm tgage LLC d/b/a Mr.
       Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
       Please be advised this communication is sent for informational purposes only and is not Intended as an attempt to collect, assess, o r ' . l i l
       recover a claim against, or demand payment from. any individual protected by the U.S. Bankruptcy Code. If this account has been
       discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to collect a          -
       debt against you· however, the servicer/lender reserves the right to exercise the le al rights only against the property securing the loan       -
       obligation, including the right to foreclose its lien under appropriate circumstances. Wothing in this communication shall be construed as an
       attempt to collect against the borrower personally or an attempt to revive personal liability.                                                1\~i\'-ll'/~i~
       If you are a successor ln interest (received the property from a relative through death. devise. or divorce. and you are not a borrower on the
       loan) that has not assumed. or otherwise become obligated on the debt. this cornrnunication 1s for inrormational purposes only and is not an
       attempt to collect a debt from you personally,
                                                                                                                                                         50-68-D
          Case 19-01190-dd                Doc 40       Filed 07/03/19 Entered 07/03/19 10:51:21                             Desc Main
(Page 3 of 6)                                         Document      Page 48 of 51
                                                                                                                                             Copy



        CHANGING THE FACE OF HOME LOANS




                • Denial Reason: Insufficient Monthly Payment Reduction
                \Ve are unable to offer you a modification because in performing om· underwriting of a potential modification we could not
                reduce your principal and interest payment.


        Please note, as the servicer of the loan, we are responsible for responding to any questions related to investor requirements or the
        review of your request for assistance.

       Right to Ap1>eal
       You have the right to appeal the loan modification denial 'kithin BO calendar days from the date of this notice. The appeal must be
       in ,.vriting, st.ate that you are requesting an appeal of our decision, and must be sent to the mailing adch·ess below. You must
       include in the appeal your name, property address, and mortgage loan number. Please speeity the basis for your dispute, and
       include any documenta.ti on you believe is relevant to the appeal, such as property val nation or proof of income.

                                                                    Mr.Cooper
                                                  Attn: Notice of Error/Hequest for Information
                                                                  PO Box 619098
                                                              Dallas, TX 75261-9741

       Ifyou elect to appeal, we will provide you a 1..vritten notice of our appeal decision within ~l0 calendar days of receiving your appeal.
       Ow· appeal decision is fina], and not subject to further appeal.

       II. ,Non-Retention Option: Anon-retention option a.llows a borrower to transition out oftheirpropertywithoutgoing through
       foreelosuro. Non-r,:tention options include Short Sales or Deeds--In-Lieu (sometim,,s known as a Mortgage Helease)

                A. Short Sale: This option permits a borrower to sell their home for less than the balm1ce remaining on the mortgage loan.
                Depending upon applicablG law and investor rnquirernenls, a.borrower mayor may not be roquirnd to pay funds to mduce
                the difference b~tween tho amount owed and the approved purchaso price.

       Based on a careful review of your information, we are offering you an opportunity to pursue a short sale subject to the conditions
       set forth below. A final decision on the short sale is contingent upon om· review of the purchase contract and any applicable
       Invest.or rnquirernents. If the purchase contract: is acceptable, you will rnceive a.written flna.l approval and dosing information. If
       the purch11se contract is unacceptable, ,ve wm notify you that tlw Short Sale is not approved.

       If you are interested in selling yourpmpertythrough a Short Sale, please follow the steps below.

      l. Contact tlS at 8G6-3lG-2432 or in writing at PO Box Gl90~)7, Dallas. TX 75261 no later than 5/2G/19 to indicate yow-intent to
         accept this offer to pursue a.short sale. If you indicat.e your intfmt to accept this ofl'erwewm deferm·suspend foreclosure
         action on your lom1 until 6/2lV19 while you attempt to sell your home. If you do not contact us by 5/26/1.9 to accept this offer,
         and you have not accepted m10ther loss mitigation option or appealed out· denial ofa modification, we nuw start or continue
         foreclosure and a foreclosure sale may occur.
      2. If you h,n,~i notv.lroadydone so,youwm need to contact arealestau, agent; mid Hst the property for sale. Ifyou wish us to work
         directly with your real estate agent or another party on your behalf,you will w,ed to provide a Third Party Authorization to us.
         You can obtain a Thi rd Party Authorization form on our website at W•N\V.mrcooper.com.
              o lfyou need help finding a real estate agent, contact your Single Point of' Con tact (SPOC) who can refer you to a listing
                 agent in your area.
      3. If'you have not already done so, have yourreal estate agent initiate a Short Sale case in Equator (om system of record) at
         ,vww.equator.com to start the Short Sale review.
      4. If you have not already done so, have your real est.ate agent provide the following documents in Equator once they m·e available:
              o Third Party Authorization
              o Multiple Listing Service (MLS)
              o Listing Agreement
              o Purchase Agreement (if you have an offer)
              o Proposed Closing Disclosure or Settlement. Stat.ement (if you have an offer)
              o Buyer's Proof ofFtmds (ifyou have an offer)
                 Note: Based on Investor requirements, additional documentation may be required
          Case 19-01190-dd                 Doc 40      Filed 07/03/19 Entered 07/03/19 10:51:21                            Desc Main
(Page 4 of 6)                                         Document      Page 49 of 51
                                                                                                                                            Copy
            mr.

        CHANCING HH FACE OF HOME LOANS




        We will review any offers that are received for acceptability. Please be prepared to allow access to the property for an interior
        valuation ofyour home.

       In some cases, a.short sale auction may be requirPd as part oftlw evalm1tion process to eit:her help find an offer or validate an offer
       you already have. Tr n11 auction is required, you will be given further information and ask(;d to sign a Short Salo Auction
       Agreement.

       If you are not able to obtain a purchase offer that is acceptable to us by e/26/10, you may continue your short salo effort. but we
       may commence or contirnH?. foreclosure. We may review any purchase offer submitted, but only if there is adequate tim1?. to
       evaluate the offer prior to the foreclosure sale date.

       NOTE: Cancellation of debt may have tax consequences. Please consult your tax advisor to discuss potential tax
       consequences.



                B. Deed-in-Lieu/Mortgage Release: A Deed -in•· Lieu, also called a uM01tgagc; B1-,lea.se S,. permits a borrower to
                voluntaTily tra.nsfor the property to the owner of the mortgage to satisfy the debt. Depending upon applicable law and
                invest:or requirements. the borrower may be requirnd to pay funds to reduce the difforence between the amount owed on
                the loan and the value orthe property being transferred.

       thscd on a caref'ul rnview of y:,ur informalion. you have b()Ofl con di Lionally approved to pursue a Deed -in-Lieu of
       tbroclosure/Mort:gage Release.

       Ifyou are interested in transferring the pro1Jerty through a Deed-in-Lieu/Mortgage Release, please follow the steps
       below.

       I. Contncl: us aL866<H6 24::;2 orin writing at PO Box G190f)7, Dallas, TX 752Glno laterthan 5/26/19 Lo indicate your intent to
            accept this offer to pursw-, a Deed In Lieu/Mortgage Release. ff you indicate your intent to accept this ofl'erwe will uotrefer
            your loan to foriiclosure, orifyom· lom1 has been referred t:o fi:m~closuro. we will suspend the n0.xt aetion in the foreclosure
         ' proceedings. Ifyou do not contact us by this date to accept this offer, and you have not accepted another loss mitigation
          . alternative or appealed our denial of a modification, or if you accept but we are unable to complet.e the Deed In Lieu/Mortgage
            Release within 45daysofyour acceptance, we may start or continue with the foreclosure process and a foreclosure sale may
            oecm:
       2 • Ifyo'u have not Al ready done so, go to https:j/w11vw.rnrcoope1:com/referonce._documents/statemenL0Linforrnation.pdfto
            obtain a Statement oflnt'o11nation form You can also contact your Single PointofContactandyou will be provided with a copy
            of the form Make sure all Borrowers on the mortgage have completed, and signed the Statement oflnformation. Please submit
            the Statementoflnforrnation Form as soon as possible. This provides us with important additional information that we need
           ·to start the Deed-in-Lieu/ Mortgage Release final review.
                 o Online: ,.v,vw.mrcoopei:com
                 o Email: modification.assistance@1 mrcooper.com
                 o, Fax:214-488-1993
                 o. Mail: Attn: Loim Modification ProeessingUnit -PO Box 619097, Dallas, TX 752Gl

       This approval ·is _conditioned upon a clear title, and if there are any Junior lienholders. they must release their interest in the
       property. You and any other occupants will be required to vacate the property and must leave it in broom swept.condition. free of
       tra$h,cdebris or da.n1age. and all personal belongings must be removed. You will need to provide access so that we can conduct an
       interior inspection of the property. The completion of the Deed-in-lieu/Mort:gage Release is still subject to investor and our
       guidelines.

       NOTE: Crmcellation of debt may have tax consequences. Please consult your tax advisor to discuss potential tax
       consequences.

                                         Additional Information Related to All Loss Mitigation Options
          Case 19-01190-dd                    Doc 40    Filed 07/03/19 Entered 07/03/19 10:51:21                       Desc Main
(Page 5 of 6)                                          Document      Page 50 of 51
                                                                                                                                       Copy
            nir.
        C
        CHAl>-?Cc!NG THE FACS OF HOMf lOANS




        Automated valuation only (electronic, no printed document): An automated valuation was developed in connection with
        your application for loss mitigation. The property valuation provided to us electronieally was $618.911.00. There is no available
        writtendocumen1ittion associated with this valuation.

        Visit us on the web at www.lnrcooper.com for more information.

       Notice: The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants
       on 'tlie basis of race, color, religion, national origin, sex, marital status, age (provided the ap11licant has the ca}.)acity
       to enter into a binding contract); because all or 11art of the applicant's income del'ives from any public assistance
       pr~grrun; or because the applicant bas 111 good faith exercised any right und~r the Consumer Credit Protection Act.
       The fedei'l.tl agency that administers compliance with this law concerning this creditor is: Federal Trade
       Commission, Equal Credit Opportunity, Washington, DC 20580.

       If you have any questions, your Dedicated Loan Specialist is John Phillips and can be reached at (866)-316--2432 or via mail at PO
       Box 619007, Dallas, TX 75261. Our hours ofoperation are Monday through Thursday 'i' am to 8 pm (CT), Friday 7 am to '7 pm (CT)
       and SaLurday 8 am to l.2 pm (CT). Visit uson thewob atwww.mreoopor.com for more information.

       Sincerely.

        Mr,Cooper
          Case 19-01190-dd                Doc 40      Filed 07/03/19 Entered 07/03/19 10:51:21                           Desc Main
(Page 6 of 6)                                        Document      Page 51 of 51
                                                                                                                                         Copy


        CHANCING THf FACE Of HOME LOANS




                                                                Notices of Error:

        Tfyou believe an error has been made with respect to your mortgage loan. you should provide to us in writing the following
        infornrntion: Your name (and the name of the borrower. if you are a11 authori;md third party). the loan account number, and the
        error you believe has oceurrnd. To submit a notice of error, you must send this information to tho following address:

                                                                  M1:Cooper
                                                    Notice ofError/Roquest for Information
                                                                 PO Box l319098
                                                             Dallas, TX 752t3l-974l


                                                          Requests for Information:

        To request information regarding your account, you should provide to us in writing tfo" following information: Your name (and
      ' the name of the borrower, if you are m1 authorized third party), the loan account number, and the i nforrnation you are rnquesting
        with ri>spect to your mortgage loan. To submit a ri,quest fot· infbnnation,you must send this information to the following address:

                                                                  ]VI1: Cooper
                                                    Notice of Error/Request tc.)r Infommtion
                                                                 PO Box 619098
                                                             Dallas, TX 'i'52flJ 9'i'4l
